Exhibit 10.1

Execution Version

LEASE AGREEMENT

by and between

US PARCEL A, LLC,

a Massachusetts limited liability company,

as Landlord

and

CARGURUS, INC.,

a Delaware corporation,

as Tenant

Dated as of June 19, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

DEFINITIONS      1   ARTICLE 1. LEASED PREMISES AND APPURTENANCES      6  

1.1.  Leased Premises

     6  

1.2.  Common Areas and Excluded Areas

     7  

1.3.  Parking

     7  

1.4.  Reserved Rights

   ARTICLE 2. TERM      8  

2.1.  Term

     8  

2.2.  Option Terms

     8   ARTICLE 3. ANNUAL FIXED RENT      8  

3.1.  Annual Fixed Rent

     8  

3.2.  Option Term Rent

     9  

3.3.  Late Payments of Rent

     9   ARTICLE 4. LANDLORD’S BASE BUILDING WORK/TENANT’S WORK/SIGNAGE      9  

4.1.  Landlord’s Base Building Work

     9  

4.2.  Tenant’s Work

     10  

4.3.  Tenant Improvement Allowance

     11  

4.4.  Tenant Signage

     14  

4.5.  Exterior Windows, Walls and Doors

     14   ARTICLE 5. TAXES      15  

5.1.  Payment of Real Estate Taxes

     15  

5.2.  Abatements

     15  

5.3.  Method of Payment

     16  

5.4.  Taxes on Tenant’s Personal Property, Improvements and Use

     16   ARTICLE 6. COMMON AREAS OPERATION /LANDLORD’S MAINTENANCE/COMMON AREA
OPERATING CHARGES      16  

6.1.  Common Areas Operation

     16  

6.2.  Landlord’s Maintenance

     16  

6.3.  Charges for Common Areas and Building Operations

     17  

(a) Common Area Operating Charges

     17  

(b) Common Area Operating Exclusions

     18  

(c) Tenant’s Audit Right

     19  

6.4.  Method of Payment of Common Area Operating Charges

     19  

(a) Payment of Common Area Operating Charges

     19  

(b) Overpayment

     19   ARTICLE 7. UTILITIES AND SERVICES      20  

7.1.  Utilities and Charges Therefor

     20  

 

i



--------------------------------------------------------------------------------

7.2.  Discontinuances and Interruptions of Service

     20  

7.3.  Janitorial Services

     20  

7.4.  Pest Control Services

     20  

7.5.  Landlord Services

     21  

7.6.  Base Building HVAC

     21   ARTICLE 8. TENANT’S ADDITIONAL COVENANTS      21  

8.1.  Affirmative Covenants

     21  

8.2.  Permitted Use

     21  

8.3.  Conduct of Business/Security

     21  

8.4.  Rules and Regulations

     21  

8.5.  Repairs and Maintenance

     21  

8.6.  Alterations

     22  

8.7.  Compliance with Law

     22  

8.8.  Payment by Tenant

     23  

8.9.  Landlord’s Right to Enter

     23  

8.10. Personal Property at Tenant’s Risk

     23  

8.11. Yield Up

     23  

8.12. Assignment/Subletting

     23  

(a) Consent/Conditions Precedent

     23  

(b) Related Parties

     24  

(c) Profit Sharing

     24  

(d) Landlord Recapture Rights

     25  

(e) General Conditions

     25  

8.13. Tenant’s Representations and Warranties

     26   ARTICLE 9. QUIET ENJOYMENT      27  

9.1.  Quiet Enjoyment

     27   ARTICLE 10. INSURANCE/CASUALTY/TAKING      27  

10.1.  Landlord’s Insurance

     27  

10.2.  Tenant’s Insurance

     28  

10.3.  Tenant’s Risk

     28  

10.4.  Tenant’s Indemnity

     28  

10.5.  Landlord’s Indemnity

     28  

10.6.  Waiver of Subrogation

     29  

10.7.  Partial Damage to Leased Premises

     29  

10.8.  Substantial Damage to Leased Premises

     29  

10.9.  Damage to Other Portions of the Building and Uninsured Casualty

     30  

10.10. Tenant’s Termination Right

     30  

10.11. Rights of Termination For Taking

     30  

10.12. Landlord Reserves Award

     31   ARTICLE 11. LANDLORD’S REPRESENTATIONS AND WARRANTIES      31  

11.1.  Landlord’s Representations and Warranties

     31  

 

ii



--------------------------------------------------------------------------------

ARTICLE 12. DEFAULTS      32  

12.1.  Default and Remedies

     32  

12.2.  Further Limitation

     32  

12.3.  Re-Entry by Landlord—Default Provisions

     33  

12.4.  Cumulative Remedies

     34  

12.5.  Retention of Monies

     34  

12.6.  Payment of Landlord’s Cost of Enforcement

     34  

12.7.  Landlord’s Right to Cure Defaults

     34  

12.8.  No Waiver of Default

     34  

12.9.  Breach

     34   ARTICLE 13. DAMAGES      35  

13.1.  Damages

     35   ARTICLE 14. MISCELLANEOUS PROVISIONS      36  

14.1.  Notices from Tenant to Landlord

     36  

14.2.  Notices from Landlord to Tenant

     36  

14.3.  Brokerage

     37  

14.4.  Lease Not to be Recorded

     37  

14.5.  Bind and Inure: Limitation of Landlord’s Liability

     37  

14.6.  Force Majeure

     37  

14.7.  Status Certificate

     38  

14.8.  Subordination, Attornment, Notice to Mortgagees

     38  

14.9.  Assignment of Rents

     38  

14.10. Mortgagee’s Assent Required

     39  

14.11. No Accord and Satisfaction

     39  

14.12. Governing Law

     40  

14.13. Headings

     40  

14.14. Security Deposit

     40  

14.15. Warranties

     42  

14.16. Submission Not an Option

     43  

14.17. Merger

     43  

14.18. Pronouns

     43  

14.19. Captions

     43  

14.20. Holding Over

     43  

14.21. Waivers

     44  

14.22. Additional Rent

     44  

14.23 Survival of Covenants

     44  

14.24. Due Authority

     44  

14.25. Severability

     44  

14.26. Other Tenants

     44  

14.27. Confidentiality

     46  

14.28. Financial Statements

     46  

14.29. Prohibited Persons and Transactions

     46  

14.30. Litigation

     47  

14.31. Days

     47  

14.32. List of Exhibits

     47  

 

iii



--------------------------------------------------------------------------------

Execution Version

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) made as of this 19th day of June, 2018 (the
“Effective Date”), by and between US PARCEL A, LLC, a Massachusetts limited
liability company having an address c/o Urban Spaces, LLC, 111 First Street,
Cambridge, MA 02141 (“Landlord”) and CARGURUS, INC., a Delaware corporation
having an address of 2 Canal Park, Suite 4, Cambridge, MA 02141 (“Tenant”).
Landlord and Tenant are sometimes collectively referred to as the “Parties” or
individually as a “Party.” All capitalized terms used and not otherwise defined
herein shall have the meaning given below:

DEFINITIONS

Abatement Event has the meaning given in Section 7.2.

Additional Rent has the meaning given in Section 14.22.

Advance has the meaning given in Section 4.3.

Annual Fixed Rent means annual fixed rent of Sixty-Eight Dollars ($68.00) per
rentable square foot of the Leased Premises, increasing by One Dollar ($1.00)
per rentable square foot upon each one (1) year anniversary of the Rent
Commencement Date pursuant to Section 3.1, except that if the Rent Commencement
Date is not the first day of the month, the first increase shall be on the first
day of the month following the first anniversary of the Rent Commencement Date
and each subsequent increase shall occur upon each anniversary of such date.

Assignment Conditions Precedent has the meaning given in Section 8.12(a).

Base Building HVAC means the heating, ventilation, and air conditioning systems
installed in the Building in accordance with Landlord’s Base Building Work,
excluding all such systems or parts of such systems that service the Leased
Premises only and are installed in connection with Tenant’s Work.

Brokers means Jones Lang LaSalle and CBRE/New England.

Building means the five-story mixed-use building being developed on the Land,
which shall contain 58,168 rentable square feet.

Certificate of Substantial Completion means a certificate of substantial
completion of Landlord’s Base Building Work in the form attached hereto as
Exhibit B-1.

Common Areas means the common areas of the Building, including all lobbies,
corridors, elevators, stairways, walkways, entrances, exits, halls, vestibules,
sidewalks, designated garbage receptacle areas, and other similar common areas,
which enable Tenant to obtain full use and enjoyment of the Leased Premises for
all customary purposes, and which are not wholly located within the Leased
Premises. 



--------------------------------------------------------------------------------

Common Area Operating Charges has the meaning given in Section 6.3(a).

Construction Period Maximum Liability has the meaning given in Section 4.1(f).

Default Rate shall mean the highest annual legal rate allowable, or twelve
percent (12%) per annum (whichever is lesser).

Direct Costs has the meaning given in Section 4.2(a).

Draw Request has the meaning given in Section 4.3.

Effective Date has the meaning set forth in the Preamble to this Lease.

Eligibility Period has the meaning set forth in Section 7.2.

Environmental Laws has the meaning given in the definition of Hazardous
Materials below.

Estimated Delivery Date means July 18, 2018.

Excluded Areas means the surface parking lot located on the Land.

First Floor Option Premises means the premises located on so much of the first
floor of the Building as are not comprised within Leased Premises and may be
legally occupied by Tenant for the Permitted Use.

Fixtures has the meaning given in Exhibit C-1.

Force Majeure Costs has the meaning given in Section 4.1(f).

Force Majeure Event has the meaning given in Section 4.1(f).

Ground Leases has the meaning given in Section 11.1.

Hazardous Materials shall mean substances defined as “hazardous substances”,
“toxic substances” or “hazardous wastes” in the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
federal Hazardous Materials Transportation Act, as amended; the federal Resource
Conservation and Recovery Act, as amended (RCRA); oil and underground storage
tanks; asbestos and material containing asbestos; those substances defined as
“hazardous wastes”, “hazardous materials” or “hazardous substances” in the laws
of the state in which the Building is located; and as such substances are
defined in the regulations adopted and publications promulgated pursuant to said
laws (said laws and regulations referred to herein as “Environmental Laws”).

 

2



--------------------------------------------------------------------------------

Indirect Costs has the meaning given in Section 4.2(a).

Land means the real property located at 121-139 First Street, Cambridge,
Massachusetts, as more particularly described in Exhibit A attached hereto.

Landlord means US Parcel A, LLC, a Massachusetts limited liability company.

Landlord’s Statement has the meaning given in Section 6.4.

Landlord’s Base Building Work means construction of the Leased Premises in
accordance with the Landlord Work Letter set forth on Exhibit B attached hereto.

Landlord’s Share of Tenant’s Work Expenses has the meaning given in Section 4.3.

Lease Commencement Date means the date of Substantial Completion of Landlord’s
Base Building Work, which date is estimated to be the Estimated Delivery Date.

Leased Premises means the premises within the Building comprising 48,393
rentable square feet of office space located on floors two through five and a
portion of the first floor as shown on Exhibit A-1 attached hereto.

Letter of Credit has the meaning given in Section 14.14(b).

License Space has the meaning given in Section 8.12(f).

Net Transfer Profits has the meaning given in Section 8.12(c).

Operating Year means each calendar year, all or any portion of which falls
within the Term.

Option Term has the meaning given in Section 2.2.

Outside Delivery Date has the meaning given in Section 4.1(c).

Party/Parties means Landlord and Tenant individually and collectively.

Permitted Use means general office use and any ancillary lawful uses, such as
training centers, data centers, conference centers, cafes, kitchens, game rooms
and amenities, storage and office pantries, in accordance with the applicable
zoning of the Building.

Real Estate Taxes has the meaning given in Section 5.1.

Related Party has the meaning given in Section 8.12(b).

Rent Commencement Date means the earlier of (i) the date Tenant obtains a
temporary or permanent certificate of occupancy for the Leased Premises for the
Permitted Use, and (ii) the later to occur of (x) November 1, 2018, and (y) the
ninetieth (90th) day after the Lease Commencement Date.

 

3



--------------------------------------------------------------------------------

Retainage has the meaning given in Section 4.3(b).

Rules and Regulations means the rules and regulations described on Exhibit D
attached hereto, as the same may be rescinded, reasonably altered, modified or
amended by Landlord from time to time and as applied in a nondiscriminatory
fashion to all tenants of the Building.

Parking Garage has the meaning given in Section 1.3.

Parking Rate means monthly parking fees as follows: (i) Three Hundred Dollars
($300.00) per parking space for the period during which Tenant’s parking spaces
shall be located in the CambridgeSide parking garage pursuant to Section 1.3,
such rate to be adjusted, if at all, in accordance with the terms of Landlord’s
agreement with the operator of such garage, and (ii) Three Hundred Fifty Dollars
($350.00) per parking space upon the completion of the Parking Garage located at
119 First Street, such rate to be adjusted upon each anniversary of the Rent
Commencement Date by a percentage increase equal to the twelve-month increase,
if any, in the Consumer Price Index of the Bureau of Labor Statistics of the
U.S. Department of Labor for “CPI U” (All Urban Consumers) for the region in
which the Building is located; provided that, if the adjustment made pursuant to
this definition of Parking Rate would result in a decrease in the Parking Rate
hereunder as of the applicable adjustment date, then no adjustment shall be made
at such time.

Plans and Specifications means the plans and specifications for Landlord’s Base
Building Work prepared by Landlord’s architect and referenced in Exhibit B
attached hereto.

Permitted Occupants has the meaning given in Section 8.12(f).

Punch-List Items means the final list of items of Landlord’s Base Building Work,
as jointly prepared by Landlord and Tenant and listed on Schedule 1 to the
Certificate of Substantial Completion, that can be completed within sixty
(60) days after Substantial Completion, and that do not adversely affect or
impair the performance of Tenant’s Work or the Permitted Use or occupancy of any
portion of the Leased Premises.

Security Deposit has the meaning given in Section 14.14(a).

Service Providers has the meaning given in Section 8.12(f).

SNDA has the meaning given in Section 14.8(a).

Specialty Alterations has the meaning given in Exhibit C-1.

Stated Amount has the meaning given in Section 14.14(b).

 

4



--------------------------------------------------------------------------------

Substantial Completion means that (1) the Landlord’s Base Building Work has been
constructed and equipped in a good and workmanlike manner and delivered to
Tenant in accordance with the Landlord’s Work Letter at Exhibit B in compliance
with all applicable laws and regulations, except for completion of Punch-List
Items, (2) Landlord’s architect shall have issued, and Landlord shall have
executed and delivered to Tenant, the Certificate of Substantial Completion, and
(3) Landlord has obtained all governmental sign-offs and approvals for
Landlord’s Base Building Work sufficient to permit Tenant to conduct Tenant’s
Work.

Superior Encumbrances has the meaning given in Section 14.8.

Tax Year means that twelve (12) calendar month period commencing with the first
day of the fiscal year of the taxing authority preceding the Lease Commencement
Date and each twelve (12) month period thereafter.

Tenant means CarGurus, Inc., a Delaware corporation.

Tenant Delay: Any delay in the substantial completion of Landlord’s Base
Building Work beyond the date that such work would otherwise have been
substantially completed caused by any act or omission of Tenant that continues
for more than three (3) business days after written notice from Landlord.

Tenant Improvement Allowance means an amount equal to either (i) Seventy-Nine
and 56/100 Dollars ($79.56) per rentable square foot of the Leased Premises for
Tenant’s Work with respect to the Leased Premises or (ii) Seventy-Five Dollars
($75.00) per rentable square foot of the First Floor Option Premises for
Tenant’s Work with respect to the First Floor Option Premises; such amount to be
contributed by Landlord to the cost of Tenant’s Work in accordance with
Section 4.3.

Tenant’s Insurance means the policy or policies of insurance as set forth in
Exhibit G attached hereto.

Tenant’s Operating Share means 83.2% of the Common Area Operating Charges
applicable to the Building, the Land and the Common Areas. The percentage set
forth in the preceding sentence is determined by the ratio of the rentable
square feet of the Leased Premises to the total rentable square feet of the
Building.

Tenant’s Requisition has the meaning given in Section 4.3(f).

Tenant’s Tax Share means 83.2% of the Real Estate Taxes applicable to the
Building, the Land and the Common Areas. The percentage set forth in the
preceding sentence is determined by the ratio of the rentable square feet of the
Leased Premises to the total rentable square feet of the Building.

Tenant’s Work means certain work in and to the Leased Premises as set forth in
Section 4.2 and Exhibit C attached hereto.

 

5



--------------------------------------------------------------------------------

Tenant’s Work Budget has the meaning given in Section 4.2(a).

Tenant’s Work Plans and Specifications has the meaning given in Section 4.2(a).

Tenant’s Work Requirements means the requirements, terms and conditions set
forth in Exhibit C-1 attached hereto.

Term means the period commencing on the Lease Commencement Date and ending upon
the last day of the month in which the day immediately prior to the fifteenth
(15th) anniversary of the Rent Commencement Date occurs, as such period may be
extended or sooner terminated in accordance with this Lease.

ARTICLE 1

LEASED PREMISES AND APPURTENANCES

1.1. Leased Premises.

(a) Subject to and in accordance with the provisions set forth in this Lease,
Landlord hereby demises and leases to Tenant, and Tenant hereby leases from
Landlord, the Leased Premises for the Term. Tenant shall have access to the
Leased Premises and the Common Areas 24 hours per day, 7 days per week, 52 weeks
per year during the Term, excluding emergency events that may cause Landlord to
limit tenant access to the Building.

(b) Landlord and Tenant acknowledge that, as of the date of this Lease, the
First Floor Option Premises may not be legally occupied by Tenant for the
Permitted Use. Tenant shall have an ongoing right of first offer to lease the
First Floor Option Premises as follows: within ten (10) days following
Landlord’s first written notification to Tenant of the availability of the First
Floor Option Premises for the Permitted Use, Tenant shall provide written notice
to Landlord whether Tenant desires to exercise its option to lease the First
Floor Option Premises. If Tenant fails to so notify Landlord within such period,
then Tenant shall be deemed not to have exercised such option, and Landlord may
thereafter use or lease such First Floor Option Premises without restriction
except as otherwise provided in this Lease, except that Tenant shall again have
the right of first offer under this Section 1.1(b) at such time as the First
Floor Option Premises is again available for lease, provided that Tenant shall
exercise such option, if at all, within fifteen (15) business days following
Landlord’s written notification to Tenant of such availability. If Tenant
notifies Landlord within such period that Tenant desires to exercise such option
to lease, then the First Floor Option Premises shall be added to the Leased
Premises hereunder subject to all of the terms and conditions of this Lease,
including without limitation Tenant’s obligation to pay Annual Fixed Rent based
on the rentable square foot of the Leased Premises, as such square footage may
be increased by the First Floor Option Premises, and all Additional Rent payable
hereunder. Tenant’s Operating Share and Tenant’s Tax Share shall be adjusted
according to total the rentable square feet of the Leased Premises as such
square footage may be increased under this Section 1.1(b). If Landlord’s
notification of the availability of the First Floor Option Premises occurs on or
before the Lease Commencement Date, and Tenant subsequently exercises such
option, then the First Floor Option Premises shall be part of the Leased
Premises hereunder as though such First Floor Option Premises were part of the
Leased Premises as of the Effective Date. If Landlord’s notification of the
availability of the First Floor

 

6



--------------------------------------------------------------------------------

Option Premises occurs after the Lease Commencement Date, then Tenant shall be
entitled to a free rent period of ninety (90) days following Landlord’s delivery
of vacant possession of such First Floor Option Premises for Tenant’s buildout
in accordance with Tenant’s Work Requirements, and Landlord shall advance the
Tenant Improvement Allowance for such building pursuant to the terms of
Section 4.3 below calculated based on the rentable square feet of the First
Floor Option Premises.

1.2. Common Areas and Excluded Areas. Tenant shall have as appurtenant to the
Leased Premises the non-exclusive right to use, and to permit its licensees and
invitees to use, in common with others entitled thereto, the Common Areas. The
Excluded Areas shall not be part of the Common Areas, and Tenant shall have no
right to use, or permit its licensees or invitees to use, the Excluded Areas.

1.3. Parking. Subject to the terms of a certain special permit applicable to the
Land and the Building, notice of which is recorded with the Middlesex County
South District Registry of Deeds, Book 67842, Page 62, Tenant shall have as
appurtenant to the Leased Premises the right to lease up to forty (40) parking
spaces in the parking garage to be developed by an affiliate of Landlord on the
land located at 119 First Street, Cambridge (the “Parking Garage”), at the
applicable Parking Rate payable by Tenant, subject to the rules and regulations
applicable to such parking garage. Tenant hereby notifies Landlord that Tenant
elects to lease all forty (40) of such spaces. Until such parking garage is
completed, Landlord shall obtain parking for such number of spaces for Tenant in
the CambridgeSide parking garage at the applicable Parking Rate payable by
Tenant for the period commencing on the date that Tenant first occupies the
Leased Premises for the conduct of business, subject to the rules and
regulations applicable to such parking garage imposed by the owner and/or
operator of such parking garage, and provided that Tenant shall provide Landlord
with at least thirty (30) days’ notice prior to such date of first occupancy for
the conduct of business.

1.4. Landlord Alterations. Landlord may, from time to time, subject to Tenant’s
prior review and approval, make alterations or additions to the Building
including, without limitation, construct improvements in the Building; change
from time to time the size, location and nature of the Common Areas; and
install, maintain, use, repair and replace pipes, ducts, conduits, wires and
appurtenant fixtures within the Building. Tenant’s approval of such alterations,
additions or improvements shall not be unreasonably withheld, provided that they
do not unreasonably interfere with Tenant’s use and enjoyment of the Leased
Premises and the normal conduct of its business in accordance with the Permitted
Use or increase Tenant’s rent or other obligations under this Lease (except
pursuant to Section 6.3 below) or reduce the usable area of the Leased Premises.
Notwithstanding the foregoing, Tenant shall have no approval rights over such
alterations, additions or improvements that are (i) solely for compliance with
law, regulations or code applicable to the Building or (ii) affect only the
premises of other tenants within the Building other than the Leased Premises.

1.5. Roof Rights. Tenant shall have the right to access and use the roof of the
Building solely for the installation, maintenance, repair and replacement of its
heating, ventilation, air conditioning, and information technology equipment
used solely by Tenant for its operations at the Leased Premises, at such
locations on the roof as Landlord shall approve in its reasonable discretion,
provided that such license rights shall not be commercialized (e.g., cell
antennae) or transferable to any party other than to assignees or subtenants of
Tenant approved by Landlord pursuant to Section 8.12 below.

 

7



--------------------------------------------------------------------------------

ARTICLE 2

TERM

2.1. Term. The term of this Lease shall commence on the Lease Commencement Date
and continue for the Term.

2.2. Option Terms. Provided Tenant is not in default under this Lease beyond
applicable notice and cure periods as of the date Tenant exercises such option,
Tenant shall have two (2) options to extend the Term for a five (5) year period
each (each, an “Option Term”), which options (i) may be exercised by delivery of
written notice to Landlord no earlier than eighteen (18) months and no later
than twelve (12) months prior to the expiration of the Term and (ii) may not be
exercised with respect to less than 100% of the Leased Premises. Upon Landlord’s
receipt of such notice, the Term of this Lease shall be deemed to be extended to
include each Option Term so exercised, upon all of the terms and conditions of
this Lease, including Annual Fixed Rent as determined in Section 3.2 below.

ARTICLE 3

ANNUAL FIXED RENT

3.1. Annual Fixed Rent. Beginning on the Rent Commencement Date and continuing
thereafter during the Term, Tenant shall pay to Landlord without deduction,
setoff or abatement, Annual Fixed Rent, payable in advance in equal monthly
installments by ACH wire transfer on the first day of each month during the
Term, in the amounts determined pursuant to definition of Annual Fixed Rent
above.

3.2. Option Term Rent. Notwithstanding the provisions of Section 3.1 above, the
Annual Fixed Rent payable during each Option Term exercised shall be the fair
market value for the Leased Premises during such Option Term, which shall be
based on the fixed annual rent that landlords of comparable buildings in East
Cambridge have agreed to accept, and sophisticated nonaffiliated tenants of
comparable buildings have agreed to pay, in current arms-length transactions for
comparable premises, for a term equal to the Option Term and commencing on or
about the first day of the Option Term and taking into account all relevant
factors and concessions. The determination of such fair market value shall be by
mutual agreement of the Parties. If the Parties cannot agree on the
determination of such fair market value within thirty (30) days following
Tenant’s written notice exercising such Option Term, the Parties shall together
select an independent licensed real estate broker to determine such fair market
value. If the Parties cannot agree on the selection of such an independent
licensed real estate broker within thirty (30) days following the initial thirty
(30) period set forth in the preceding sentence, then each Party shall select
one independent licensed real estate broker, who together shall select a third
independent licensed real estate broker, whose determination of such fair market
value shall be made within thirty (30) days thereafter and shall be binding on
the Parties.

 

8



--------------------------------------------------------------------------------

3.3. Late Payments of Rent. If any installment of Annual Fixed Rent or
Additional Rent is unpaid after ten (10) days following the due date, the
outstanding balance due shall bear interest at the Default Rate from the due
date until fully paid.

ARTICLE 4

LANDLORD’S BASE BUILDING WORK/TENANT’S WORK/SIGNAGE

4.1. Landlord’s Base Building Work.

(a) Landlord shall complete Landlord’s Base Building Work as set forth in the
Landlord Work Letter attached as Exhibit B hereto in a good and workmanlike
manner, in accordance with the Plans and Specifications and all applicable laws,
regulations, rules, codes and ordinances, including without limitation all laws
pertaining to disability access and all Environmental Laws applicable to
Landlord’s Base Building Work. Upon Substantial Completion, the Parties shall
execute the Certificate of Substantial Completion attached hereto as Exhibit
B-1.

(b) Subject to force majeure as provided in Section 14.6 below, not to exceed
thirty (30) days in the aggregate, and any Tenant Delay, if the Lease
Commencement Date has not occurred on or before the sixtieth (60th) day
following the Estimated Delivery Date, Tenant shall be entitled to a credit of
one (1) day of the Annual Fixed Rent and Additional Rent for each day after such
date until the Lease Commencement Date, such credit to be applied to Annual
Fixed Rent and Additional Rent commencing on the Rent Commencement Date (but
applied after any abatement or free rent period) and continuing thereafter until
such credit is exhausted.

(c) Subject to force majeure as provided in Section 14.6 below, not to exceed
thirty (30) days in the aggregate, and any Tenant Delay, in the event that the
Lease Commencement Date has not occurred on or before the one hundred eightieth
(180th) day following the Estimated Delivery Date (the “Outside Delivery Date”),
Tenant may terminate this Lease by written notice delivered to Landlord within
ten (10) business days after the Outside Delivery Date, such termination to be
effective as of the date of such notice, whereupon such termination the Parties
shall be released and discharged from all further obligations under this Lease,
except such obligations that by the terms of this Lease survive termination,
including without limitation subsection (d) below.

(d) Notwithstanding a notice of termination given by Tenant pursuant to
subsection (c) above, if the Lease Commencement Date occurs within thirty
(30) days after Landlord’s receipt of such notice from Tenant, then such notice
shall be void ab initio (from the beginning) and have no force or effect
whatever and this Lease shall continue uninterrupted.

(e) If the Lease is terminated by Tenant as provided in subsection (c) above,
and such termination is not voided pursuant to the provisions of subsection
(d) above, then Landlord shall reimburse Tenant for Tenant’s reasonable,
documented, out-of-pocket costs and expenses incurred in connection with this
Lease within thirty (30) days following Landlord’s receipt of an invoice
therefor containing reasonable evidence of such out-of-pocket expenses incurred,
provided that such sum to be reimbursed shall not exceed $25,000 in the
aggregate, which obligation shall survive the termination of the Lease.

 

9



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained herein, in no event shall
Tenant’s liability to Landlord under this Lease prior to the Lease Commencement
Date exceed the Construction Period Maximum Liability, including any amounts
drawn by Landlord upon the Letter of Credit.

“Construction Period Maximum Liability” shall mean 89.95% of the then incurred
project costs for the Building (excluding the Land) that are properly
capitalizable under US GAAP incurred as of such date (after having adjusted such
costs for any Force Majeure Costs) minus the sum of (i) any payments previously
paid by the Tenant in connection with the Building which have been future valued
at Tenant’s incremental borrowing rate used to classify this Lease under ASC 840
to such point in time and (ii) the present value of any future payments made by
Tenant in connection with the Building discounted at Tenant’s incremental
borrowing rate used to classify this Lease under ASC 840 that the Tenant is
obligated to make but in each case excluding payments that are not required to
be included in the calculation of the Tenant’s maximum guaranty amount under ASC
840-40-55.

“Force Majeure Costs” shall mean the sum of (a) all costs and expenses incurred
by the Landlord to restore the Building in connection with a Force Majeure Event
(including (i) all capitalized interest and other collateral costs and carrying
costs accruing on such cost necessary to repair and restore damage caused by
such Force Majeure Event following such Force Majeure Event and (ii) all
capitalized interest and other collateral costs and carrying costs accruing as a
result of time delays necessary to repair and restore damage caused by such
Force Majeure Event following such Force Majeure Event) less the amount of all
insurance proceeds applied to the restoration of the Building and (b) to the
extent the Building is not restored following such Force Majeure Event, the
reduction, if any, in fair market value of the Building as a result of such
Force Majeure Event, as set forth in an appraisal in form and substance
reasonably satisfactory to the Landlord conducted by an independent appraiser
selected by the Landlord; provided, however, in no event shall the amount
determined in the foregoing clause (b) be less than the remaining estimated cost
to restore the Building to substantially the same condition as immediately prior
to the Force Majeure Event.

“Force Majeure Event” shall mean the occurrence of one or more events that
causes damage to the Building or any portion thereof caused by Landlord or
Landlord’s employees, agents, contractors or subcontractors, Acts of God
including fire, floods, tornadoes, hurricanes, or any other causes unless such
damage was caused by Tenant or its employees.

4.2. Tenant’s Work.

(a) Following the Lease Commencement Date, Tenant shall diligently perform or
cause to be performed, Tenant’s Work, at Tenant’s sole cost and expense, subject
to funding of the Tenant Improvement Allowance as provided in Section 4.3 below.
Tenant’s Work shall be subject to Landlord’s reasonable approval and performed
in accordance with Tenant’s Work Requirements. Prior to the commencement of
Tenant’s Work, Tenant shall submit to Landlord its plans and specifications for
Tenant’s Work (“Tenant’s Work Plans and Specifications”) for Landlord’s review
in accordance with Exhibit C-1. Landlord shall respond to Tenant’s submission of
Tenant’s Work Plans and Specifications within ten (10) business days of such
submission. Upon Landlord’s approval thereof, copies of Tenant’s Work Plans and
Specifications shall be added as Exhibit C hereto.

 

10



--------------------------------------------------------------------------------

(b) Landlord may, in Landlord’s reasonable discretion, permit Tenant and its
employees, agents and contractors, to enter the Leased Premises prior to the
Lease Commencement Date to perform Tenant’s Work at Tenant’s sole cost and
expense. Any such permission shall constitute a license only, conditioned on
Tenant’s (a) compliance with Tenant’s Work Requirements and (b) working in
harmony with Landlord, Landlord’s employees, agents and contractors and other
tenants and occupants of the Building, and not interfering with, delaying or
otherwise adversely affecting Landlord’s Base Building Work or any other work
performed on or in the Building or the Land by Landlord, Landlord’s employees,
agents and contractors or by other tenants or occupants of the Building. In the
event Tenant, its employees, agents or contractors, enters the Leased Premises
pursuant to this Section 4.2(b), then (i) Tenant shall first obtain the
insurance required by Tenant’s Work Requirements, (ii) Landlord shall pay to
Tenant’s insurer(s) any premiums required to be paid upon receipt of an invoice
therefor, and (iii) Tenant shall, in monthly installments paid over the first
six (6) months following the Lease Commencement Date, reimburse Landlord for the
cost of such premiums paid by Landlord.

(c) Upon completion of Tenant’s Work, Tenant shall use diligent efforts to
obtain a temporary or permanent certificate of occupancy for the Leased Premises
allowing for occupancy of the Leased Premises for the Permitted Use.

4.3. Tenant Improvement Allowance. Following the Lease Commencement Date,
Landlord agrees to make monthly advances (each, an “Advance”) pari passu with
Tenant’s own funding of all hard costs and expenses (“Direct Costs”) and up to
ten percent (10%) of soft costs, which soft costs may include without limitation
reasonable architectural, engineering and third-party project management fees
(“Indirect Costs”), based on the ratio (“Landlord’s Share of Tenant’s Work
Expenses”) of the Tenant Improvement Allowance to the total costs and expenses
reflected in Tenant’s budget for Tenant’s Work (“Tenant’s Work Budget”), upon
submission by Tenant of a request for an Advance (each, a “Draw Request”) and
subject to the terms of this Lease and the following the conditions and
limitations:

(a) In no event shall Landlord be obligated to advance more than the Tenant
Improvement Allowance or any Advance in an amount greater than Landlord’s Share
of Tenant’s Work Expenses as reflected in Tenant’s Work Budget.

(b) In no event shall any Advance for Direct Costs for amounts payable under
Tenant’s construction contract for Tenant’s Work exceed an amount equal to
Landlord’s Share of Tenant’s Work Expenses of (i) the total value of the labor,
materials, fixtures, machinery and equipment completed, approved and
incorporated into Tenant’s Work pursuant to such construction contract prior to
the date of the Draw Request for such Advance, less (ii) retainage in an amount
equal to five percent (5%) of such total value until the work to be performed
pursuant to such construction contract is substantially complete, and thereafter
the amount of retainage shall be reduced from five percent (5%) to the amount
necessary to achieve final completion under such construction contract
(“Retainage”), less (iii) the total amount of any Advances previously made by
Landlord for such Direct Costs. Landlord’s Share of Tenant’s Work Expenses for
Retainage shall be advanced by Landlord to Tenant upon satisfaction of the
conditions set forth in subsection (j) below.

 

11



--------------------------------------------------------------------------------

(c) With respect to any other Direct Costs and all Indirect Costs, in no event
shall any Advance exceed an amount equal to Landlord’s Share of Tenant’s Work
Expenses for such Direct Costs and Indirect Costs approved by Landlord, and
incurred by Tenant prior to the date of the Draw Request for such Advance, less
the total amount of Landlord’s Share of Tenant’s Work Expenses for any Advances
previously made by Landlord for such Direct Costs and Indirect Costs.

(d) No Advance shall be due unless all of Tenant’s Work covered by the Draw
Request for such Advance is done in accordance with Tenant’s Work Requirements
and Tenant shall have performed and complied with all terms and conditions
herein required to be performed or complied with by it on or prior to the
drawdown date of such Advance (unless such performance or compliance is waived
in writing by Landlord), and on the drawdown date of such Advance there shall
exist no default of this Lease by Tenant beyond any applicable notice and cure
periods.

(e) If Tenant becomes aware of any change in Direct Costs or Indirect Costs
which will substantially increase or decrease a category or line item of such
costs reflected on Tenant’s Work Budget, then Tenant shall immediately notify
Landlord in writing and promptly submit to Landlord for its approval a revised
Tenant’s Work Budget. If the revised Tenant’s Work Budget indicates an increase
in a category or line item of such costs, no further Advances need be made by
Landlord unless and until the revised Tenant’s Work Budget so submitted by
Tenant is approved by Landlord, which approval shall not be unreasonably
withheld and shall be granted or withheld within five (5) business days
following such notification.

(f) At such time as Tenant shall desire to obtain an Advance to fund Direct
Costs or Indirect Costs, Tenant shall complete, execute and deliver to Landlord
the Tenant’s Requisition substantially in the form of Exhibit J attached hereto
(“Tenant’s Requisition”). Each Tenant’s Requisition shall be accompanied by such
of the following items as may be required by Landlord in its sole discretion:

(i) If Tenant’s Requisition includes payment for Direct Costs, it shall be
accompanied by the following items:

(1) a detailed statement of such Direct Costs in the form attached to the
Tenant’s Requisition (indicating, among other things, the line item of Tenant’s
Work Budget to which each of such Direct Costs relates and the amount previously
advanced for such line item), together with invoices for all items of Direct
Cost covered thereby;

(2) if Tenant’s Requisition includes amounts to be paid to the Tenant’s
contractor under a construction contract, it shall be accompanied by: (A) a
completed and fully itemized Application and Certificate for Payment on AIA
Forms G702 and G703 containing the certification of the contractor to the
accuracy of same, (B) a conditional lien waiver from such contractor for work
done and materials supplied which are to be paid for from the Advance covered by
the Draw Request, and (C) written lien waivers from such contractor and all
subcontractors for work done and materials supplied which were paid for pursuant
to the next preceding Draw Request;

 

12



--------------------------------------------------------------------------------

(3) a written request of the Tenant for any material changes, together with
copies of all change orders in a form reasonably acceptable to Landlord, which
may include AIA Form G701, and construction change directives which have not
previously been furnished to Landlord; and

(4) for the initial Draw Request, Tenant’s architect shall certify to Landlord
that Tenant’s Work Plans and Specifications (and Tenant’s Work will, when
constructed in accordance therewith) comply with all applicable building,
zoning, land use, fire, safety codes and ordinances including, without
limitation all laws pertaining to disability access and all Environmental Laws.

(ii) If Tenant’s Requisition includes payments for Indirect Costs, it shall be
accompanied by a detailed statement of such Indirect Costs in the form attached
to the Tenant’s Requisition (indicating, among other things, the line item of
Tenant’s Work Budget to which each of such Indirect Costs relates and the amount
previously advanced for such line item), together with invoices for all items of
Indirect Costs covered thereby;

(iii) Paid receipts or other proof of payment reasonably acceptable to Landlord
with respect to all invoices covered by the previous Draw Request; and

(iv) A statement as to the remaining unadvanced balance of the Tenant
Improvement Allowance and such other information, documentation and
certifications as Landlord shall reasonably request.

(g) Each Draw Request shall be submitted to Landlord not later than at least ten
(10) business days prior to the requested date of the Advance, and no more
frequently than once each month. So long as each Draw Request complies with the
terms and conditions of this Lease, Landlord shall make the corresponding
Advance within ten (10) business days of its receipt of such Draw Request.

(h) Except as otherwise set forth in the Draw Request, each Draw Request
submitted to Landlord as provided in this Section 4.2 shall constitute an
affirmation that the representations and warranties contained in Article 8 of
this Lease remain true and correct in all material respects as of the date
thereof, and, unless Landlord is notified to the contrary in writing prior to
the drawdown date of the requested Advance or any portion thereof, shall
constitute an affirmation that the same remain true and correct in all material
respects on such drawdown date.

(i) No Advance made by Landlord shall constitute a waiver of any of the
conditions to Landlord’s obligation to make further Advances.

 

13



--------------------------------------------------------------------------------

(j) In addition to the conditions hereinbefore set forth in this Section 4.2,
Landlord’s obligation to make any Advance of Retainage under any construction
contract shall be subject to receipt by Landlord of the following:

(1) evidence satisfactory to Landlord that all sums due in connection with the
work covered by such construction contract have been paid in full (or will be
paid out of the funds requested to be advanced) and that no party claims, or has
a right to claim any statutory or common law lien arising out of the performance
of such work or the supplying of labor, material, and/or services in connection
therewith; and

(2) final conditional lien waivers (on AIA Documents G706 or other form
satisfactory to Landlord) from such contractor and such laborers, subcontractors
and materialmen as may be required by Landlord, duly executed and notarized.

(k) Landlord may withhold or refuse to fund any Advance hereunder if any
statutory or common law lien related to claims for labor, materials or supplies
has been recorded, filed or established with respect to Tenant’s Work, the
Building or the Land, that has not been removed by bonding.

(l) On the Rent Commencement Date, in consideration for Landlord’s role in
supervising Tenant’s Work, Tenant shall pay to Landlord or Landlord’s
representative a construction oversight fee in an amount equal to one percent
(1%) of the Tenant Improvement Allowance.

4.4. Tenant Signage. Tenant may install its own signage on the exterior of the
Building at Tenant’s sole cost and expense and subject to Landlord’s approval,
not to be unreasonably withheld, conditioned or delayed, regarding size,
lighting, and location and in accordance with the City of Cambridge signage
code, bylaws and neighborhood standards. Any necessary installment brackets or
additional electrical power requisite for said signage will be furnished by
Tenant with Landlord review and approval. Tenant shall submit to Landlord for
Landlord’s review and approval a plan showing the designs and proposed location
of Tenant’s signage, and all of Tenant’s installed signage shall comply with
this Section 4.4. As applicable, Tenant shall secure and pay for any required
municipal permits or approvals related to Tenant’s signage.

4.5. Exterior Windows, Walls and Doors. No window shades, blinds, curtains,
shutters, screens or draperies shall be attached or detached by Tenant without
Landlord’s prior consent, not to be unreasonably withheld, conditioned or
delayed. No awnings shall be placed over the windows, nor shall any signs be
permitted in the windows, without Landlord’s prior consent in Landlord’s sole
discretion.

 

14



--------------------------------------------------------------------------------

ARTICLE 5

TAXES

5.1. Payment of Real Estate Taxes. Commencing on the Rent Commencement Date,
Tenant shall pay to Landlord as Additional Rent, with respect to each Tax Year
or portion thereof included in the Term, Tenant’s Tax Share of the amount of the
Real Estate Taxes levied, assessed, imposed, payable or paid upon the Land, the
Building or the Common Areas. Tenant’s share of such Real Estate Taxes for the
first Tax Year and the last Tax Year falling within the Term shall be
apportioned on the basis of the number of months of such Tax Year falling within
the Term. The term “Real Estate Taxes” shall mean and include, without
limitation, all real estate ad valorem taxes, assessments, betterments, water
and sewer rents, school taxes, and other governmental impositions and charges of
every kind and nature whatsoever, extraordinary as well as ordinary, foreseen
and unforeseen, and each and every installment thereof, which shall during or
with respect to the Term be levied, assessed, imposed, become or to become due
and payable upon the Land, the Building, and the Common Areas, or which arise in
connection with the use, occupancy or possession of the Land, the Building, the
Common Areas or any part thereof. Such term shall include any charge, such as
water meter charge and the sewer rent based thereon, unless measured by the
consumption by the actual user of the item or service for which the charge is
made and billed separately to tenants of the Building. Whether or not Landlord
shall take the benefit of the provisions of any statute or ordinance permitting
any assessment for public betterments or improvements to be paid over a period
of time, Landlord shall, nevertheless, be deemed to have taken such benefit so
that the term Real Estate Taxes shall include only the current annual
installment of any such assessment and the interest on unpaid installments as
paid over the longest period of time allowable. Landlord shall deliver tax bills
or copy thereof (which may be by email) to Tenant within five (5) business days
after receipt thereof and such bills shall be conclusive evidence of the amount
of a tax or installment therein. Nothing herein contained shall be construed to
include as Real Estate Taxes any inheritance, estate, succession, transfer,
gift, franchise, corporation, income or profit tax or capital levy, or penalty
or interest for late payment of Real Estate Taxes, that is or may be imposed
upon Landlord; provided, however, that, if at any time during the Term the
method of taxation prevailing at the execution of this Lease shall be altered so
that in lieu of or as a substitute for or in addition to the whole or any part
of the Real Estate Taxes levied, assessed or imposed as above described, there
shall be levied, assessed or imposed (i) a tax on the rents received from the
Land, the Building, and the Common Areas, or (ii) a license fee measured by the
rents received by Landlord from the Land, the Building, and the Common Areas or
any portion thereof, or (iii) a tax or license fee imposed upon Landlord which
is otherwise measured by or based in whole or in part upon the Land and/or
Building, and the Common Areas or any portion thereof, then the same shall be
included in the computation of Real Estate Taxes hereunder.

5.2. Abatements. Real Estate Taxes upon the Land, the Building, and Common Areas
for any Tax Year shall mean such amounts as shall be finally determined after
deducting abatements, refunds or rebates, if any, less the reasonable cost and
expenses of obtaining the same, to be the Real Estate Taxes payable with respect
to the Land, the Building, and the Common Areas due from Tenant to Landlord in
accordance with the provisions of this Article 5. Real Estate Taxes upon the
Land, the Building, and the Common Areas for any Tax Year shall be deemed to be
the Real Estate Taxes assessed for such year until such time as an abatement,
rebate or refund shall be made for any Tax Year. An appropriate adjustment or
refund shall be made in the amount due from or paid by Tenant to Landlord on
account of abatement, rebate or refund less the reasonable cost and expense of
obtaining the same, approved in advance by Tenant, within thirty (30) days after
receipt of same by Landlord. Landlord shall have the right, but not the
obligation, to seek such abatement, refund or rebate. If Landlord declines to
seek such abatement, refund or rebate following a written request therefor from
Tenant, Landlord shall so notify Tenant within five (5) business days following
such request, and thereafter Tenant may seek such abatement, refund or rebate,
at Tenant’s sole cost and expense.

 

15



--------------------------------------------------------------------------------

5.3. Method of Payment. Tenant agrees to pay, as Additional Rent, together with
the monthly payment of Annual Fixed Rent, one-twelfth (1/12) of Landlord’s
reasonable estimated amount of Real Estate Taxes payable by Tenant under this
Lease, in advance by ACH wire transfer. If Landlord has, prior to the Rent
Commencement Date, paid any Real Estate Taxes covering a Tax Year or any part
thereof falling within the Term of this Lease, Tenant shall pay Tenant’s share
of such tax bill (in accordance with the provisions of Section 5.1) allocable to
the first Tax Year; provided however that Tenant shall not be responsible for
any Real Estate Taxes due or payable prior to the Rent Commencement Date.
Landlord will estimate, in advance of each Tax Year, the amount of Tenant’s Tax
Share of the Real Estate Taxes for the upcoming year, for any Tax Year, and
Tenant agrees to pay one-twelfth (1/12) of such estimated Tax Pro Rata Share on
the first day of each month of the Term. Upon expiration of each Tax Year,
Landlord shall provide a copy of the tax bill to Tenant together with an
appropriate adjustment against the estimated amount Tenant has paid for the
year, evidenced as either an additional charge from the Landlord or credit to
the Tenant, which will be payable within thirty (30) days of Tenant’s receipt of
the annual adjustment notice.

5.4. Taxes on Tenant’s Personal Property, Improvements and Use. Tenant shall
pay, prior to any due date, all taxes and governmental impositions of whatever
kind or nature imposed with respect to all personal property owned or used by
Tenant in or on the Leased Premises, and with respect to the Permitted Use, and
Tenant shall reimburse Landlord as Additional Rent within thirty (30) days
following demand thereof if Landlord shall have paid any such tax in the first
instance.

ARTICLE 6

COMMON AREAS OPERATION /LANDLORD’S MAINTENANCE/COMMON AREA OPERATING CHARGES

6.1. Common Areas Operation. Landlord shall operate, manage, equip, light,
repair and maintain the Common Areas in first class condition for their intended
purposes and in accordance with all applicable laws, codes, and regulations.
Except to the extent caused by the negligence or willful misconduct of Landlord,
Landlord shall not be liable for any inconvenience or interruption of business
or other consequential damages resulting from the making of repairs,
replacements, improvements, alterations or additions or from the doing of any
other work, by or at the direction of Landlord, to or upon any of such Common
Areas, or from delay or failure to perform such maintenance, snow removal or
other work with respect to such Common Areas, where such delay or failure is
attributable to strikes or other labor services, or from any cause beyond
Landlord’s reasonable control. Landlord shall have no duty to furnish police or
security services (public or private).

6.2. Landlord’s Maintenance. Except as provided otherwise in this Lease,
Landlord shall maintain and keep in good operating order and repair the roof,
foundations and structural portions of the Building, including exterior glass,
and the conduits, pipes and wires leading to and from the Common Areas of the
Building, elevators, the Base Building HVAC, Building

 

16



--------------------------------------------------------------------------------

electric, plumbing, sewer and mechanical systems as provided in Landlord’s Base
Building Work, and the sprinkler and fire safety systems of the Building
wherever located, in good order, condition and repair, in compliance with the
applicable building code. Subject to Section 10.6, Landlord shall not be
responsible for any condition in the Building, including Landlord’s Base
Building Work or the Common Areas, caused by any act or neglect of Tenant or any
agent, employee, business invitee or contractor of Tenant nor any repairs and
maintenance that are the responsibility of Tenant hereunder. All such repairs
shall be made by Landlord promptly without delay, except for delays beyond
Landlord’s reasonable control, and shall be made of quality or class equal to
the original work or construction. Landlord shall not be in default of any
obligation of Landlord hereunder unless Landlord fails to perform any of its
obligations under this Lease within thirty (30) days after receipt of written
notice of such failure from Tenant (“Landlord Default Notice”); provided,
however, that if the nature of Landlord’s obligation is curable and is such that
more than thirty (30) days are required for its performance, Landlord shall not
be in default if Landlord commences to cure such default within the thirty
(30) day period and thereafter diligently prosecutes the same to completion
(such period of time, the “Landlord Cure Period”). If Landlord fails to
undertake any work or repairs that Landlord is obligated to perform under this
Lease within the Landlord Cure Period and such failure has a material adverse
impact on Tenant or the Premises, then Tenant may perform such
obligations. Notwithstanding the preceding sentence to the contrary, Tenant
shall not have the right to perform Landlord’s maintenance, repair or other
obligation, unless Landlord fails to commence the required action within the
Landlord Cure Period and such failure continues for an additional period of five
(5) business days after Tenant delivers to Landlord a second Landlord Default
Notice (the “Second Default Notice”). Landlord shall reimburse Tenant for the
amount of all reasonable costs actually incurred by Tenant in curing any such
failure of Landlord within thirty (30) days following Landlord’s receipt of an
invoice therefor from Tenant.

6.3. Charges for Common Areas and Building Operations.

(a) Common Area Operating Charges. As Additional Rent, Tenant shall pay Tenant’s
Operating Share of all Common Area Operating Charges. The term “Common Area
Operating Charges” shall mean all costs and expenses of every kind and nature
paid or incurred by Landlord, whether performed directly by the Landlord or its
agents or indirectly via a service contract, in cleaning, operating, managing,
equipping, decorating, securing, lighting, repairing, replacing and maintaining
(1) the Common Areas (including without limitation the heating and air
conditioning thereof), (2) the utilities, equipment and facilities relating to
the Building, Land or Common Areas or otherwise required to be provided,
maintained or improved by Landlord (or with respect to which Landlord is
required to contribute, including without limitation off-site utilities,
facilities and improvements), and (3) all other areas of the Land or Common
Areas (including without limitation all landscaping, gardening, pest control and
preventative maintenance, snow and/or ice removal, trash, debris, refuse, and
surface water removal, electronic intrusion and fire control machine). Without
limiting the generality of the foregoing, Common Area Operating Charges shall
include the following: (i) water and sewer and other utility system charges and
assessments for the Common Areas; (ii) costs of all maintenance, repairs and
replacements with respect to the Building that are not for the exclusive benefit
of a single tenant or user of the Building; (iii) costs of the operation,
maintenance, testing, repair and replacement of any utility or energy management
system for the Building including without

 

17



--------------------------------------------------------------------------------

limitation the Base Building HVAC system, central sprinkler system or smoke
detection systems; (iv) costs of liability, property damage, fire, workers’
compensation, and other insurance from time to time carried by Landlord with
respect to the Building, the Land or the Common Areas; (v) reasonable wages,
unemployment taxes, social security taxes, and personal property taxes and
assessments relating to the operation of the Building, the Land or the Common
Areas, (vi) fees for licenses and permits required with respect to the Building,
the Land or the Common Areas, (vii) costs of supplies and uniforms (and the
cleaning thereof) relating to the operation of the Common Areas; (viii) payments
to the City of Cambridge relating to traffic safety, fire safety, or other
governmental services and programs not included in Real Estate Taxes; and
(ix) fees with respect to the administration and/or management of the Building,
the Land or the Common Areas, which fees shall not exceed three percent (3%) of
the base rent received by Landlord from all tenants in the Building. In the
event Landlord installs equipment in or makes improvements or alterations to the
Building which are for the purpose of reducing energy costs, maintenance costs
or other Common Area costs and expenses, or are required under any laws
(including any accessibility statute) which were not required as of the date of
this Lease, then in any such case, Landlord may include in the Common Area
Operating Charges reasonable charges for depreciation of the investment so as to
amortize such investment over the useful life of such equipment, improvement or
alteration on a straight line basis in accordance with GAAP.

(b) Common Area Operating Exclusions. The following costs if incurred by
Landlord shall be excluded from Common Area Operating Charges: (1) capital
expenditures, except as expressly provided above, (2) costs of utilities for
other tenants in the Building, (3) principal or interest and any other payments
on loans secured by mortgages on the Land, Building, or any part thereof;
(4) the cost of any special service provided to a tenant of the Building which
is not provided generally to the tenants of the Building, (5) the cost of
remediating any Hazardous Materials present in, on or under the Land, (6) costs
and expenses incurred in connection with leasing space in the Building,
including, but not limited to, leasing commissions, advertising and promotional
expenses, legal fees for preparation of leases, rents payable with respect to
any leasing office, court costs and legal fees incurred to enforce the
obligations of other tenants under leases of the Building, (7) costs recoverable
by Landlord pursuant to its insurance policies, warranties, or service
contracts, (8) costs resulting from defects in design, construction or
workmanship of the Building and Landlord’s Base Building Work and the materials
used in same, (9) costs due to Landlord’s default under this Lease or any
violation of applicable laws, (10) costs due to the negligence of Landlord, its
employees, agents, contractors and assigns, (11) Real Estate Taxes, (12) costs
(including permit, license and inspection fees) incurred in renovating or
otherwise improving or decorating, painting or redecorating space for tenants or
vacant space, (13) costs (including, legal fees, fines and penalties) in respect
of disputes with tenants or other occupants of the Building, or incurred to
enforce lease obligations of other tenants in the Building, (14) ground rent,
(15) any costs representing an amount paid for services or materials to a
related person, firm, or entity to the extent such amount exceeds the amount
that would be paid for such services or materials at the then existing market
rates to an unrelated person, firm or corporation, (16) costs associated with
the operation of the legal entity which constitutes the Landlord or persons or
entities which constitute or are affiliated with the Landlord or its partners or
members, as such costs are separate and apart from costs associated with the
operation of the Building, including legal entity

 

18



--------------------------------------------------------------------------------

formation, internal entity accounting and internal legal matters, (17) salaries
and other compensation and fringe benefits paid to all persons above the level
of a building manager (however titled) of Landlord and/or Landlord’s property
manager, (18) Landlord’s general corporate overhead and administrative expenses
(except for management fees to the extent permitted under this Lease), including
accounting fees, and (19) costs and expenses incurred in connection with
maintenance, repair, or replacement of or services provided for the Excluded
Areas.

(c) Tenant’s Audit Right. Once per calendar year, at Tenant’s sole cost and
expense with an auditor of Tenant’s choice that regularly provides such
services, Tenant may audit, inspect and copy the books and records of Landlord
with respect to any costs or item which is passed through to Tenant upon thirty
(30) days advance written notice by Tenant to Landlord, provided that if such
costs are determined by such auditor, in its reasonable and professional
discretion, to be overstated by five percent (5%) or more, then Landlord shall
be responsible for the cost of such audit not to exceed $10,000. Landlord must
cooperate with Tenant in providing Tenant reasonable access to its books and
records during normal business hours for this purpose.

6.4. Method of Payment of Common Area Operating Charges.

(a) Payment of Common Area Operating Charges. Commencing on the Rent
Commencement Date, Tenant shall pay as Additional Rent on the first day of each
month during the Term by ACH wire transfer an amount equal to one-twelfth (1/12)
of Landlord’s good faith estimate of Tenant’s Operating Share of Common Area
Operating Charges for each Operating Year. Within one hundred twenty (120) days
after the expiration of each Operating Year, Landlord shall furnish Tenant with
a statement in reasonable detail, setting forth the actual Common Area Operating
Charges for the Operating Year (“Landlord’s Statement”). Upon thirty (30) days
written notice from Landlord, the monthly installment of Tenant’s Operating
Share may be adjusted a maximum of once per Operating Year to one-twelfth (1/12)
of Tenant’s Operating Share of the actual Common Area Operating Charges incurred
by Landlord during the preceding Operating Year. In no event may Landlord
deliver invoices for Common Area Operating Charges more than twenty-four
(24) months after the Operating Year in which such charges were incurred. Upon
Tenant’s written request from time to time, Landlord shall meet with
representatives of Tenant to discuss the current budget of Common Area Operating
Charges and Landlord’s plans for upcoming Common Area Operating Charges and the
parties shall work together in good faith to make adjustments to current service
contracts and expenses and to plan for future requirements for Common Area
Operating Charges.

(b) Overpayment. If the estimated monthly payments of Tenant’s Operating Share
of Common Area Operating Charges that Tenant has paid are greater than Tenant’s
Operating Share of Common Area Operating Charges as set forth in Landlord’s
Statement, Landlord shall credit such overpayment against subsequent obligations
of Tenant for payment of Common Area Operating Charges, or refund such
overpayment if the Term has ended and Tenant has no further obligations to
Landlord hereunder. If the estimated monthly payments of Tenant’s Operating
Share of Common Area Operating Charges are less than Tenant’s Operating Share of
Common Area Operating Charges as set forth in Landlord’s Statement, Tenant shall
pay the balance due within thirty (30) days from receiving Landlord’s Statement
as Additional Rent.

 

19



--------------------------------------------------------------------------------

ARTICLE 7

UTILITIES AND SERVICES

7.1. Utilities and Charges Therefor. Tenant acknowledges that Landlord has no
obligation to provide any connection to utilities other than what is being
provided to the Leased Premises as of the Lease Commencement Date. The Leased
Premises shall be metered in accordance with Landlord’s Base Building Work. From
and after the Lease Commencement Date, Tenant agrees and shall pay, on or before
the due date, all charges for electricity, telephone, water and sewer, gas, and
any other utilities used or consumed in the Leased Premises. All such utility
charges shall be Additional Rent.

7.2. Discontinuances and Interruptions of Service. Landlord shall not be liable
to Tenant in damages or otherwise for the quality, quantity, failure,
unavailability, discontinuance or disruption of any utility service and the same
shall not constitute a termination of this Lease, an actual or constructive
eviction of Tenant, or entitle Tenant to an abatement of Rent or other charges.
Notwithstanding the foregoing, if access to the Leased Premises or any portion
thereof, HVAC, electricity, water or janitorial services to the Leased Premises
(if supplied by Landlord) or maintenance and repair of the Leased Premises, is
interrupted due to (i) Landlord’s negligence or misconduct or that of its
employees or agents, or (ii) Landlord’s failure to perform its repair,
replacement and maintenance obligations in this Lease beyond any applicable
notice and cure periods, and if such interruption materially and adversely
affects Tenant’s ability to operate at the Leased Premises in its ordinary
course (any such set of circumstances as set forth in the foregoing clauses
(i) and (ii) shall be referred to as an “Abatement Event”), then Tenant shall be
entitled to an abatement of Annual Fixed Rent and Additional Rent in proportion
to the disruption of Tenant’s operations at the Leased Premises attributable to
the Abatement Event as follows: If Tenant notifies Landlord in writing of the
Abatement Event, the abatement shall begin on the fifth (5th) consecutive
business day (the “Eligibility Period”) after Tenant notifies Landlord of the
Abatement Event, unless within such Eligibility Period and only until the set of
circumstances leading to the Abatement Event have been removed, remedied or
correct or Tenant shall have resumed its operations at the Leased Premises in
the ordinary course, whichever is earlier, whereupon Tenant shall not be
entitled to an abatement of Annual Fixed Rent and Additional Rent hereunder.

7.3. Janitorial Services. Landlord shall provide or contract for janitorial
services for the Leased Premises, the Building and the Common Areas, in
accordance with the cleaning specifications set forth on Exhibit I attached
hereto, the cost of which services shall be Common Area Operating Charges. With
respect to the Leased Premises, Tenant shall have the right to direct the
janitorial scope within Tenant’s reasonable discretion subject to the terms and
conditions of this Lease. Such services shall include washing the interior of
the windows of the Leased Premises at least monthly or at such times as Landlord
and Tenant shall determine in their reasonable discretion.

7.4. Pest Control Services. Tenant shall keep the Leased Premises free and clear
of all vermin and other pests, and shall be responsible for contracting and
paying for preventative and response requested pest control services exclusively
serving the Leased Premises. Landlord shall keep the Building outside of the
Leased Premises free and clear of all vermin and other pests, and shall be
responsible for contracting and paying for preventative and response requested
pest control services outside of the Leased Premises.

 

20



--------------------------------------------------------------------------------

7.5. Landlord Services. The costs of any services not covered by the provisions
of this Lease and provided exclusively to the Leased Premises by Landlord at the
request of Tenant shall be charged 100% to Tenant and payable within thirty
(30) days of receipt of an invoice therefor as Additional Rent.

7.6. Base Building HVAC. Landlord and Tenant agree to cooperate in determining
the hours that Landlord shall furnish Base Building HVAC services to the Leased
Premises as part of Common Area Operating Charges.

ARTICLE 8

TENANT’S ADDITIONAL COVENANTS

8.1. Affirmative Covenants. Tenant covenants at its expense at all times during
the Term and such further time as Tenant occupies the Leased Premises, or any
part thereof:

8.2. Permitted Use. Any use of the Leased Premises other than the Permitted Use
shall be subject to the applicable zoning of the Building and Landlord’s prior
written approval.

8.3. Conduct of Business/Security. Tenant shall conduct its business so that no
unreasonable odors, noise or debris from the Leased Premises shall create any
nuisance or unreasonably interfere with other uses of the Land, the Building, or
properties in the neighborhood of the Land. Tenant acknowledges that in all
events, Tenant is responsible for providing security to the Leased Premises, its
employees, contractors and invitees, and agrees to indemnify and save Landlord,
its agents, employees, contractors and all other persons for whose actions
Landlord may be legally responsible, harmless from any claim for injury to any
person or damage or theft to property asserted by any of Tenant’s occupants,
personnel, employees, contractors, guests, licensees, invitees or agents which
is suffered or occurs in or about the Leased Premises or in or about the
Building by reason of the act of an intruder or any other person in or about the
Leased Premises or the Building, except to the extent caused by or arising as
result of the negligence or willful misconduct of Landlord, its agents or its
employees.

8.4. Rules and Regulations. Tenant shall comply, and require its employees,
agents, licensees and invitees to comply with the Rules and Regulations. The
parties acknowledge and agree that in the event of any inconsistency between
this Lease and the Rules and Regulations, as the same may be amended, the terms
and provisions of this Lease shall control.

8.5. Repairs and Maintenance. Subject to Landlord’s obligations under
Section 6.2, Tenant will keep the Leased Premises in good order, condition and
repair and Tenant agrees to make any and all repairs to the Leased Premises
during the Term and to any improvements placed in the Leased Premises, all at
Tenant’s own cost and expense and without expense to Landlord including, without
limitation, the interior walls (other than exterior or structural walls),
ceilings, utility meters, pipes and conduits within the Leased Premises
(excluding Base Building

 

21



--------------------------------------------------------------------------------

HVAC), Tenant’s fixtures, heating, ventilating and air conditioning equipment
installed by Tenant, all Tenant signs, locks and door closing devices, security
systems, doors and door frames and glass (other than exterior glass), and any
repairs to such improvements or installations required by any governmental
authority. All such repairs shall be made by Tenant promptly without delay,
except for delays beyond Tenant’s reasonable control, and shall be made of
quality or class equal to the original work or construction. Repairs as used
herein shall mean replacement whenever reasonably necessary. Tenant is not
responsible for such repairs and maintenance if the need for such repairs or
maintenance results from: (i) Landlord’s failure to perform its obligations
hereunder; (ii) the act or neglect of Landlord or those claiming by, through or
under Landlord; or (iii) damage by fire or other casualty covered by Landlord’s
insurance. In any such events, Landlord is responsible for such repairs. If
Tenant refuses or neglects to make any such repair within the prescribed time
for curing of defaults under this Lease, Landlord may make such repairs without
liability to Tenant for any loss or damage that may accrue to Tenant’s
merchandise, fixtures or other property (except due to the negligence or willful
misconduct of Landlord, its agents, employees or contractors), or to Tenant’s
business by reason thereof, and upon completion thereof, Tenant shall pay
Landlord’s reasonable out of pocket cost for making such repairs upon
presentation to Tenant of a bill therefor as Additional Rent. Said bill shall be
due and payable within twenty (20) days of receipt thereof and if not paid shall
bear interest at the Default Rate computed from the due date of said bill to the
date of payment by Tenant to Landlord. In addition to the foregoing, Tenant’s
maintenance of all heating, ventilating and air conditioning equipment installed
by Tenant shall include (a) at least semi-annual inspections and cleaning of
such equipment, together with such adjustments and servicing as each such
inspection discloses to be required (unless otherwise specified in writing by
the manufacturer of such equipment and Landlord reasonably determines that such
specifications are suitable for the maintenance and operation of such equipment)
and (b) all repairs, testing and servicing as shall be necessary or reasonably
required by Landlord or Landlord’s insurance underwriter.

8.6. Alterations. Any alterations to the Leased Premises by Tenant shall be
performed in accordance with Tenant’s Work Requirements as set forth in Exhibit
C-1 attached hereto.

8.7. Compliance with Law. Subject to landlord’s obligations under Section 4.1
and 6.2, Tenant agrees to make all repairs, alterations or replacements to the
Leased Premises required by any law or ordinance or any order or regulation of
any public authority solely because of the Permitted Use; to procure any
licenses and permits required for any such Permitted Use; to pay all municipal,
county or state taxes assessed against the leasehold interest hereunder, or
personal property of any kind owned by or placed in, upon or about the Leased
Premises by Tenant; and to comply with the orders and regulations of all
governmental authorities in connection with the Permitted Use, except that
Tenant may defer compliance so long as the validity of any such law, ordinance,
order or regulation shall be contested in good faith and by appropriate legal
proceedings, if Tenant first gives Landlord assurance satisfactory to Landlord
against any loss, cost or expense on account thereof. Notwithstanding the
foregoing, Tenant shall at all times comply in all material respects with all
municipal, state, and federal ordinances, rules and statutes applicable to
Tenant’s operations on and use of the Leased Premises, including without
limitation all Environmental Laws.

 

22



--------------------------------------------------------------------------------

8.8. Payment by Tenant. To pay promptly when due the entire cost as contracted
by the Tenant of any work to the Premises undertaken by Tenant.

8.9. Landlord’s Right to Enter. To permit Landlord and its agents to examine the
Leased Premises at reasonable times, to show the Leased Premises to prospective
purchasers, lenders and, during the final twelve (12) months of the Term,
prospective tenants; and to enter the Leased Premises to make such repairs and
replacements as Landlord may be permitted to make under this Lease, in all
cases, upon at least twenty-four (24) hours prior reasonable notice to Tenant,
all of the foregoing to be undertaken in such a manner in compliance with
Tenant’s security requirements and so as to not unreasonably interfere with the
conduct of Tenant’s activities in the Leased Premises.

8.10. Personal Property at Tenant’s Risk. That all of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and of all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Leased Premises by Tenant or
anyone claiming under Tenant, which may be on the Leased Premises or elsewhere
in the Building, the Common Areas, or the Land shall be at the sole risk and
hazard of Tenant, and if the whole or any part thereof shall be destroyed or
damaged by fire, water or otherwise, or by the leakage or bursting of water
pipes, steam pipes, or other pipes, by theft or from any other cause, no part of
said loss or damage is to be charged to or borne by Landlord unless due to the
negligence or willful misconduct of Landlord, its employees, servants, agents or
contractors, subject to Section 10.6.

8.11. Yield Up. At the expiration of the Term or earlier termination of this
Lease, to remove all movable trade fixtures, personal property and Specialty
Alterations, expressly excluding Fixtures (except as otherwise provided by
Tenant’s Work Requirements); to repair any damage caused by such removal; and
yield up the Leased Premises in the condition required to be maintained during
the Term (or as otherwise required by Tenant’s Work Requirements), broom clean,
reasonable use and wear and tear and damage by fire or other casualty excepted;
and to surrender all keys to the Leased Premises. Tenant shall further indemnify
Landlord against all reasonable loss, cost and damage resulting from Tenant’s
failure and delay in surrendering the Leased Premises as above provided. The
obligations of Tenant under the provisions of this Section 8.11 shall survive
the termination of this Lease.

8.12. Assignment/Subletting. Tenant shall not assign, mortgage, pledge or
encumber this Lease nor sublet all or any part of the Premises, nor permit or
allow the use of all or any part of the Premises by third party users, except as
follows:

(a) Consent/Assignment Conditions Precedent. Tenant shall obtain Landlord’s
prior written consent for any assignment or sublease, which consent shall not be
unreasonably withheld or delayed provided that the following conditions
precedent are satisfied (“Assignment Conditions Precedent”):

(i) there exists no default by Tenant under this Lease beyond applicable notice
and cure periods;

 

23



--------------------------------------------------------------------------------

(ii) the use of the Premises will continue to comply with the terms and
conditions of this Lease, including, but not limited to, the Permitted Use or a
proposed use acceptable to Landlord and in compliance with then-existing zoning
and governmental entitlement requirements applicable to the Building;

(iii) any such assignee assumes in writing the obligations of Tenant under this
Lease;

(iv) Tenant provides Landlord with at least thirty (30) days advance written
notice of such assignment or sublease (unless advance written notice is not
permitted due to applicable law, in which case written notice may be given
within thirty (30) days after such transfer) and provides no later than five
(5) business days thereafter an executed counterpart of any assignment or
sublease agreement concerned, including without limitation any such assignee’s
assumption in writing of the obligations of Tenant under this Lease; and

(v) any such assignee has a net worth, cash balance and operating income
immediately following such assignment that is reasonably sufficient to satisfy
the financial obligations under this Lease, as determined by Landlord in its
reasonable discretion and evidenced by current financial statements in a form
and content reasonably acceptable to Landlord.

(b) Related Parties. Notwithstanding the foregoing subsection (a), Landlord’s
prior written consent shall not be required for, and Sections 8.12(c) and
8.12(d) shall not apply to, any assignment or sublease to an entity controlling,
controlled by or under common control with Tenant, or to any successor to Tenant
resulting from an acquisition, sale of all or substantially all of Tenant’s
assets, merger, spin-off or consolidation (each, a “Related Party”) provided
that the Assignment Conditions Precedent are satisfied with respect to each such
assignment or sublease.

(c) Profit Sharing. If Tenant enters into any assignment or sublease of the
Leased Premises or any portion thereof, excluding a Related Party transaction,
Tenant shall deliver to Landlord as Additional Rent an amount equal to fifty
percent (50%) of the Net Transfer Profits received by Tenant as assignor or
sublessor from any assignee or sublessee. “Net Transfer Profits” shall mean the
amount by which all rent, additional rent, compensation and other economic
consideration received by Tenant in connection with such assignment or sublease
(including, without limitation, any payment in excess of fair market value for
services rendered by Tenant to the assignee or sublessee) that exceeds the
Annual Fixed Rent payable hereunder on a per rentable square foot basis minus
Tenant’s out of pocket expenses incurred in connection with such assignment or
sublease and the allocable portion of the initial cost incurred by Tenant for
Tenant’s Work. Prior to Tenant entering into any assignment or sublease,
excluding a Related Party transaction, Tenant shall deliver to Landlord a
detailed written schedule of all rent, additional rent, compensation and other
economic consideration received or to be received by Tenant in connection with
such assignment or sublease. Tenant’s failure to pay such percentage of Net
Transfer Profits to Landlord as Additional Rent as required hereunder,
regardless of Landlord’s consent to such assignment or sublease, shall be an
event of default subject to the terms and conditions of Section 12.2 hereunder.
Landlord’s acceptance of any amount of such Net Transfer Profits shall not be
deemed consent to any assignment or sublease nor a waiver of the requirement of
Landlord’s consent to any sublease in this Section 8.12.

 

24



--------------------------------------------------------------------------------

(d) Landlord Recapture Rights. Notwithstanding the provisions of subsections
(a)-(c) above, if Tenant intends to market the Premises for an assignment of the
Lease or sublease for the remainder of the Term of an portion of the Leased
Premises totaling in the aggregate more than either (i) one (1) full floor of
Building of which the Leased Premises is a part or (ii) 11,656 rentable square
feet of the Leased Premises, Tenant shall first provide Landlord with written
notice thereof, and Landlord may, at its sole discretion, elect by written
notice to Tenant to terminate this Lease as to such portion of the Leased
Premises and enter into a direct lease with such proposed assignee or sublessee.
If Landlord does not exercise such recapture right within fifteen (15) business
days following such notice from Tenant, Tenant shall have the right to market
the Premises for sublease or assign this Lease to a third party subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

(e) General Conditions. Notwithstanding anything to the contrary contained in
this Section 8.12 or otherwise in this Lease:

(i) Tenant shall not offer to make or enter into negotiations (nor shall
Landlord consent) with respect to a sublease or assignment to any of the
following: (1) a tenant at the Property; (2) any party whom Landlord or any
affiliate of Landlord is then negotiating with respect to leasing space at the
Property; or (3) any entity owned by, owning, or affiliated with, directly or
indirectly, any tenant or party described in clauses (1) and (2) hereof.

(ii) In relation to a sublease, no modification of the terms of this Lease or
any course of dealing between Landlord and any sublessee of Tenant’s interest
herein shall operate to release or impair Tenant’s obligations hereunder.

(iii) In the event of an assignment by Tenant, whether or not Landlord’s consent
has been granted or is required hereunder, any such assignee shall be fully and
directly liable, as the “Tenant” under this Lease, for the payment of Annual
Fixed Rent, Additional Rent and any other amounts which may become due by the
terms of this Lease and for the performance of all covenants, agreements and
conditions on the part of the “Tenant” to be performed under this Lease, and any
such assignee shall be jointly and severally liable with any subsequent
assignee(s) for all the obligations of “Tenant” under this Lease.

(iv) Intentionally omitted.

(v) No assignment of sublease shall relieve Tenant its obligations under the
Lease.

(vi) In the event that Tenant assigns this Lease or sublets the whole or any
part of the Premises in violation of the provisions of this Section 8.12, at
Landlord’s option, in Landlord’s sole discretion, (1) such assignment or sublet
shall result in this Lease being binding upon the assignee, jointly and
severally, with Tenant, and (2) Landlord shall have the right to terminate this
Lease by giving Tenant notice of Landlord’s intent to do so.

 

25



--------------------------------------------------------------------------------

(vii) Tenant shall pay all Landlord’s reasonable out of pocket attorneys’ fees
and expenses incurred from time to time, not to exceed $5,000, in connection
with each request by Tenant to assign or sublet this Lease or request by Tenant
for Landlord to take any other action under this Section 8.12, whether or not
Landlord withholds or provides its consent hereunder.

(viii) Landlord shall respond to any Tenant request for consent to any
assignment or sublease within twenty (20) business days after Tenant has given
such request to Landlord; provided that (x) if Landlord denies such request
Landlord shall provide a detailed explanation as to the reason for such denial
and shall thereafter reasonably work with Tenant to address any issues related
thereto and (y) if Landlord fails to respond within such twenty (20) business
day period, and such if failure continues for an additional period of five
(5) business days after Tenant delivers to Landlord a second notice, then
Landlord shall be deemed to have consented to the same.

(f) Licenses. Notwithstanding anything to the contrary in this Section 8.12,
Tenant shall have the right, without obtaining Landlord’s consent, to license,
from time to time, portions of the Leased Premises (the “License Space”) to
(X) any person with whom Tenant has an ongoing business relationship, and
(Y) providers to Tenant of outsourced services including, but not limited to,
catering, mailroom, file room, information technology, and photocopying services
(“Service Providers”), (collectively, with such licensees under clauses (X) and
(Y),“Permitted Occupants”), provided (i) the License Space is not separately
demised, (ii) Landlord is provided reasonable prior written notice of any such
license, which includes the duration of the same and a description of the
proposed use by each such licensee, (iii) the licensee maintains the same
liability insurance required of Tenant hereunder and evidence of the same is
provided to Landlord, and (iv) a written license is executed by the licensee
which provides that it is subject and subordinate to this Lease and whereby the
licensee acknowledges that it has no interest in the Leased Premises other than
that of a licensee, and a copy of such written license and any amendments
thereto is delivered to Landlord within five (5) business days following the
execution thereof.

8.13 Tenant’s Representations and Warranties. Tenant hereby represents and
warrants to Landlord as follows, as of the Effective Date of this Lease:

(a) There are no actions, suits or proceedings pending or, to the knowledge of
Tenant, threatened, against or affecting Tenant which, if determined adversely
to Tenant, would adversely affect its ability to perform its obligations
hereunder. Tenant has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition of Tenant’s creditors, (c) suffered the appointment
of a receiver to take possession of all, or substantially all, of Tenant’s
assets, (d) suffered the attachment or other judicial seizure of all, or
substantially all, of Tenant’s assets, (e) admitted in writing its inability to
pay its debts as they come due or (f) made an offer of settlement, extension or
composition to its creditors generally. Tenant has full right, power and
authority and is duly authorized to enter into this Lease, to perform each of
the covenants on its part to be performed hereunder and to execute and deliver,
and to perform its obligations under all documents required to be executed and
delivered by it pursuant to this Lease.

 

26



--------------------------------------------------------------------------------

(b) Neither the execution, delivery or performance of this Lease (i) conflicts
or will conflict with or results or will result in a breach of or constitutes or
will constitute a default under (1) the organizational documents of Tenant,
(2) to the best of Tenant’s knowledge, any law or any order, writ, injunction or
decree of any court or governmental authority, or (3) any agreement or
instrument to which Tenant is a party or by which it is bound or (ii) results in
the creation or imposition of any lien, charge or encumbrance upon its property
pursuant to any such agreement or instrument.

(c) Except as provided in this Lease, no authorization, consent, or approval of
any governmental authority (including courts) or any other person is required
for the execution, delivery and performance by Tenant of this Lease or the
performance of its obligations hereunder.

ARTICLE 9

QUIET ENJOYMENT

9.1. Quiet Enjoyment. Landlord agrees that so long as no default on behalf of
Tenant exists beyond applicable notice and cure periods, and subject to the
terms of this Lease, Tenant shall and may peaceably and quietly have, hold and
enjoy the Leased Premises during the Term without any manner of hindrance or
molestation from Landlord or anyone claiming by, through, or under Landlord.

ARTICLE 10

INSURANCE/CASUALTY/TAKING

10.1. Landlord’s Insurance. Landlord covenants to carry or cause to be carried,
throughout the Term (a) property insurance on the Building in the amount of the
full replacement value of the Building (exclusive of footings and foundations),
as the value may exist from time to time, and as required by any lender or
ground lessor of Landlord or its affiliates with respect to the Building
including damage done by fire and other casualty typically covered under special
form, or all risk, policies covering comparable buildings in the vicinity of the
Building, (b) boiler and machinery insurance amounts and with deductibles that
would be considered standard for a Class A building in the City of Cambridge,
and (C) commercial general liability insurance in amounts not less than
$5,000,000. Said insurance shall be maintained by Landlord, and payments for
losses thereunder shall be made solely to Landlord. Landlord reserves the right
to maintain such additional insurance (whether by additional amounts and/or
coverages) as is customary for a prudent landlord of similarly situated
properties in the City of Cambridge or to meet the insurance requirements of any
mortgagee or ground lessor. The cost of all insurance maintained by Landlord
under this Section 10.1 shall be Common Area Operating Charges to the extent
provided in Section 6.3(a) above.

 

27



--------------------------------------------------------------------------------

10.2. Tenant’s Insurance. Tenant covenants throughout the Term of this Lease to
maintain with a company or companies qualified to do business in the
Commonwealth of Massachusetts and in good standing therein, Tenant’s Insurance.
Tenant’s Insurance required to be maintained hereunder shall be deemed to be an
additional obligation of Tenant and not in discharge or a limitation to Tenant’s
obligations to indemnify Landlord as provided in Section 10.4 hereof.

10.3. Tenant’s Risk. Tenant agrees (i) to use and occupy the Leased Premises and
Common Areas at Tenant’s own risk; and Landlord shall have no responsibility or
liability for loss or damage to fixtures or other personal property of Tenant
for any reason whatsoever (except for loss or damage to the extent caused by the
negligence or willful misconduct of Landlord or its agents, contractors or
employees, subject to Section 10.6); and (ii) that Landlord, its agents,
employees and other persons for whose action Landlord may be legally
responsible, shall not be responsible or liable to Tenant, or to those claiming
by, through or under Tenant for any loss or damage that may be occasioned by the
acts or omissions of persons occupying adjoining premises or any part of the
Building, the Land, or otherwise (except for loss or damages to the extent
caused by the negligence or willful misconduct of Landlord or its agents or
employees, subject to Section 10.6).

10.4. Tenant’s Indemnity. Commencing on the Lease Commencement Date or such
sooner date, and for such period that, Tenant or any of its agents, contractors,
subcontractors, servants, employees, subtenants, licensees or invitees enter
onto the Building, the Land or the Common Areas, including without limitation
any such entry pursuant to a license therefor granted by Landlord in accordance
with Section 4.2(b), and thereafter during the Term, Tenant shall defend,
indemnify and save harmless Landlord and its agents and employees against and
from all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses, including reasonable architect’s and attorneys’ fees, which may be
imposed upon or incurred by or asserted against Landlord or its agents, arising
from (a) the occupancy, use of, or entry onto, the Building, the Land, the
Common Areas, or any parking areas provided by Landlord hereunder, including
without limitation the Parking Garage, the CambridgeSide parking garage, or the
parking areas located on the Land, as applicable, by Tenant or any of its
agents, contractors, subcontractors, servants, employees, subtenants, licensees
or invitees, except to the extent caused by the negligence or willful misconduct
of Landlord, its employees, agents or contractors; (b) any Hazardous Materials
deposited, released or stored by Tenant or any of its agents, contractors,
subcontractors, servants, employees, subtenants, licensees or invitees; or
(c) any breach of this Lease by Tenant. In case any action or proceeding is
brought against Landlord by reason of any such claim, Tenant upon written notice
from Landlord shall at Tenant’s expense resist or defend such action or
proceeding by counsel reasonably approved by Landlord. These indemnification
provisions shall survive the termination of this Lease.

10.5. Landlord’s Indemnity. Landlord shall defend, indemnify and save harmless
Tenant and its agents and employees against and from all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
reasonable architects’ and attorneys’ fees, which may be imposed upon or
incurred by or asserted against Tenant or its agents, arising from (a) the
occupancy, use of, or entry onto, the Building, the Land, the Common Areas, or
any parking areas provided by Landlord hereunder, including without limitation
the Parking Garage, the CambridgeSide parking garage, or the parking areas
located on the Land, as applicable, by Landlord or any of its agents,
contractors, subcontractors, servants, employees, subtenants,

 

28



--------------------------------------------------------------------------------

licensees or invitees, except to the extent caused by the negligence or
intentional misconduct of Tenant, its employees, agents or contractors; (b) any
Hazardous Materials deposited, released or stored by Landlord or any of its
agents, contractors, subcontractors, servants, employees, subtenants, licensees
or invitees, or existing as of the date of this Lease in, on or under the Land
or Building; or (c) any breach of this Lease by Landlord. In case any action or
proceeding is brought against Tenant by reason of any such claim, Landlord upon
written notice from Tenant shall at Landlord’s expense resist or defend such
action or proceeding by counsel reasonably approved by Tenant. These
indemnification provisions shall survive the termination of this Lease.

10.6. Waiver of Subrogation. All insurance which is carried by either Party with
respect to the Leased Premises, whether or not required, shall include
provisions which either designate the other Party as additional insured or deny
to the insurer acquisition by subrogation of rights of recovery against the
other Party to the extent such rights have been waived by the insured Party
prior to occurrence of loss or injury. Each Party shall be entitled to have
duplicates or certificates of any policies containing such provisions. Each
Party hereby waives all rights of recovery against the other for loss or injury
resulting from a peril or risk against which either Party is actually insured,
or for which such Party is required hereunder to purchase insurance, whether or
not such insurance is in fact maintained.

10.7. Partial Damage . If, on and after the Lease Commencement Date, the Leased
Premises, Building or Common Areas shall be “partially damaged” (as
distinguished from “substantially damaged” (substantial damage being damage of
the character that may not, in the ordinary course, be expected to be repaired
within 270 days from commencement of repair work)) by fire or casualty, Landlord
shall promptly proceed upon receipt of the insurance proceeds, to restore so
much of the Building and Leased Premises as was originally constructed by
Landlord to substantially the condition in which that portion of the Leased
Premises originally constructed by Landlord was in at the time of such damage in
a manner so as to minimize the disturbance to Tenant, but Landlord shall not be
responsible for delay which may result from any cause beyond the reasonable
control of Landlord nor shall Landlord be liable to expend more than the
insurance proceeds made available to Landlord. The Annual Fixed Rent and
Additional Rent until such repairs shall be completed shall be abated on a per
square foot basis according to the part of the Leased Premises or Common Area
which is usable by Tenant.

10.8. Substantial Damage . If, on or after the Lease Commencement Date, the
Building and Leased Premises shall be substantially damaged by fire or casualty,
Landlord shall either (i) promptly, after such damage and the determination of
the net amount of insurance proceeds available to Landlord, expend so much as
may be necessary of such net amount to restore, to the extent originally
constructed by Landlord (consistent, however, with zoning laws and building
codes then in existence), so much of the Building and Leased Premises as were
originally constructed by Landlord to substantially the condition in which such
portion of the Leased Premises were in at the time of such damage, but Landlord
shall not be responsible for delay which may result from any cause beyond the
reasonable control of Landlord, or (ii) give notice to Tenant in writing within
sixty (60) days following such casualty of Landlord’s election to terminate this
Lease. If Landlord shall give such notice, then this Lease shall terminate as of
the date of such notice, with the same force and effect as if such date were the
date originally established as the expiration date hereof. Provided that
Landlord has maintained the types and

 

29



--------------------------------------------------------------------------------

amounts of insurance required hereunder, should the net amount of insurance
proceeds available to Landlord be insufficient to cover the cost of restoring
the Building and Leased Premises, in the reasonable estimate of Landlord,
Landlord may, but shall have no obligation to, supply the amount of such
insufficiency and restore the Building and Leased Premises with all reasonable
diligence, or Landlord may terminate this Lease by giving notice to Tenant not
later than sixty (60) days following receipt of insurance proceeds, in which
event, this Lease shall terminate as of the date of such notice, with the same
force and effect as if such date were the date originally established as the
expiration date hereof. In the event Landlord restores that portion of the
Building and Leased Premises for which Landlord is responsible, Tenant shall
promptly commence and diligently pursue to completion that portion of the Leased
Premises constructed by Tenant, including Tenant’s fixtures and equipment and
leasehold improvements.

10.9. Intentionally Omitted.

10.10. Tenant’s Termination Right. If, on or after the Lease Commencement Date,
the Building and Leased Premises shall be substantially damaged by fire or
casualty, Tenant shall have the right to terminate this Lease by giving written
notice to Landlord, within thirty (30) days after receipt of Landlord’s estimate
of the required restoration period, of Tenant’s election to terminate this
Lease. In addition, if for any reason, restoration of damage as described in
Sections 10.8, and 10.9 shall not be substantially completed within 270 days
from the occurrence (which 270-day period may be extended for such periods of
time as Landlord is prevented from proceedings with or completing such
restoration for any cause beyond Landlord’s reasonable control, including
without limitation any permitting or approvals required by applicable
authorities and the disposition of insurance proceeds, but in no event for more
than an additional ninety (90) days), Tenant shall have the right to terminate
this Lease by giving written notice to Landlord thereof within thirty (30) days
after the expiration of such period (as so extended), or after receipt of such
notice, as the case may be. Following the giving of such notice, this Lease
shall cease and come to an end without further liability or obligation on the
part of either Party (other than with respect to obligations of the Parties’
outstanding pursuant to this Lease as of the effective date of such termination)
unless, within thirty (30) days after such notice, Landlord substantially
completes such restoration. Such right of termination shall be Tenant’s sole and
exclusive remedy at law or in equity for Landlord’s failure so to complete such
restoration.

10.11. Rights of Termination For Taking.

(a) If the entire Leased Premises, or such portion thereof or of the Building or
Common Areas render the balance (if reconstructed to the maximum extent
practicable in the circumstance) uneconomic (based upon business judgment
reasonably exercised by Landlord) for the Permitted Use with respect to the
Leased Premises or for the operation of the Building, shall be taken by
condemnation or right of eminent domain, or a negotiated deed in lieu thereof,
Landlord or Tenant shall have the right to terminate this Lease by notice to the
other of its desire to do so, provided that such notice is given not later than
thirty (30) days after the effective date of such taking, or as to Tenant, if
later, thirty (30) days after Tenant receives notice of the taking from
Landlord. The effective date of the termination shall be the earlier of the
effective date of the taking or the date of the notice.

 

30



--------------------------------------------------------------------------------

(b) Should any part of the Leased Premises be so taken or condemned and such
taking or condemnation occurs after the Lease Commencement Date, and should this
Lease not be terminated by Landlord or Tenant in accordance with the foregoing
provisions, Landlord agrees promptly after such taking or condemnation, and the
determination of Landlord’s pro tanto award on account thereof, subject to the
terms of any mortgage encumbering the Building, to expend so much may be
necessary of the net amount of the pro tanto award to restore to the extent
originally constructed by Landlord (consistent, however, with zoning laws and
building codes then in existence), so much of the Leased Premises as were
originally constructed by Landlord to an architectural unit as nearly like their
condition prior to such taking as shall be practicable. Should the amount of the
pro tanto award be insufficient to cover the cost of restoring the Leased
Premises, in the reasonable estimate of Landlord, Landlord may, but shall have
no obligation to, supply the amount of such insufficiency and restore the Leased
Premises to such an architectural unit, with all reasonable diligence, or
Landlord may terminate this Lease by giving notice to Tenant not later than a
reasonable time after Landlord has determined the pro tanto award and the
estimated cost of such restoration.

10.12. Landlord Reserves Award. Landlord reserves all rights to awards,
settlements or judgments for damages to the Leased Premises and the leasehold
hereby created now accrued or hereafter accruing (not including a separate award
for Tenant’s leasehold improvements performed by Tenant and its relocation
expenses), by reason of any exercise of the right of eminent domain, or by
reason of anything lawfully done in pursuance of any public or other authority;
and by way of confirmation Tenant grants to Landlord all Tenant’s rights to such
awards, settlements or judgments and agrees to execute and deliver such further
instruments of assignment thereof as Landlord may from time to time request.
Tenant may pursue any further action for business loss or other loss provided
that in no event may any such action affect or interfere with Landlord’s eminent
domain award.

ARTICLE 11

LANDLORD’S REPRESENTATIONS AND WARRANTIES

11.1. Landlord’s Representations and Warranties. Landlord represents and
warrants that (a) it is the owner of the Building within which the Leased
Premises are situated pursuant to and subject to (i) a certain Ground Lease
between Bent Street Land Company LLC (predecessor in interest to Landlord (f/k/a
First Street-US, LLC)), as tenant, and Bent Associates Limited Partnership
(predecessor in interest to Bent Associates, LLC), as landlord, dated
November 12, 2010, as amended by an Assignment, Assumption and Modification
Agreement of Ground Lease dated April 19, 2013 and a Second Amendment to Ground
Lease dated as of March 10, 2015, with respect to the property located at 121
First Street, Cambridge, Massachusetts, and (ii) a certain Amended and Restated
Ground Lease between the Landlord and Charles A. Denault, as Trustee of the
Eldor First Street Realty Trust dated June 15, 2018, with respect to the
property located at 131-137 First Street, Cambridge, Massachusetts (such leases
under clauses (i) and (ii), the “Ground Leases”), and (iv) subject to the
easements, restrictions and encumbrances of record; (b) Landlord has the
authority to enter into this Lease with Tenant; and (c) the Leased Premises
shall be suitable for the Permitted Use and constructed in a good and
workmanlike manner in accordance with all laws and regulations, including, but
not limited to, applicable building codes and regulations and all applicable
laws pertaining to disability access and all Environmental Laws, and in
accordance with all applicable zoning regulations and any

 

31



--------------------------------------------------------------------------------

covenants binding the owner personally or running with the Land upon which the
Building is built. Landlord further represents and warrants that to Landlord’s
knowledge, the Land, Building and the Leased Premises are presently free of
asbestos, toxic waste, underground storage tanks, and other Hazardous Materials
in amounts exceeding legally established maximum thresholds. Landlord agrees to
indemnify and hold harmless Tenant, its directors, officers, partners and any of
its employees, against all costs incurred (including without limitation amounts
paid pursuant to penalties, fines, orders), arising out of any claim made by
Federal, State or local agencies or departments or private litigants or third
parties with respect to violations or alleged violations of Environmental Laws,
provided such violations or alleged violations are not caused by or related to
Tenant or Tenant’s use of the Leased Premises.

ARTICLE 12

DEFAULTS

12.1. Bankruptcy and Insolvency. This Lease and the Term and estate hereby
granted are subject, inter alia, to the limitation that whenever Tenant (which
term for the purposes of this Article 12 shall include any guarantor or surety
of Tenant’s obligation herein), shall make an assignment for the benefit of
creditors, or shall file a voluntary petition under any bankruptcy or insolvency
law, or an involuntary petition alleging an act of bankruptcy or insolvency is
filed against Tenant, or whenever a petition shall be filed by or against Tenant
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or any future federal bankruptcy
act or any other present or future applicable federal, state or other statute or
law, or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver or liquidator of Tenant or of all or any substantial part of its
properties, or whenever a permanent or temporary receiver of Tenant or of, or
for, the property of Tenant shall be appointed, or if Tenant shall plead
bankruptcy or insolvency as a defense in any action or proceeding, then
Landlord, at any time after the event continues for ninety (90) days after
filing without dismissal, may give Tenant a notice of intention to end the Term
at the expiration of five (5) days from the service of such notice of intention,
and, provided a dismissal has not occurred upon the expiration of said five
(5) day period, then this Lease and the Term and estate hereby granted, whether
or not the Term shall theretofore have commenced, shall terminate with the same
effect as if that day were the expiration date, but Tenant shall remain liable
for damages as provided in this Lease.

12.2. Further Limitation.

(a) This Lease and the Term and estate hereby granted are subject to the further
limitation that:

(i) whenever Tenant shall default in the payment of any monthly installment of
Annual Fixed Rent, or in the payment of any other sums payable from Tenant to
Landlord under this Lease as Additional Rent, on any day upon which the same
shall be due and payable and such default shall continue for five (5) business
days after the giving of written notice thereof by Landlord, provided that
Landlord shall not be obligated to give more than two (2) such notices during
any twelve (12) month period during the Term, after which third notice Tenant
shall be deemed in default if payment is more than five (5) business days late;
or

 

32



--------------------------------------------------------------------------------

(ii) whenever Tenant shall do or permit anything to be done, whether by action
or inaction, contrary to any of Tenant’s obligations hereunder, and if such
situation shall continue and shall not be remedied by Tenant within thirty
(30) days after Landlord shall have given to Tenant a written notice specifying
the same, or, in the case of a happening of default which cannot with due
diligence be cured within a period of thirty (30) days and the continuance of
which for the period required for cure will not subject Landlord to the risk of
criminal liability or foreclosure of any mortgage encumbering the Building, if
Tenant shall not duly institute within such thirty (30) day period and promptly
and diligently prosecute to completion all steps necessary to remedy the same;
or

(iii) whenever any event shall occur or any contingency shall arise whereby this
Lease or any interest therein or the unexpired balance of the Term hereof would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted in this Lease;

then in any such event covered by subsections (i), (ii), or (iii) of this
Section 12.2 at any time thereafter, Landlord may give to Tenant a notice of
intention to end the Term of this Lease at the expiration of three (3) days from
the date of service of such notice of intention, and, provided such default has
not been cured, upon the expiration of said three (3) days this Lease and the
Term and estate hereby granted, shall terminate with the same effect as if that
day were the expiration date, but Tenant shall remain liable for damage as
provided in Article 13 of this Lease.

(b) During the pendency of any proceedings brought by Landlord to recover
possession by reason of default, Tenant shall continue all monetary payments
required to be made to Landlord, and Landlord may accept such payments for use
and occupancy of the Leased Premises, and in such event, Tenant waives its right
in such proceeding to claim as a defense that the receipt of such money payments
by Landlord constitutes a waiver by Landlord of such default.

12.3. Re-Entry by Landlord—Default Provisions. If this Lease shall terminate for
any reason whatsoever, Landlord or Landlord’s agents and employees may,
immediately or at any time thereafter, enter upon and re-enter the Leased
Premises, or any part thereof, and possess or repossess itself thereof either by
summary dispossess proceedings, ejectment or by any suitable action or
proceeding at law or by agreement, and may dispossess and remove Tenant and all
other persons and property from the Leased Premises without being liable to
indictment, prosecution or damages therefor, and may repossess the same, and may
remove any persons therefrom, to the end that Landlord may have, hold and enjoy
the Leased Premises and the right to receive all rental income again as and of
its first estate and interest therein. The words “enter” or “re-enter,”
“possess” or “repossess” as herein used, are not restricted to their technical
and legal meaning. In the event of any termination of this Lease under the
provisions of this Section 12.3 or re-entry under this Section 12.3 or in the
event of the termination of this Lease, or re-entry by summary dispossess
proceedings, ejectment or by suitable action or proceeding at law, or by
agreement, by reason of default hereunder on the part of Tenant, Tenant shall
thereupon pay to Landlord the Annual Fixed Rent and any Additional Rent due up
to the time of such termination of this Lease or of such recovery of possession
of the Leased Premises by Landlord, as the case may be, and shall also pay to
Landlord damages as provided in Article 13.

 

33



--------------------------------------------------------------------------------

12.4. Cumulative Remedies. Each right and remedy of Landlord provided for in
this Lease shall be cumulative and shall be in addition to every other right or
remedy provided for in this Lease or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Landlord of any one or more of the rights or remedies provided for in this
Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise.

12.5. Retention of Monies. If this Lease shall terminate under the provision of
this Article 12, or if Landlord shall re-enter the Leased Premises under the
provisions of this Article 12, or in the event of the termination of this Lease,
or of re-entry, by or under any summary dispossess or other proceeding or action
of any provision of law by reason of default hereunder on the part of Tenant,
Landlord shall be entitled to retain all monies, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such monies shall
in all cases be credited by Landlord against any Annual Fixed Rent or Additional
Rent due from Tenant at the time of such termination or re-entry or, at
Landlord’s option, against any damages payable by Tenant under Article 13
hereof.

12.6. Payment of Landlord’s Cost of Enforcement. Except as provided in
Section 14.30 below, Tenant agrees to pay on demand Landlord’s reasonable,
necessary and actual out-of-pocket expenses, including reasonable attorneys’
fees, incurred in enforcing any obligation of Tenant under this Lease or in
curing any default by Tenant under this Lease.

12.7. Landlord’s Right to Cure Defaults. Landlord may, but shall not be
obligated to, cure, at any time following twenty (20) days’ prior written notice
to Tenant (except in cases of emergency, or if delay may expose Landlord to
civil or criminal damages, penalties, or fines, when no notice shall be required
or if such default is not capable of being cured within twenty days, during such
twenty-day period Tenant has commenced such cure and is diligently pursuing it
to completion) any default by Tenant under this Lease. Any sums expended by
Landlord under this Section 12.7 shall be repaid by Tenant as Additional Rent
within twenty (20) days after submission of a bill therefor, and if such sums
are not so paid, when due, they shall bear interest at the Default Rate from the
date due until fully paid.

12.8. No Waiver of Default. No consent or waiver, express or implied, by either
Party to or of any breach of any covenant, condition or duty of the other Party
shall be construed as a consent or waiver to or of any other breach of the same
or any other covenant, condition or duty.

12.9. Breach. In the event of any material breach by either Party of any of the
agreements, terms, covenants or conditions contained in this Lease, the other
Party shall be entitled to enjoin such breach and shall have the right to invoke
any right and remedy allowed at law or in equity or by statute or otherwise.

 

34



--------------------------------------------------------------------------------

ARTICLE 13

DAMAGES

13.1. Damages.

(a) If this Lease is terminated under the provisions of Article 12, or if
Landlord shall re-enter the Leased Premises under the provisions of Article 12,
or in the event of the termination of this Lease, or of re-entry by summary
dispossess proceedings, ejectment or by any suitable action or proceeding at
law, or by agreement, by reason of default hereunder on the part of Tenant,
Tenant shall pay to Landlord as damages, at the election of Landlord, either:

(i) On demand, a sum which at the time of such termination of this Lease or at
the time of any such re-entry by Landlord, as the case may be, represents the
excess (discounted to present value) of (i) the aggregate of the Annual Fixed
Rent and the Additional Rent payable hereunder which would have been payable by
Tenant (conclusively presuming Additional Rent to be the same as was payable for
the twelve (12) month period immediately preceding such termination) for the
period commencing with such earlier termination of this Lease or the date of any
such re-entry, as the case may be, and ending with the expiration of the Term,
had this Lease not so terminated or had Landlord not so re-entered the Premises,
over (ii) the aggregate fair market rental value (calculated as of the date of
such termination or re-entry) of the Premises for the same period, or

(ii) Sums equal to the Annual Fixed Rent and Additional Rent payable hereunder
which would have been payable by Tenant had this Lease not so terminated, or had
Landlord not so re-entered the Leased Premises (conclusively presuming
Additional Rent to be the same as was payable for the twelve (12) month period
immediately preceding such termination), payable monthly but otherwise upon the
terms therefor specified herein following such termination or such re-entry and
until the expiration of the Term; provided, however, that if Landlord shall
relet the Leased Premises or any portion or portions thereof during said period,
Landlord shall credit Tenant with the net rents received by Landlord from such
reletting. Such net rents shall be determined by first deducting from the gross
rents as and when received by Landlord from such reletting the expenses incurred
or paid by Landlord in terminating this Lease or in re-entering the Leased
Premises and in securing possession thereof, as well as the reasonable expenses
of reletting, including altering and preparing the Leased Premises or any
portion or portions thereof for new tenants, brokers’ commissions, advertising
expenses, reasonable attorneys’ fees, concessions of free rent as reasonably
determined by Landlord, and all other expenses properly chargeable against the
Leased Premises and the rental therefrom. It is understood that any such
reletting may be for a period shorter or longer than the remaining Term of this
Lease, but in no event shall Tenant be entitled to receive any excess of such
net rents over the sums payable by Tenant to Landlord hereunder, nor shall
Tenant be entitled in any suit for the collection of damages pursuant to this
Section 13.1 to a credit in respect of any net rents from a reletting, except to
the extent that such net rents are actually received by Landlord. Landlord shall
use commercially reasonable efforts to relet the Leased Premises, and in so
doing, Landlord may take into consideration all factors which a Landlord
similarly situated could take into consideration including, without limitation,
tenant mix and the proposed tenant’s financial status. If the Leased Premises or
any part thereof should be relet in combination with other space, then proper
apportionment shall be made of the rent received from such reletting and of the
expenses of reletting.

 

35



--------------------------------------------------------------------------------

(b) If the Leased Premises or any part thereof be relet by Landlord for the
unexpired portion of the Term, or any part thereof, before presentation of proof
of such damages to any court, commission, or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value of the Leased Premises, or part thereof, so relet during the term
of the reletting (unless such space is relet to any Party related to or
affiliated with Landlord, in which event the rent shall not be prima facie
evidence of fair market rent). Landlord, however, shall in no event and in no
way be responsible or liable for any failure to relet the Leased Premises or any
part thereof or for failure to collect any rent due upon any such reletting,
provided however that in all cases Landlord shall use reasonable efforts to
relet the Leased Premises and to collect the rent.

(c) Notwithstanding anything herein to the contrary, except with respect to
claims for such damages made by third parties, Landlord and Tenant each waive
any consequential, punitive, or special damages.

ARTICLE 14

MISCELLANEOUS PROVISIONS

14.1. Notices from Tenant to Landlord. Any notice, demand or other communication
from Tenant to Landlord shall be in writing and shall be deemed duly given if
delivered to Landlord at the address hereinbelow set forth by registered or
certified mail, return receipt requested, or by private, nationally recognized
overnight courier.

 

To Landlord:   

US Parcel A, LLC

c/o Urban Spaces, LLC

111 First Street

Cambridge, MA 02141

Attn: David Notter

with a copy to:   

Hemenway & Barnes LLP

75 State Street, 16th Floor

Boston, MA 02109

Attn: John J. Siciliano, Esq.

14.2. Notices from Landlord to Tenant. Any notice, demand or other communication
from Landlord to Tenant shall be in writing and shall be deemed duly given if
delivered to Tenant at the address hereinbelow set forth by registered or
certified mail, return receipt requested, or by private, nationally recognized
overnight courier.

 

To Tenant:   

CarGurus, Inc.

2 Canal Park, Suite 4

Cambridge, MA 02141

Attn: Jason Trevisan

 

36



--------------------------------------------------------------------------------

with a copy to:   

CarGurus, Inc.

2 Canal Park, Suite 4

Cambridge, MA 02141

Attn: General Counsel

Any such notice, demand or other communication given under this Section 14.2 or
Section 14.1 above shall be effective when received (or upon refusal of
receipt). Either Landlord or Tenant may from time to time change its address for
notices, demands or other communications relating to this Lease by written
notice to the other in accordance with the terms of this Section 14.2 or
Section 14.1 above.

14.3. Brokerage. Each of the parties represents and warrants that it has not
dealt with any broker or finder in connection with this Lease other than the
Brokers. Any claims for brokerage commissions or finder’s fees in connection
with the execution of this Lease by the Brokers shall be paid by Landlord
pursuant to a separate agreement. Each of the parties agrees to indemnify the
other against and hold it harmless from, all liabilities arising from any breach
of the indemnifying party’s representation contained in this Section 14.3
(including, without limitation, the cost of reasonable attorney fees in
connection therewith).

14.4. Lease Not to be Recorded. Tenant agrees that it will not record this Lease
but, at Tenant’s request, Landlord shall execute and deliver a notice of this
Lease in a form attached hereto as Exhibit E. If this Lease is terminated before
the Term expires, Landlord may file in the name of Landlord and Tenant a notice
of such termination to be recorded and Tenant hereby constitutes and appoints
Landlord attorney-in-fact for Tenant to execute such notice for and on behalf of
Tenant.

14.5. Bind and Inure: Limitation of Landlord’s Liability. The obligations of
this Lease shall run with the land, and this Lease shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
assigns, except that Landlord and each successive holder of Landlord’s interest
in the Building and Land shall be liable only for obligations arising during the
period of such ownership of such interest. Landlord and Landlord’s members shall
not be personally liable to Tenant for the performance of any covenant of
Landlord under this Lease; and in the event of any alleged claim by Tenant
against Landlord arising under this Lease, Tenant agrees it will not seek to
secure any such claim against Landlord by any attachment, garnishment or other
security proceeding against any property of Landlord other than the Building
and/or Land; and in the event Tenant obtains any judgment against Landlord by
virtue of an alleged default by Landlord under this Lease, Tenant agrees it will
not look to any property of Landlord other than the Building and Land for
satisfaction of such judgment.

14.6. Force Majeure. In any case where either Party hereto is required to do any
act (other than Tenant’s obligation to pay Annual Fixed Rent or Additional Rent)
under this Lease, the time for such performance shall be extended by the period
of delays caused by fire or other casualty, labor difficulties, shortages of
labor, materials or equipment, government regulations or other causes beyond the
reasonable control of such Party.

 

37



--------------------------------------------------------------------------------

14.7. Status Certificate. Tenant agrees from time to time, upon not less than
ten (10) business days’ prior written request by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect and that Tenant has no
defenses, offsets or counterclaims against its obligation to pay Annual Fixed
Rent or Additional Rent; and to perform its other covenants under this Lease; or
if there have been any modifications or Tenant has any defenses, etc., that the
Lease is in full force and effect as modified and stating that the modifications
and any defenses or offsets claimed by Tenant in reasonable detail. Any such
statement delivered pursuant to this Section 14.7 may be relied upon by any
prospective purchaser or mortgagee of the Leased Premises. Landlord agrees to
provide a similar certificate to Tenant from time to time upon not less than ten
(10) business days prior written request by Tenant.

14.8. Subordination, Attornment, Notice to Mortgagees.

(a) This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate in all respects to all mortgages, building loan agreements,
easements, and ground leases which may now or hereafter affect the Building, the
Land, or the Common Areas, including, without limitation, the Ground Leases
(“Superior Encumbrances”), whether or not the Superior Encumbrances shall also
cover other lands and/or buildings, to each and every advance made or hereafter
to be made under the Superior Encumbrances, and to all renewals, modifications,
replacements and extensions of the Superior Encumbrances and spreaders,
consolidations and correlations of the Superior Encumbrances. Notwithstanding
anything herein to the contrary, the subordination of this Lease and Tenant’s
obligation to attorn to any Superior Encumbrances is subject to the condition
precedent that such holder of any Superior Encumbrance execute and deliver to
the Tenant an agreement not to disturb Tenant’s possession as long as Tenant is
not in default with respect to any of the covenants or conditions of this Lease
to be performed and observed by Tenant, in a form similar to (i) Exhibit F
attached hereto, with regard to mortgages, or (ii) Exhibit K attached hereto,
with regard to ground leases (each, an “SNDA”).

(b) Tenant agrees, without further instruments of attornment in each case, to
attorn to the holder of any Superior Encumbrance; to waive the provisions of any
statute or rule or law now or hereafter in effect which may give or propose to
give Tenant any right of election to terminate this Lease or to surrender
possession of the Leased Premises in the event a Superior Encumbrance is
foreclosed; and that this Lease shall not be affected in any way whatsoever by
any such foreclosure proceeding except as may be provided in an SNDA.

14.9. Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, conditional
in nature or otherwise, which assignment is made to the holder of a Superior
Encumbrance, Tenant agrees that:

(a) the execution thereof by Landlord, and the acceptance thereof by such
holder, shall never be deemed an assumption by such holder of any of the
obligations of Landlord hereunder, unless such holder shall, by written notice
sent to Tenant, specifically otherwise elect; and

 

38



--------------------------------------------------------------------------------

(b) except as set forth in subsection (a) above, such holder shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s Superior Encumbrance and the taking of possession of the Leased
Premises by such holder.

14.10. Mortgagee’s Assent Required.

(a) None of the following shall be valid unless consented to by Landlord’s
mortgagees of record, if any: (i) any agreement to make or accept any surrender,
termination or cancellation of this Lease (other than pursuant to a remedy or
right expressly provided in this Lease or available at law or in equity), (ii)
any agreement to modify so as to reduce the Annual Fixed Rent or Additional
Rent, or to shorten the Term, (iii) any prepayment in excess of one month of
Annual Fixed Rent and Additional Rent hereunder, (iv) any subordination of this
Lease to any lien subordinate to such mortgage, or (v) any material amendment or
modification of this Lease other than any amendment or modification specifically
contemplated by the terms of this Lease, including without limitation pursuant
to the exercise of any contractual option in this Lease.

(b) No mortgagee shall be (i) liable for any act or omission of any prior
landlord, including Landlord, (ii) liable for the return of the Security Deposit
unless the same has been delivered or credited to such party, as applicable,
(iii) subject to any offsets or defenses that Tenant might have against any
prior landlord, including Landlord, or (iv) bound by any payment of Annual Fixed
Rent or Additional Rent for more than the current month (except to the extent
that such payments are actually received by a mortgagee).

(c) No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to mortgagees of
the Land and Building of which Tenant has received notice, specifying the act or
failure to act on the part of Landlord which could or would give rise to
Tenant’s rights; and (ii) such mortgagees, after receipt of such notice, have
failed or refused to correct or cure the condition complained of within the
timeframe set forth in this Lease plus an additional thirty (30) days thereafter
if such mortgagee elects to do so; but nothing contained in this Section 14.10
shall be deemed to impose any obligation on any such mortgagees to correct or
cure any such condition.

14.11. No Accord and Satisfaction. No acceptance by Landlord of a lesser sum
than the Annual Fixed Rent or Additional Rent then due shall be deemed to be
other than on account of the earliest installment of such rent or charge due,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent or other charge be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or pursue any other
remedy in this Lease provided.

 

39



--------------------------------------------------------------------------------

14.12. Governing Law. This Lease and the rights and obligations of the Parties
shall be governed by and construed in accordance with the internal laws of the
Commonwealth of Massachusetts without application of conflict of law principles.
If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law. Landlord shall not be deemed, in any way or for
any purpose, to have become, by the execution of this Lease or any action taken
thereunder, a partner of Tenant in its tenancy or in its business or otherwise a
joint venturer or a member of any enterprise with Tenant. The Parties agree that
any legal action or proceeding with respect to this Lease shall be brought in
the state or federal courts located in Middlesex County, Massachusetts, and by
execution and delivery of this Lease, the Parties accept for themselves and in
respect of their property, generally and unconditionally, the jurisdiction of
the aforesaid courts. Except to the extent prohibited by law which cannot be
waived, each Party hereto waives trial by jury in connection with any action or
proceeding of any nature whatsoever arising under, out of, or in connection with
this Lease and in connection with any claim, counterclaim, offset or defense
arising in connection with such action or proceeding, whether arising under
statute (including any federal or state constitution) or under the law of
contract, tort or otherwise and including, without limitation, any challenge to
the legality, validity, binding effect or enforceability of this Section 14.12,
or this Lease.

14.13. Headings. The titles of the several Articles and Sections contained
herein are for convenience only and shall not be considered in construing this
Lease.

14.14. Security Deposit.

(a) Within two (2) business days after the Lease Commencement Date, Tenant shall
pay to Landlord a cash security deposit in an amount equal to One Million
Dollars ($1,000,000.00) (the “Security Deposit”) by wire transfer to an account
designated by Landlord. Tenant acknowledges and agrees that Landlord shall hold
the Security Deposit (which Security Deposit may be commingled with other funds
of Landlord), without interest, throughout the Term, as security for the
performance by Tenant of all obligations on the part of Tenant to be kept and
performed under this Lease. Landlord shall have the right from time to time,
without prejudice to any other remedy Landlord may have on account thereof, to
apply such Security Deposit, or any part thereof, to Landlord’s damages arising
from any default on the part of Tenant after the expiration of any applicable
grace, notice and cure periods. In the event that any portion of the Security
Deposit shall be so applied, then in such event, Tenant shall replenish said
Security Deposit within five (5) business days after demand therefor. At the end
of the Term and upon surrender of the Leased Premises by Tenant to Landlord,
Tenant not then being in default, Landlord shall return the Security Deposit
within thirty (30) days, or so much thereof as shall not have been applied in
accordance with the provisions of this Section 14.14(a). In the event of
bankruptcy or other creditor-debtor proceedings against Tenant, the Security
Deposit may be applied first to the payment of Annual Fixed Rent, Additional
Rent and other charges due Landlord for all periods prior to the filing of such
proceedings.

(b) In addition to the Security Deposit to be held by Landlord pursuant to
Section 14.14(a) above, Tenant shall, on the Effective Date, provide Landlord
with an irrevocable standby letter of credit (the “Letter of Credit”) in an
amount equal to Two Million Dollars ($2,000,000.00) (the “Stated Amount”)
substantially in the form attached hereto as Exhibit H

 

40



--------------------------------------------------------------------------------

issued by a bank or other financial institution selected by Tenant (and
reasonably approved by Landlord) with a window for the presentation of letters
of credit in Boston, Massachusetts, and otherwise reasonably acceptable to
Landlord, in which the issuer unconditionally agrees to pay upon sight draft
within three (3) business days the amount(s) from time to time drawn by
Landlord. Any issuer of a Letter of Credit hereunder shall, at a minimum, have
long-term debt rated at least “A,” or the equivalent, by Standard & Poor’s
Rating Group or “A,” or the equivalent, by Moody’s Investors Services Inc. and
have capital and surplus in excess of One Billion Dollars ($1,000,000,000.00).
The following provisions and requirements shall apply to the Letter of Credit:

(i) The expiration date of the Letter of Credit shall be either (A) a date not
less than sixty (60) days after the fourth (4th) anniversary of the Rent
Commencement Date, or (B) the first anniversary of the Rent Commencement Date
and automatically extended for additional periods of one (1) year each from the
initial or each subsequent expiration date (except that the final expiration
date shall be a date not less than sixty (60) days after the fifth (5th)
anniversary of the Rent Commencement Date), unless, at least sixty (60) days
prior to any such expiration date of the Letter of Credit, the issuer notifies
Landlord in writing, by registered mail, courier service or hand delivery, that
it elects not to extend the expiration date. In such event, Tenant shall, no
later than thirty (30) days prior to the expiration date of the then current
Letter of Credit, provide to Landlord a replacement Letter of Credit from
another bank or financial institution acceptable to Landlord meeting or
exceeding the same minimum requirements as set forth in this Section 14.14(b),
substantially in the form of the Letter of Credit initially issued. In addition,
if the credit rating of an issuer of a Letter of Credit furnished hereunder, as
determined by any commercially recognized rating agency, falls below the level
of credit rating required under this Section 14.14(b), then, upon notice to
Tenant, Landlord may require Tenant to provide a substitute Letter of Credit
from a new issuer having a credit rating equivalent to that of the issuer at the
time the then current Letter of Credit was furnished. If Landlord shall present,
draw upon and apply or retain all or any portion of the proceeds of the Letter
of Credit, Tenant shall upon notice from Landlord cause a substitute Letter of
Credit in the form and Stated Amount and with an issuer all as required above to
be furnished to Landlord so that at all times during the Term of this Lease,
Landlord shall be entitled to draw upon the full Stated Amount of the Letter of
Credit notwithstanding any prior presentation and draw thereon. Upon issuance of
a substitute Letter of Credit, the current Letter of Credit shall be cancelled
and surrendered. Failure to provide Landlord with a replacement Letter of Credit
by the expiration of the then expiring Letter of Credit or a substitute Letter
of Credit within thirty (30) days of Landlord’s notice, as the case may be,
shall be deemed a default by Tenant without any further grace period applicable
thereto, on account of which Landlord shall have the immediate right to draw the
entire Stated Amount due.

(ii) In the event a petition is filed by the Tenant seeking an adjudication of
itself as bankrupt or insolvent under any bankruptcy law or similar law or if
any petition shall be filed or action taken to declare Tenant a bankrupt or to
delay, reduce or modify Tenant’s debts or obligations or to reorganize or modify
Tenant’s capital structure or indebtedness or to appoint a trustee, receiver or
liquidator of Tenant or if an involuntary petition in bankruptcy is filed
against Tenant, Landlord may draw against the Letter of Credit for any amount up
to the Stated Amount paid by Tenant to Landlord within the applicable preference
period on account of its obligations under this Lease. The amount so drawn shall
be held by

 

41



--------------------------------------------------------------------------------

Landlord in a segregated account until expiration of the preference period. If a
preference claim is brought against Landlord requiring Landlord to repay to the
debtor’s estate the amount of any payments made by Tenant to Landlord as a
preference, Landlord may reimburse itself out of the funds drawn under the
Letter of Credit and so held the amount of the preference payments that Landlord
is required to pay back to the debtor’s estate, together with reasonable
attorneys’ fees and disbursements incurred by Landlord in connection with any
claim by the debtor’s estate for such payment. Any amounts drawn down in
accordance with this subparagraph that are unexpended after expiration of the
preference period shall be paid over to Tenant, or its estate, as applicable.

(iii) From and after the occurrence of any default of Tenant beyond any
applicable grace, notice and cure period hereunder, or upon the events described
above in Section 14.14(b)(i) or (ii) , Landlord may draw in full, or in part,
upon the Letter of Credit and apply all or any portion of the proceeds of the
draw to remedy said default and to reimburse itself for any loss, cost, damage
or expense incurred thereby, including, without limitation, thereafter accruing
on account of a termination. Tenant shall thereafter immediately provide a
supplementary letter of credit to Landlord in the amount of such draw, so that
at all times Landlord shall hold a rent security deposit in the then-applicable
Stated Amount.

(iv) If a draw is made against the Letter of Credit of the entire Stated Amount
due to the failure of the issuer to renew or the failure or inability of Tenant
to obtain a replacement or substitute Letter of Credit within the applicable
period provided in Section 14.14(b)(i), or either such condition, and unless
this Lease is terminated by Landlord, the funds shall be held by Landlord as an
additional security deposit for the performance of Tenant’s obligations under
the Lease in addition to the Security Deposit in accordance with the provisions
of Section 14.14(a) above and shall be promptly paid to Tenant by Landlord upon
Landlord’s receipt of a replacement or substitute Letter of Credit.

(v) The Letter of Credit shall be fully transferable to any successor or assign
of Landlord.

(vi) Following Landlord’s receipt of the Security Deposit pursuant to
Section 14.14(a) above, the Stated Amount of the Letter of Credit shall be
reduced to One Million Dollars ($1,000,000.00). Beginning on the first (1st)
anniversary of the Rent Commencement Date, the Stated Amount of the Letter of
Credit shall be further reduced by an amount equal to Two Hundred Fifty Thousand
Dollars ($250,000.00), and thereafter by a like amount upon each subsequent
anniversary of the Rent Commencement Date until the Stated Amount shall be Zero
Dollars ($0.00), at which time the Letter of Credit shall no longer be required
hereunder.

(c) In the event Landlord shall be entitled to apply the Security Deposit
pursuant to Section 14.14(a) or draw upon the Letter of Credit pursuant to
Section 14.14(b) above, Landlord may either apply the Security Deposit or draw
upon the Letter of Credit, or both, in Landlord’s sole discretion.

14.15. Warranties. Except as herein expressly provided, it is agreed that no
warranties or representations, either express or implied, in law or in fact,
have been made by Landlord.

 

42



--------------------------------------------------------------------------------

14.16. Submission Not an Option. The submission of this Lease or a summary of
some or all of its provisions for examination does not constitute a reservation
of or option for the Leased Premises, or an offer to lease, it being understood
and agreed that this Lease shall not bind Landlord in any manner whatsoever
until it has been approved and executed by Landlord and delivered to Tenant.

14.17. Merger. This Lease and the Exhibits attached hereto, and by reference
incorporated herein and forming a part hereof, set forth all the covenants,
promises, agreements, conditions and understandings between Landlord and Tenant
concerning the Leased Premises and there are no covenants, promises, agreements,
conditions or understandings, either oral or written, between them other than
are herein set forth. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by them.

14.18. Pronouns. The use of the neuter singular pronoun to refer to Landlord or
Tenant shall be deemed a proper reference even though Landlord or Tenant may be
an individual, a partnership, a corporation, or a group of two or more
individuals or corporations. The necessary grammatical changes required to make
the provisions of this Lease apply in the plural sense where there is more than
one Landlord or Tenant to either corporations, associations, partnerships, or
individuals, males or females, shall in all instances be assumed as though in
each case fully expressed.

14.19. Captions. The captions, section numbers, article numbers and index
appearing in this Lease are inserted only as a matter of convenience and in no
way define, limit, construe, or describe the scope or intent of such sections or
articles of this Lease nor in any way affect this Lease.

14.20. Holding Over.

(a) Tenant must obtain the prior written consent of Landlord in order to remain
in possession of the Leased Premises after the expiration or earlier termination
of the Term hereof. If Tenant remains in possession of the Leased Premises after
such expiration or termination without obtaining the prior consent of Landlord,
then:

(i) such occupancy shall constitute a tenancy at sufferance of the Leased
Premises, for which period of occupancy Tenant shall pay to Landlord a rental
(and not a penalty) in an amount equal to (1) for the first sixty (60) days
following such expiration or termination, one hundred fifty percent (150%), and
(2) thereafter, two hundred percent (200%) of the last Annual Fixed Rent payable
by Tenant to Landlord for each month of such occupancy, prorated for any partial
month of such occupancy, plus Additional Rent and all other charges payable
under this Lease; and

(ii) Tenant shall reimburse Landlord within thirty (30) days after the receipt
of an invoice therefor for all reasonable out-of-pocket costs, expenses, fees,
charges or penalties incurred or payable by Landlord in connection with any
other tenant or lease for the

 

43



--------------------------------------------------------------------------------

Leased Premises resulting from the delay by Tenant in surrendering the Leased
Premises in accordance with the provisions of this Lease, including, without
limitation, penalties or holdover rent paid or credit given to the next tenant
for the Leased Premises as a result of late delivery to such tenant of the
Leased Premises.

(b) The provisions of this Section 14.20 shall survive the expiration of the
Term or any earlier termination of this Lease.

14.21. Waivers. Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or disposed for any cause, or in the event Landlord obtaining possession
of the Leased Premises by reason of the violation by Tenant of any of the
covenants or conditions of this Lease, or otherwise.

14.22. Additional Rent. Any and all payments payable by Tenant under this Lease
other than Annual Fixed Rent are referred to in this Lease as “Additional Rent”
and Landlord reserves the same rights and remedies against Tenant for default in
any such payments as including, without limitation, the right to seek and
recover the same as “rent” under any applicable provision of the United States
Bankruptcy Act.

14.23. Survival of Covenants. Any and all covenants of either party not fully
performed on the date of the expiration or termination of this Lease shall
survive such expiration or termination.

14.24. Intentionally Omitted.

14.25. Severability. If any term or provision of this Lease, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the same shall not affect the validity of the remainder of this
Lease.

14.26. Other Tenants. A vacation of premises or cessation of operations by any
other tenant(s) in the Building shall not in any way release Tenant from its
obligations under this Lease. Landlord may effect other tenancies in the
Building as Landlord shall determine, subject to Tenant’s prior review and
approval of the proposed uses for such spaces, such approval by Tenant (a) not
to be unreasonably withheld, conditioned or delayed and (b) to be provided to
Landlord within five (5) business days following Landlord’s request therefor,
and provided further that tenancies for any of the following uses are hereby
approved by Tenant:

 

  (1) Coffee/bakery shop, including without limitation Flour, Sorelle, Cosi,
Sebastians, Haute, Tatte, Hi-Rise Bread, Pret a Manger, Starbucks, Caffe Nero,
Union Square Bagels, or other similar uses;

 

  (2) “Healthy” fast food, including without limitation Sweet Green, Juicepress,
Cocobeet, or other similar uses;

 

44



--------------------------------------------------------------------------------

  (3) Exercise facility, yoga or bar studio, including without limitation Pure
Barre, BTone, Yoga Works, CorePower Yoga, or other small studio concept exercise
facilities including without limitation Orange Theory or Soul Cycle, or other
similar uses, provided that the lease for any such exercise facility shall
include provisions to minimize noise impacts to other tenants in the Building as
determined in Landlord’s commercially reasonable discretion;

 

  (4) Small spa concept, including without limitation Mini Lux, Elizabeth Grady,
or other similar uses;

 

  (5) Specialty retail, including without limitation Marathon Sports, Patagonia
or other sporting goods store, bike shop (such as Wheelworks or Landry’s), or
other similar retail stores; and

 

  (6) Grocery store, including without limitation Whole Foods, Trader Joes, or
other similar stores.

Notwithstanding the foregoing, Landlord may not lease space within the Building
for any of the following uses:

 

  (1) sale of pornographic matters or materials (whether audio, visual,
audio-visual, pictorial or literary or otherwise;

 

  (2) any immoral or illegal uses, or any activity constituting a nuisance;

 

  (3) an office for a public stenographer or public typist, or for the conduct
of a public auction;

 

  (4) video game arcade;

 

  (5) gambling or betting office;

 

  (6) strip club;

 

  (7) cinema, theater or cabaret;

 

  (8) flea market;

 

  (9) warehouse;

 

  (10) auto repair or parts sales;

 

  (11) hotel, guesthouse or lodging or sleeping facility;

 

  (12) payroll office or payday loan or money transfer or check cashing facility
(other than a retail office for a duly licensed bank, , trust company, savings
and loan, or similar financial institution);

 

  (13) “McDonald’s”, “Burger King”, “Wendy’s, “Arby’s” “Taco Bell” or “Dunkin
Donuts” or similar fast-food establishments;

 

45



--------------------------------------------------------------------------------

  (14) reading room, church or other house of worship;

 

  (15) any facility related to the occult sciences, such as palm readers,
astrologers, fortune tellers, tea leaf readers or prophets;

 

  (16) bar, liquor store or smoke shop used primarily for the sale of alcohol or
tobacco;

 

  (17) marijuana dispensary or any so-called “head” shop or other facilities
used for the sale, display or advertisement of any paraphernalia used in the
preparation or consumption of controlled substances;

 

  (18) dry cleaning (provided, however, that a drop-off/pick-up dry cleaner in
which the dry cleaning is conducted off-site shall not be considered a
prohibited use hereunder);

 

  (19) laundromat;

 

  (20) any campaign office, political party or other electioneering or
campaigning activity;

 

  (21) pet store; or

 

  (22) “Cumberland Farms”, “7-Eleven” or similar convenience stores.

14.27. Confidentiality. Landlord and Tenant shall reasonably cooperate on any
press release or initial public announcement of this Lease, except for any
public disclosures Tenant may be required to make by law. Except as provided in
the preceding sentence, Landlord reserves all rights related to public relations
and or press releases related to the Building. The terms and provisions of this
Section 14.27 shall survive the termination of this Lease (whether by lapse of
time or otherwise).

14.28. Financial Statements. Subject to the conditions set forth below in this
Section 14.28, upon ten (10) business days’ prior written notice from Landlord
(which Landlord may serve on Tenant at any time during the Term but no more
often than twice in any calendar year), Tenant shall deliver to Landlord, for
the benefit of Landlord, Landlord’s lender, prospective lender, or prospective
purchaser only, current financial statements of Tenant. Such financial
statements shall be prepared in accordance with generally accepted accounting
principles consistently applied and shall be certified as true in all material
respects by Tenant. The foregoing shall not be required from any Tenant whose
financial information is publicly available.

14.29. Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that to the best of Tenant’s knowledge, neither Tenant, nor any of the
entities or individuals controlling Tenant, have been designated as a blocked
person pursuant to Executive Order 13224. Tenant shall update the foregoing
representation by written notice to Landlord if the foregoing representation
should ever become false during the Term. Any failure to update the foregoing
representation or if Tenant or any of the entities or individuals owning or
controlling Tenant either now or in the future is designated as a blocked person
pursuant to Executive Order

 

46



--------------------------------------------------------------------------------

13224, shall constitute a material default by Tenant under this Lease and
Landlord may immediately (without delivering any prior notice to Tenant or
affording Tenant any opportunity to cure) exercise any and all rights and
remedies permitted in this Lease. Landlord represents and warrants to Tenant
that neither Landlord, nor any of the entities or individuals directly owning or
controlling Landlord, have been designated as a blocked person pursuant to
Executive Order 13224. For purposes of this Section 14.29, the term “control”
shall mean with respect to any corporation, partnership or other business
entity, (a) the ownership of fifty percent (50%) or more of the voting
interests, or (b) the ownership of at least twenty percent (20%) of the voting
interests and the possession of the power to direct or cause the direction of
the management and policy of such corporation, partnership or other business
entity by reason of the ownership of such voting interests or by virtue of
voting trusts or other contractual arrangements.

14.30. Litigation. If Landlord or Tenant litigate any provision of this Lease or
the subject matter of this Lease, the unsuccessful litigant shall pay to the
successful litigant all costs and expenses, including reasonable attorneys’ fees
and court costs, incurred by the successful litigant at trial and on appeal.

14.31. Days. All references to “days” in this Lease shall be to calendar days
unless otherwise specified. All references to “business days” in this Lease
shall be to days other than a Saturday, Sunday or other legal holiday recognized
in the Commonwealth of Massachusetts.

14.32. List of Exhibits.

 

Exhibit A    Description of Land Exhibit A-1    Premises Exhibit B    Landlord
Work Letter Exhibit B-1    Certificate of Substantial Completion Exhibit C   
Tenant’s Work Exhibit C-1    Tenant’s Work Requirements Exhibit D    Rules and
Regulations Exhibit E    Notice of Lease Exhibit F    Subordination,
Non-Disturbance and Attornment Agreement Exhibit G    Tenant’s Insurance Exhibit
H    Form of Letter of Credit Exhibit I    Cleaning Specifications Exhibit J   
Tenant’s Requisition Exhibit K    Non-Disturbance and Attornment Agreement

[Signatures appear on following page]

 

47



--------------------------------------------------------------------------------

[Signature Page to Lease Agreement]

Executed under seal, in any number of counterparts, each of which counterparts
shall be deemed an original for all purposes, as of the day and year first above
written.

 

US PARCEL A, LLC

(Landlord)

By:   /s/ David Notter   David Notter   Authorized Signatory

 

CARGURUS, INC.

(Tenant)

By:   /s/ Langley Steinert   Langley Steinert   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Description of Land

PARCEL 1

121 First Street

Beginning at the southeasterly comer of the granted premises at the intersection
of First Street and Charles Street, the line runs

 

SOUTHWESTERLY    by First Street, one hundred (100) feet to a point; thence
turning, the line runs in a NORTHWESTERLY    direction parallel to and one
hundred (100) feet distant from the southwesterly side of Charles Street, a
distance of sixty-five ( 65) feet to a point; thence turning, the line runs in a
NORTHEASTERLY    direction parallel to and sixty-five (65) feet distant from the
northwesterly side line of First Street, a distance of one hundred (100) feet to
the southwesterly side line of Charles Street; thence turning, the line runs in
a SOUTHEASTERLY    direction by Charles Street, sixty-five (65) feet to the
point of beginning.

Be all of said measurements more or less or however otherwise said property may
be bounded, measured or described.

Subject to a right-of-way ten (10) feet in width along the northwest line of the
property for the benefit of the parcel adjoining on the northwest.

PARCEL 2

131-137 First Street

That certain parcel of land with buildings thereon, situated in that part of
Cambridge, called East Cambridge, bounded and described as follows:

Beginning at the southeasterly corner of the premises and running northeasterly
by First Street, 69.19 feet to land now or formerly of Seelye;

thence turning at a right angle and running westerly to land now or formerly of
John J. Williams;

 

A-1



--------------------------------------------------------------------------------

thence turning at a right angle and running southerly by said land 69.19 feet to
land now or formerly of A Smith Company;

thence turning at a right angle and running easterly by land now or formerly of
A Smith Company 100 feet to the point of beginning.

PARCEL 3

139 First Street

The land, together with any buildings and improvements thereon, situated in that
part of Cambridge, Middlesex County, Massachusetts, called East Cambridge, and
bounded and described as follows:

 

SOUTHEASTERLY    by First Street, 30.81 feet; SOUTHWESTERLY    by Bent Street,
100 feet; NORTHWESTERLY    by land now or formerly of John J. Williams, 30.81
feet; NORTHEASTERLY    by other land of Fitzhenry-Guptill Company, 100 feet.

 

2



--------------------------------------------------------------------------------

EXHIBIT A-1

Premises

LOGO [g778651g16l12.jpg]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

Landlord Work Letter

Base Building Work for Office -121 First Street, Cambridge MA 02141

Landlord Delivered “As-ls” Office Premises

GENERAL

Landlord shall deliver to the Tenant a shell space built in accordance to the
Landlord provided drawings (see attached drawing list) and in compliance with
the Eighth Edition Massachusetts Building Code , otherwise defined as “Office”
and as “Premises” hereunder, with the proper fire protection and ratings for the
vacant space. Landlord shall provide the Premises in broom-swept, weather-tight,
and environmentally clean condition.

For any construction work performed in addition to the Landlord’s Base Building
delivery condition defined herein, Tenant shall deliver its fit-out and finish
plans, including MEP & FP plans, for Landlord approval, then obtain all
necessary permits and approvals. All construction performed by Tenant shall be
subject to Landlord approval, at Tenant’s sole cost and expense, and in
accordance with all local, state, and federal regulations.

EXTERIOR WALLS

Landlord will provide an exterior wall and window system that is code compliant
and in good repair which is inclusive of aluminum window and or curtain wall /
storefront systems with standard anodized finishes and clear, rated insulated,
low “E” glass. All exterior walls shall meet the requirements of the Stretch
Energy Code.. All stair egress exit doors, as required by local code, will be
installed by the Landlord. Landlord shall also furnish, install, and maintain
weather tight roof assembly throughout the term of the Lease. Any requests to
change exterior elements of the building including but not limited to paving,
storefront system, lighting, and signage, must be provided to Landlord in
writing, for consideration and approval.

INTERIOR FINISHES

Floors shall be delivered unfinished, as the existing concrete slab. The
Premises shall be complete with a fire rated floor ceiling assembly that cannot
be removed. Any cutting and or coring must be approved by the Landlord and will
be at the Tenant’s sole expense. All mechanical infrastructure must be installed
and or soffited below this assembly. Any changes to the interior which deviate
from the Landlord delivered space, including changes to drywall, metal studs,
lumber, and doors, must be made with the Landlord’s approval and at the Tenant’s
sole expense. Landlord to provide drywall window sills at all openings with
drywall surrounds. All core interior walls and exterior columns to be GWB and
ready to receive paint. Surface mounted window shades on all floors to be
provided and installed by Tenant following the Lease Commencement Date. Landlord
to provide the following finishes at internal staircases: STAIR 2 calls for
Johnsonite rubber treads and risers. All walls are painted GWB. Landlord to
provide fully finished elevator including flooring, wall treatment and telephone
lines for emergency call button(s)/phone.

SYSTEMS:

Mechanical: Landlord shall provide at each floor a condenser water supply and
return infrastructure capable of supporting a cooling capacity of a minimum 350
SF/Ton and a heating capacity capable of maintaining 70 degrees F when the
outside air temperature is 7 degrees F. Outside air at Stretch Energy Code
required volumes to be delivered to each floor (1 through 5). The outside air on
each floor shall be delivered at a minimum of 55 degrees

 

B-1



--------------------------------------------------------------------------------

during the heating season. All equipment required to condition the outside air
shall be by the Landlord. Landlord to provide a means to connect to the
condensate drainage system. Landlord shall provide code required toilet room
exhaust for base building specified restrooms. Landlord shall provide a
condenser water supply and return loop for tenant tie-in that is run to a
central connection point (shown on base building drawings). Landlord shall
provide main outside air ductwork run to a central connection point (shown on
base building drawings) for tenant tie-in. Landlord shall provide HVAC equipment
tie-ins for Tenant’s water source heat pump system. Landlord shall provide 3”
valved and capped condenser water supply connections for floors 2-5 and 1”
valved and capped condenser water supply connections for the first floor Bent
Street corner commercial space. Tenant must provide BTUH meters. All systems are
designed to meet the “Stretch Energy Code” that Cambridge has adopted.
Electrical and water connections and distribution ducting are to be provided by
Tenant. Drain connection for heat pump is to be provided by Tenant. As to avoid
warranty issues, initial start-up of Landlord provided equipment must be
coordinated with Landlord’s mechanical contractor.

Electrical: The electric service provided by the Landlord shall include a
utility metered 400A, 480V/277V electrical panel on floors 2-5. The panel serves
a 30kVA transformer and 1 00A, 208Y/120V panelboard. Tenant panel and main feed
from the electrical room to the tenant panel to be provided by Tenant. Landlord
will provide 100A 208V/120 electric service to the first floor corner commercial
space.

Telephone/ Data Distribution: Landlord will provide two 4” conduit sleeves
between floors in the stacked telephone closet for the tenant to use as a
pathway to the first floor with three 4” conduits from the first-floor closet to
the building’s main communication’s backboard in the main electrical room.
Landlord will provide Comcast Business Class service via premium grade coax
cable that will run from Bent Street to the building demarcation point in the
basement. Landlord to provide a second service via fiber optic cable from either
First Street or Charles Street to the demarcation point in the basement.
Landlord to provide conduits to all floors through the electrical closets from
the demarcation point for Tenant connection.

Fire Protection and Monitoring: Landlord will provide a sprinkler system with
upright sprinkler heads throughout the Premises sufficient to meet Massachusetts
Building Code, Eighth Edition. Tenant, at its expense, shall rework distribution
delivered by Landlord to accommodate Tenant build out. Landlord shall provide
all necessary floor flow and tamper devices per the property Fire Alarm system.
Landlord shall also provide smoke detectors, emergency lights, and emergency
exits signs, as required by Code for a vacant space, connected to the alarm
system. All costs for additional Fire Alarm work for Tenant buildout will be
provided by Tenant, at their expense.

Storm Drain: Landlord shall provide and maintain a complete operational storm
water system as required to manage all storm water including roof drains, down
spouts, parking lot, and basement.

Sanitary Drain: Landlord shall provide a sanitary drain point of connection
below Tenant’s premises, at the Base Building’s bathroom floor locations. As
permissible by local code and without negative impact to the balance of the
building, Landlord shall permit the distribution of all necessary Tenant
services below the Premises as required. Inverts shall be such that all points
in Premises can be serviced with a gravity sanitary drainage system.

Water (Domestic): Landlord shall provide one ADA compliant restroom with shower,
two bathrooms, and one janitor’s closet per floor on floors 2-5. Landlord shall
also provide a 1” domestic cold-water connection tap valved for a sub meter.
Water fountains shall be stubbed out by Landlord. Following the Lease
Commecement Date, Tenant to provide at Landlord expense (as part of Tenant
Improvement Allowance) Elkay EZH2O LZS8WSLK water fountains on floors 2 – 5.
Tenant may substitute, with Landlord approval, a different but equal or better
water fountain at Tenant’s expense. Any change to location of water fountains to
be completed during Tenant fit-out and at Tenant expense following the Lease
Commencement Date. Landlord shall also provide restrooms with Toto low flow
fixtures, automatic flushers and faucets according to submittal sheets attached
to this work letter.

 

2



--------------------------------------------------------------------------------

Following the Lease Commencement Date, Tenant to provide at Landlord expense (as
part of Tenant Improvement Allowance): (a) porcelain tile floors MFR: FIANDRE,
STYLE: SHEN, SIZE 12“X24” COLOR: BALANCE GREY, ceramic tile wet wall MFR:
DALTILE, STYLE: SHOWSCAPE, SIZE: 12“X24”, COLOR: SOFT GREY REVERSE DOT SH-11;
(b) painted GWB ceilings and walls; (c) solid surface vanity top w/ under-mount
sinks according to submittal sheets attached to this work letter; and (d) one
water fountain per floor on floors 2-5.

Tenant shall be responsible for the costs and installation of all other core
drilling, stubs, and rough-in plumbing required for its particular use following
the Lease Commencement Date.

Roof: Landlord shall maintain a weather tight roof assembly.

NOTE: The following will be provided by Landlord after the Lease Commencement
Date:

 

  (1) Landlord to provide the following finishes at internal staircases: STAIR 1
calls for Cambridge Architectural mesh vertical risers with Concrete
Collaborative “Laguana” polished concrete treads in grey.

 

  (2) First floor lobby flooring to be Concrete Collaborative “Laguana” polished
concrete tile in grey.

 

  (3) Glass art installation.

 

  (4) Lobby lighting.

LOGO [g778651g67a11.jpg]

 

3



--------------------------------------------------------------------------------

EXHIBIT B-1

Certificate of Substantial Completion

 

B-1-1



--------------------------------------------------------------------------------

CERTIFICATE OF SUBSTANTIAL COMPLETION OF LANDLORD’S BASE BUILDING WORK

Date:                         

Provided that capitalized terms have same meaning as those under the Lease, the
undersigned hereby certifies to CarGurus, Inc. that:

1. Excepting any Punch-List Items set forth on Schedule 1 attached hereto, all
of Landlord’s Base Building Work has been substantially completed in accordance
with the Lease.

2. All of Landlord’s Base Building Work conforms to applicable laws,
regulations, rules, codes and ordinances, including without limitation all laws
pertaining to disability access and all Environmental Laws as applicable to
Landlord’s Base Building Work.

3. Exclusive possession of the Leased Premises is hereby delivered as of the
date set forth above to Tenant as required under the Lease.

4. To the best of the undersigned’s knowledge, any deviations from Landlord’s
Base Building Work approved by Tenant have been noted on an “As Built” set of
Landlord’s final construction documents for Landlord’s Base Building Work.

5. Tenant shall be provided a copy of an “As Built” set of Landlord’s final
construction documents (civil, HVAC, electrical, plumbing and fire protection)
for Landlord’s Base Building Work within sixty (60) days following the date of
this certificate.

6. Landlord acknowledges and agrees that Tenant’s acknowledgment of receipt of
this Certificate of Substantial Completion of Landlord’s Base Building Work
below is merely an acknowledgement of receipt and does not waive any of Tenant’s
rights with respect to any latent defects in Landlord’s Base Building Work or
waive any of Tenant’s rights and remedies under the Lease.

 

Landlord’s Project Architect:                                  

By:    

Registration No.                                                          
Landlord’s Authorized Representative

By:    

Name:    

 

B-1-2



--------------------------------------------------------------------------------

Receipt of this Certificate of Substantial Completion for Landlord’s Base
Building Work:

TENANT:

CARGURUS, INC.

 

By:     Name:     Date:    

 

B-1-3



--------------------------------------------------------------------------------

Schedule 1

Punch-List Items

 

B-1-4



--------------------------------------------------------------------------------

EXHIBIT C

Tenant’s Work

[Tenant’s Work Plans and Specifications to be added pursuant to Section 4.2 of
the Lease.]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT C-1

Tenant’s Work Requirements

All of Tenant’s Work and any alterations, improvements, additions or changes to
the Building performed by Tenant (together, the “Work”) shall be performed in
accordance with the following terms and conditions:

1. Tenant shall make no structural alterations, improvements, additions or
changes or any changes which affect the heating, ventilating, air conditioning,
electrical, plumbing or other mechanical systems of the Building in or to the
Leased Premises, or to any exterior or corridor wall or ceiling, nor make or
cause to be made any penetration through any ceiling, floor or exterior or
corridor wall, without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed,

2. Tenant shall be directly responsible for any and all damages resulting from
any alteration, addition, improvement or change Tenant makes, whether or not
Landlord’s consent therefor was obtained. Subject to Section 10.6 of the Lease,
Tenant shall, at its own expense, cause to be repaired all damages to the Leased
Premises or Building or Common Areas arising out of alterations being performed
by Tenant. Any work done by Tenant without Landlord’s consent shall be returned
to its original condition at Tenant’s expense upon request by Landlord.

3. Any and all Work consented to by Landlord shall be made in accordance with
plans and specifications approved in writing by Landlord before the commencement
of the Work, and Tenant shall employ one or more contractors approved by
Landlord. Landlord shall respond to any Tenant request for consent to any plans
and specifications or any changes thereto, or request for approval of
contractors within ten (10) business days after Tenant has given such request to
Landlord; provided that (x) if Landlord denies such request Landlord shall
provide a detailed explanation as to the reason for such denial and shall
thereafter reasonably work with Tenant to address any issues related thereto and
(y) if Landlord fails to respond within such ten (10) business day period, and
such if failure continues for an additional period of three (3) business days
after Tenant delivers to Landlord a second notice, then Landlord shall be deemed
to have consented to the same.

4. Tenant shall carry or cause its contractors to carry the following:

(a) worker’s compensation and employer’s liability insurance in accordance with
statutory requirements,

(b) “all-risk” builders’ risk/installation floater coverage, written on a
replacement cost basis at an Agreed Amount with no Coinsurance provision, which
policy shall include coverage for: Soft Costs, Loss of Rents, Flood, Earthquake,
Collapse, Water Damage, Property in Transit, Property at Unnamed Locations,
Debris Removal, Pollutant Clean Up and Removal, Claim Data Expenses, Testing and
Glass Coverage, which policy or policies shall specifically name Landlord (by
endorsement) as an additional insured on a primary and non-contributory basis,
and

 

C-1-1



--------------------------------------------------------------------------------

(c) commercial general liability insurance covering such contractors engaged in
Tenant’s Work on or about the Leased Premises in amounts not less than Five
Million Dollars ($5,000,000) per occurrence and in the aggregate (which may be
included as part of an umbrella/excess liability policy), which policy or
policies shall specifically name Landlord (by endorsement) as an additional
insured on a primary and non-contributory basis.

5. Tenant’s contractors shall waive all rights of recovery against Landlord for
loss or damage covered by any insurance maintained by such contractors. Tenant
shall submit certificates evidencing such insurance to Landlord prior to the
commencement of the Work.

6. Tenant and its contractors shall (i) abide by and conform to any and all
laws, ordinances, rules and regulations, federal, state or local; (ii) obtain
all permits and approvals required for the Work; (iii) keep the Leased Premises
free of rubbish and debris; and (iv) save and hold Landlord harmless from any
cost, suit or expense arising out of any violation or alleged violation of
Tenant’s obligations hereunder, including, without limitation, any penalties,
assessments, interest or reasonable attorneys’ fees charged to, or assessed
against, Landlord in connection with the Work.

7. Tenant agrees that the Work will be performed during such hours as permitted
by applicable laws and regulations and in a manner that will not unreasonably
interfere with the operations of the other tenants located in the Building or on
the Land.

8. Promptly upon completion of the Work, Tenant agrees to obtain and deliver to
Landlord, evidence that the Work has been completed and paid for in full, which
evidence shall comprise Tenant’s architect’s certificate of completion and
Tenant’s general contractor’s and each subcontractor’s and material supplier’s
final written and unconditional waivers and releases of mechanic’s liens upon
the Land or the Building for all work, labor and services to be performed and
materials to be furnished in connection with the Work, signed by all
contractors, subcontractors, materialmen and laborers involved in the Work.

9. If any mechanic’s lien is filed against the Leased Premises, the Building or
the Land for work claimed to have been done for, or materials furnished to
Tenant, Tenant shall cause the same to be paid, bonded or otherwise discharged
of record at Tenant’s expense within fifteen (15) days after request from
Landlord, failing which Landlord may cause any such mechanic’s lien to be paid,
bonded or otherwise discharged, and any amounts expended by Landlord in such
regard, including, without limitation, reasonable attorney’s fees, shall be due
and payable by Tenant to Landlord within thirty (30) days of demand as
Additional Rent.

10. Tenant shall not consent to the reservation of any title by any conditional
vendor with respect to property purchased by Tenant which may be affixed to the
Leased Premises so as to become a Fixture (defined below). All Work (including
Tenant’s Work and Landlord’s Base Building Work) made to the Leased Premises at
any time which are affixed to the Leased Premises in a manner such that removal
would cause significant damage to the Leased Premises, including, without
limitation, all ceilings, sprinklers, paneling, partitions, railings,
mezzanines, galleries, Internet access ports, door locking mechanisms, card
readers and the like (together, “Fixtures”), shall become the property of
Landlord upon installation and shall remain upon and be surrendered with the
Leased Premises as a part thereof at the end of the Term or sooner termination
of this Lease.

 

C-1-2



--------------------------------------------------------------------------------

11. Landlord may specify during its review of plans and specifications for Work,
those elements which constitute Specialty Alterations that Landlord will require
Tenant to remove upon the expiration of this Lease. Except as set forth in the
preceding sentence and in Section 8.11 of the Lease, Tenant shall not be
obligated to remove any alterations at the expiration of this Lease. If Landlord
has required that Tenant remove any or all of such Specialty Alterations from
the Leased Premises upon the termination of this Lease, then Tenant, at Tenant’s
sole cost and expense, shall promptly remove such Specialty Alterations and
Tenant shall repair and restore any damage caused by such removal. Any
alterations remaining in the Premises following the expiration of the Lease Term
or following the surrender of the Premises from Tenant to Landlord, shall become
the property of Landlord unless Landlord notifies Tenant otherwise. As used
herein, “Specialty Alterations” shall mean any alterations that, in Landlord’s
reasonable judgment, are unusually expensive to remove (in excess of the costs
of removal of typical general office improvements), including, but not limited
to, kitchens (other than pantries), cafeterias, vaults, reinforced security
areas, staircases, raised or above-slab reinforced flooring, and slab cuts, and
that Landlord specified during its review of plans and specifications for Work
would need to be removed by Tenant upon the expiration of this Lease.

12. Promptly upon completion of the Work, Tenant shall obtain and deliver to
Landlord two (2) full sets of as-built plans and one electronic set of as-built
plans of the Leased Premises as they relate to the Work.

 

C-1-3



--------------------------------------------------------------------------------

EXHIBIT D

Rules and Regulations

 

D-1



--------------------------------------------------------------------------------

121 First Street

RULES AND REGULATIONS

1. No awning or other projections shall be attached to the outside walls of the
Leased Premises or the Building of which they form a part without, in each
instance, the prior written consent of Landlord.

2. All loading and unloading of Tenant’s personal property shall be done in
areas and through the entrances designated for such purpose.

3. No radio or television aerial shall be erected on the roof or exterior walls
of the Leased Premises or Building. Any aerial so installed shall be subject to
removal without notice at any time and any damage to the walls or roof caused by
such removal shall be the responsibility of Tenant.

4. No loudspeakers, televisions, phonographs, radios, flashing lights or other
devices shall be used in a manner so as to be heard or seen outside of the
Leased Premises without the prior written consent of Landlord.

5. No auction, fire, bankruptcy or selling-out sales shall be conducted on or
about the Leased Premises without the prior written consent of Landlord.

6. Other than any outdoor seating or signage which may be permitted by the City,
all portions of Landlord’s and public sidewalks extending to the curb, entries,
doors, passages, vestibules, corridors, stairways, passageways, and any other
portion of the Common Areas, and all ways of access to the Leased Premises, and
the outside areas immediately adjoining the Leased Premises shall be kept
unobstructed at all times by Tenant, Tenant shall not place or permit any
obstructions, garbage, refuse, merchandise, carts or displays in such areas, and
such areas shall not be used for any purpose other than ingress and egress to
and from the Leased Premises by the Tenant and its customers.

7. Tenant shall not place any sign or obstruction of any kind in the Common
Areas or otherwise use the Common Areas for anything other than access and
egress.

8. No window shades, blinds, curtains, shutters, screens or draperies shall be
attached or detached by Tenant and no awnings shall be placed over the windows,
nor shall any signs be permitted in the windows, without Landlord’s prior
consent.

9. Tenant shall keep the Leased Premises clean and free from such items as could
attract vermin.

10. Tenant, its employees and/or its agents, shall not solicit business in the
Common Areas, nor shall Tenant, its employees and/or agents, distribute any
handbills or other advertising matter in, on or about the Common Areas.

 

D-2



--------------------------------------------------------------------------------

11. Tenant shall not carry on any trade or occupation or operate any instrument
or apparatus or equipment which emits an excessive odor or causes a vibration or
noise discernible outside of the Leased Premises.

12. Tenant shall not place within the Leased Premises any fixtures, merchandise
or other material which will individually or collectively exceed 1,000 pounds
per square foot.

13. Tenant agrees that it will not keep, use, sell or offer for sale in or upon
the Leased Premises any article which may be prohibited by the standard form of
fire insurance policy. Tenant agrees to pay any increase in premiums for fire
and extended coverage insurance or sprinkler insurance that may be charged
during the Term on the amount of such insurance which may be carried by Landlord
on the Leased Premises or the Building resulting from the type of merchandise
sold by Tenant in the Leased Premises, whether or not Landlord has consented to
the same. In determining whether increased premiums are the result of Tenant’s
use of the Leased Premises, a schedule issued by the organization on
establishing insurance rates on the Leased Premises or the Building, showing the
various components of such rate and including specifically the Tenant’s
Permitted Use as a line item for such increase in Premiums, shall be conclusive
evidence of the several items and charges which make up the fire insurance rate
on the Leased Premises.

14. Tenant shall at all times fully and adequately heat or air condition (as the
circumstances require) the Leased Premises, provided such systems are under
Tenant’s control.

15. Tenant shall be responsible within the Leased Premises for compliance with
the Americans with Disabilities Act and the regulations issued pursuant thereto,
the regulations of the Massachusetts Architectural Access Board, and similar
laws and regulations concerning access.

16. These Rules and Regulations may be amended from time to time, provided such
amendments are of general applicability, uniformly enforced, and do not conflict
with the terms and conditions of the Lease. Landlord shall have authority to
enforce these Rules and Regulations.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Notice of Lease

Pursuant to Massachusetts General Laws Chapter 183, Section 4, notice is hereby
given of the following described lease:

 

Landlord:   

US Parcel A, LLC

c/o Urban Spaces, LLC

111 First Street

Cambridge, MA 02141

Tenant:   

CarGurus, Inc.

2 Canal Park, Suite 4

Cambridge, MA 02141

Date of

Execution of Lease:

   June 19, 2018 Description of    Leased Premises:    48,393 rentable square
feet of space located on floors two through five and a portion of the first
floor of the building located at 121-139 First Street, Cambridge, Middlesex
County, Massachusetts (the “Building”). Title References:    Book 63818, Page
427; Book 64352, Page 20; and Book 65032, Page 289. Commencement    Date of
Term:    The date of Substantial Completion of Landlord’s Base Building Work as
set forth in the Lease (the “Lease Commencement Date”). Rent Commencement Date:
   The earlier of (i) the date Tenant obtains a temporary or permanent
certificate of occupancy for the Leased Premises for the Permitted Use as set
forth in the Lease, and (ii) the later to occur of (x) November 1, 2018, and
(y) the ninetieth (90th) day after the Lease Commencement Date. Term of Lease:
   From the Lease Commencement Date until the fifteenth (15th) anniversary of
the Rent Commencement Date, with two (2) five (5) year options to extend. Right
of First Offer:    Tenant has a right of first offer to lease additional space
located on a portion of the first floor of the Building, as more particularly
set forth in the Lease.

This instrument is intended to provide notice only and shall not vary the terms
and conditions of the Lease.

 

E-1



--------------------------------------------------------------------------------

Executed as a sealed instrument as of the ____ day of _____________, 2018.

 

LANDLORD:     TENANT: US PARCEL A, LLC     CARGURUS, INC. By:         By:      
David Notter       Langley Steinert   Authorized Signatory       Chief Executive
Officer

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________

Before me, the undersigned notary public, on this ________ day of
________________, 2018, personally appeared David Notter, who is personally
known to me, to be the person whose name is signed to the foregoing instrument
and acknowledged to me that he signed it voluntarily as his free act and deed
and the free act and deed of US Parcel A, LLC, as Authorized Signatory for US
Parcel A, LLC, for its stated purpose.

 

 

 

[notary seal]

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________

Before me, the undersigned notary public, on this _____ day of ____________,
2018, personally appeared Langley Steinert, who is personally known to me or was
proved to me through a current document issued by a federal or state government
agency bearing a photographic image of the signatory’s face and signature to be
the person whose name is signed to the foregoing instrument and acknowledged to
me that he signed it voluntarily as his free act and deed and the free act and
deed of CarGurus, Inc. as Chief Executive Officer of CarGurus, Inc., for its
stated purpose.

 

 

 

[notary seal]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT, made this             
day of                     , 2018, by and between CarGurus, Inc., a Delaware
corporation (“Tenant”), having a place of business at 2 Canal Park, Suite 4,
Cambridge, MA 02141, Northern Bank & Trust Company, a Massachusetts State
Chartered Commercial Bank with an address of 275 Mishawum Road, Woburn,
Massachusetts 01801 (hereinafter called the “Bank”), and US Parcel A, LLC, a
Massachusetts limited liability company having a place of business at 14 First
Street, Cambridge, MA 02141 (“Landlord”).

WITNESSETH:

WHEREAS, by Lease dated _________________, 2018 (hereinafter referred to as the
“Lease”), Landlord leased and rented to Tenant certain premises located at
121-139 First Street, Cambridge, Massachusetts (the “Property”), a more
particular description of which Property appears in Exhibit A attached hereto
and by this reference made a part hereof. Notice of said Lease is recorded
herewith; and

WHEREAS, Landlord has previously entered into and delivered those certain
Mortgages dated as of August 18, 2016 in favor of Bank recorded in the Suffolk
County Registry of Deeds in Book 67842, Page 147, Book 67842, Page 165 and Book
67842, Page 183, conveying Landlord’s interest in the Property to secure the
payment of the indebtedness described in the Mortgages; and

WHEREAS, Landlord has previously entered into and delivered that certain
Assignment of Rents in favor of Bank recorded with said Deeds in Book 67842,
Page 217, assigning certain rights of Landlord as lessor under the Lease to
further secure the indebtedness of Landlord to Bank; and

WHEREAS, the parties hereto desire to enter into this Subordination,
Non-Disturbance, and Attornment Agreement;

NOW THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Tenant and the Bank agree as follows:

 

  1. The Lease and the rights of Tenant thereunder are and shall be subject and
subordinate to the lien of the Mortgage and to all advances made or to be made
thereunder, to the full extent of the principal sum and interest thereon from
time to time secured thereby, and to any renewal, substitution, extension,
modification or replacement thereof, including any increase in the indebtedness
secured thereby or any supplements thereto. In the event that the Bank or any
other person (the Bank, any other such person and their successors and assigns
being referred to herein as the “Purchaser”) acquires title to the Property
pursuant to the exercise of any remedy provided for in the Mortgage or by reason
of the acceptance of a deed in lieu of foreclosure, Tenant covenants and agrees
to attorn to and recognize and be bound to Purchaser as its new Landlord, and
Purchaser agrees to become the Landlord under the Lease and assumes the
obligations of Landlord thereunder (subject to the requirements of Section 3
below),and subject to the proviso in Paragraph 3 of this Agreement, the Lease
shall continue in full force and effect as a direct Lease between Tenant and
Purchaser. Notwithstanding anything contained herein to the contrary, the Bank
shall have absolutely no obligation to perform any of Landlord’s construction
covenants under Section 4.1 and Exhibit B of the Lease, provided that if the
Bank shall not perform such covenants in the event of foreclosure or deed in
lieu thereof within a reasonable time following taking of possession by the
Bank, then Tenant shall have the right to terminate its obligations under the
Lease and to pursue any and all legal remedies it may have against Landlord and
any third parties other than the Bank.

 

F-1



--------------------------------------------------------------------------------

  2. So long as the Lease is in full force and effect and Tenant is not in
default under any provision of the Lease or this Agreement beyond applicable
notice and cure periods.

 

  (a) the right of possession of Tenant to the leased premises shall not be
terminated or disturbed by any steps or proceedings taken by the Bank in the
exercise of any remedy or rights under the Mortgage; and

 

  (b) the Lease shall not be terminated or affected by said exercise of any
remedy or rights provided for in the Mortgage and the Bank hereby covenants that
any sale by it of the Property pursuant to the exercise of any rights and
remedies under the Mortgage, or otherwise shall be made subject to the Lease and
the rights of Tenant thereunder.

 

  3. In no event shall the Bank or any other Purchaser be:

 

  (a) liable for any act or omission of any prior landlord, including the
Landlord;

 

  (b) liable for the return of any security deposit unless such security deposit
has been delivered or credited to Bank or Purchaser, as applicable;

 

  (c) subject to any offsets or defenses that the Tenant might have against any
prior landlord, including the Landlord;

 

  (d) bound by any payment of rent or additional rent that the Tenant might have
paid to any prior landlord, including the Landlord, for more than the current
month unless such payment has been delivered or credited to Bank or Purchaser,
as applicable; or

 

  (e) bound by any material amendment or modification of the Lease made without
the Bank’s prior written consent other than any amendment or modification
specifically contemplated by the terms of the Lease, including without
limitation pursuant to the exercise of any contractual option in the Lease;

 

  4. Tenant agrees that it will not, without the prior written consent of the
Bank, do any of the following, and any such purported action without such
consent shall be void as against the Bank:

 

  (a) modify the Lease in such a way as to reduce the rent, accelerate rent
payments, or shorten the original term;

 

  (b) terminate the Lease, other than pursuant to a remedy or right expressly
provided in the Lease or available at law or in equity;

 

  (c) tender or accept a surrender of the Lease or make a prepayment in excess
of one month of rent thereunder; or

 

  (d) subordinate or permit subordination of the Lease to any lien subordinate
to the Mortgage.

 

  5. Tenant agrees to give the Bank copies of all notices of Landlord default(s)
under the Lease in the same manner as, and whenever, Tenant shall give any such
notice to Landlord. No such notice of default shall be deemed given to Landlord
unless and until a copy of such notice shall have been so delivered to the Bank.
The Bank shall have the right, but not the obligation, to remedy any Landlord
default under the Lease and, for such purpose, Tenant hereby grants the Bank, in
addition to the period given to Landlord for remedying defaults, an additional
thirty (30) days to remedy, or cause to be remedied, such default. Tenant shall
accept performance by the Bank of any term, covenant, condition or agreement to
be performed by Landlord under the Lease with the same force and effect as
though performed by Landlord.

 

F-2



--------------------------------------------------------------------------------

  6. Tenant agrees to certify in writing to the Bank, within 10 business days
after written request, whether or not any default on the part of Landlord exists
under the Lease and the nature of any such default.

 

  7. Landlord has agreed under the Mortgage and other loan documents that
rentals payable under the Lease shall be paid directly by Tenant to the Bank
upon default by Landlord under the Mortgage. After receipt of notice from the
Bank to Tenant that rentals under the Lease shall be paid to the Bank, Tenant
shall pay to Bank, or at the direction of Bank, all monies due or to become due
to Landlord under the Lease. Tenant shall have no responsibility to ascertain
whether such demand by the Bank is permitted under the Mortgage, or to inquire
into the existence of a default. The Bank shall defend, indemnify and save
Tenant harmless from any claims, losses, expenses or liabilities (including
reasonable attorney’s fees and other costs of defense) asserted by Landlord
arising out of Tenant’s complying with the Bank’s instructions under this
paragraph.

 

  8. Subject to the non-disturbance provisions of this Agreement, nothing
contained herein shall prevent the Bank from naming Tenant in any foreclosure or
other action or proceeding initiated for the Bank to avail itself of and
complete any such foreclosure or other remedy.

 

  9. The foregoing provisions shall be self-operative and effective without the
execution of any further instruments on the part of either party hereto.
However, Tenant agrees to execute and deliver to the Bank or to any person to
whom Tenant herein agrees to attorn such other instruments as either shall
reasonably request in order to effectuate said provisions.

 

  10. The agreements herein contained shall be binding upon and shall inure to
the benefit of the parties hereto, their respective successors,
successors-in-interest and assigns, and, without limiting such, the agreements
of the Bank shall specifically be binding upon any Purchaser of the Property at
foreclosure or at a sale under power of sale.

 

  11. This agreement may not be modified other than by an agreement in writing
signed by the parties hereto or their respective successors-in-interest.

 

  12. This agreement may be signed in counterparts.

 

  13. If any term or provision of this Agreement shall to any extent be held
invalid or unenforceable, the remaining terms and provisions hereof shall not be
affected thereby, but each term and provision hereof shall be valid and
enforceable to the fullest extent permitted by law. This Agreement shall be
governed in accordance with the laws of the Commonwealth of Massachusetts.

(SIGNATURE PAGE(S) TO FOLLOW)

 

F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this instrument to be executed under
seal as of the day and year first above written.

 

Witness:     Tenant:     CarGurus, Inc.                                       
       By:           Langley Steinert       Chief Executive Officer

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________, SS.

On this ____ day of ______________, 2018, before me, the undersigned notary
public, personally appeared Langley Steinert as Chief Executive Officer of
CarGurus, Inc., proved to me through satisfactory evidence of identification,
which was personal knowledge, to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that he signed it
voluntarily for its stated purpose in such capacity.

 

 

 

  , NOTARY PUBLIC   MY COMMISSION EXPIRES:                                    

 

TYPE OR PRINT NAME

 

 

F-4



--------------------------------------------------------------------------------

Witness:     Landlord:     US Parcel A, LLC
                                              By:           David Notter      
Authorized Signatory

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________, SS.

On this ____ day of ______________, 2018, before me, the undersigned notary
public, personally appeared David Notter as Authorized Signatory for US Parcel
A, LLC, proved to me through satisfactory evidence of identification, which was
personal knowledge, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose in such capacity.

 

 

 

  , NOTARY PUBLIC   MY COMMISSION EXPIRES:                                    

 

TYPE OR PRINT NAME

 

 

F-5



--------------------------------------------------------------------------------

Witness:     Bank:     Northern Bank & Trust Company

                                              By:         Name:       Title:  

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX, SS.

On this ____ day of ______________, 20__, before me, the undersigned notary
public, personally appeared __________________ as ____________________ of
Northern Bank & Trust Company, proved to me through satisfactory evidence of
identification, which was personal knowledge, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose in such capacity.

 

 

 

  , NOTARY PUBLIC   MY COMMISSION EXPIRES:                                    

 

TYPE OR PRINT NAME

 

 

F-6



--------------------------------------------------------------------------------

EXHIBIT A

Property Description

PARCEL 1

121 First Street

Beginning at the southeasterly comer of the granted premises at the intersection
of First Street and Charles Street, the line runs

 

SOUTHWESTERLY       by First Street, one hundred (100) feet to a point; thence
turning, the line runs in a NORTHWESTERLY       direction parallel to and one
hundred (100) feet distant from the southwesterly side of Charles Street, a
distance of sixty-five ( 65) feet to a point; thence turning, the line runs in a
NORTHEASTERLY       direction parallel to and sixty-five (65) feet distant from
the northwesterly side line of First Street, a distance of one hundred
(100) feet to the southwesterly side line of Charles Street; thence turning, the
line runs in a SOUTHEASTERLY       direction by Charles Street, sixty-five
(65) feet to the point of beginning.

Be all of said measurements more or less or however otherwise said property may
be bounded, measured or described.

Subject to a right-of-way ten (10) feet in width along the northwest line of the
property for the benefit of the parcel adjoining on the northwest.

PARCEL 2

131-137 First Street

That certain parcel of land with buildings thereon, situated in that part of
Cambridge, called East Cambridge, bounded and described as follows:

Beginning at the southeasterly corner of the premises and running northeasterly
by First Street, 69.19 feet to land now or formerly of Seelye;

thence turning at a right angle and running westerly to land now or formerly of
John J. Williams;

thence turning at a right angle and running southerly by said land 69.19 feet to
land now or formerly of A Smith Company;

thence turning at a right angle and running easterly by land now or formerly of
A Smith Company 100 feet to the point of beginning.

 

F-7



--------------------------------------------------------------------------------

PARCEL 3

139 First Street

The land, together with any buildings and improvements thereon, situated in that
part of Cambridge, Middlesex County, Massachusetts, called East Cambridge, and
bounded and described as follows:

 

SOUTHEASTERLY       by First Street, 30.81 feet; SOUTHWESTERLY       by Bent
Street, 100 feet; NORTHWESTERLY       by land now or formerly of John J.
Williams, 30.81 feet; NORTHEASTERLY       by other land of Fitzhenry-Guptill
Company, 100 feet.

 

F-8



--------------------------------------------------------------------------------

EXHIBIT G

Tenant’s Insurance

 

A. Commercial General Liability: Provided on ISO form CG 00 01 12 07 or an
equivalent form including Premises—Operations, Broad Form Property Damage,
General Liability assumed in a customer contract, policy shall extend to cover
work done by subcontractors, and Personal Injury.

 

  1. Minimum Limits of Liability – Must Apply on a Per Location Basis:

 

$1,000,000    Each Occurrence $2,000,000    Completed Operations Aggregate
$1,000,000    Personal Injury and Advertising Injury $2,000,000    General
Aggregate $1,000,000    Fire Legal Liability

 

  2. No exclusions for development, construction, building conversion, etc. with
respect to the property’s location and / or where the work is to be completed by
the contractor.

 

  3. No sexual abuse or molestation exclusion.

 

  4. No amendment to the definition of an “Insured Contract”. Chubb Insurance
General Liability form 80-02-2000 definition of an “Insured Contract” will be
used.

 

B. Business Automobile Liability Insurance Covering Non-Owned and Hired
Automobiles:

 

  1. Per Accident Combined Single Limit                $1,000,000

 

C. Commercial Umbrella Liability:

 

  1. Following Form Basis of the underlying Commercial General Liability,
Business Automobile Liability, and Employer’s Liability coverage; and

 

  2. Minimum Limit of Liability: $5,000,000 Per Occurrence and $5,000,000
Aggregate Limit.

 

D. Workers Compensation and Employer’s Liability:

 

  1. Coverage A, Workers Compensation – Statutory benefits as required by the
Workers Compensation Laws of the State in which this Lease is taking place,
covering all employees;

 

  2. Coverage B, Employer’s Minimum Liability Limits:

 

$500,000    Each Accident $500,000    Disease – Each Employee $500,000   
Disease – Policy Limit; and

 

G-1



--------------------------------------------------------------------------------

E. Commercial Property:

 

  1. A Special Causes of Loss property insurance policy written at replacement
cost value and with replacement cost endorsement, covering all of Tenant’s
personal property in the Leased Premises (including, without limitation, trade
fixtures, floor coverings, furniture and other property, removable by Tenant
pursuant to the Lease) and all leasehold improvements installed in the Leased
Premises by or on behalf of Tenant. Such insurance shall be written by an
insurance company given the A- or better rating by A.M. Best Co. in Best’s
Rating Guide. Such policy shall also include without limitation the following
extensions of coverage:

 

  a) Vandalism, theft and malicious mischief.

 

F. Business income interruption insurance coverage in amounts at least equal to
twelve (12) months of Annual Fixed Rent, which shall name Landlord as a loss
payee.

 

G. Insurance policies required of Tenant with respect to Tenant’s Work
Requirements.

 

H. Tenant shall not have a Self Insured Retention (SIR) on any policy greater
than $100,000, which is the responsibility of the Tenant. If Tenant’s
policy(ies) has a Self Insured Retention exceeding this amount, approval must be
received from Landlord prior to occupancy. In the event any policy includes an
SIR, Tenant is responsible for payment within the SIR of their policy(ies) and
the Additional Insured requirements specified herein shall be offered within the
SIR amount(s).

 

I. Except for worker’s compensation and employer’s liability coverage, Tenant
agrees that Landlord and Landlord’s mortgagee(s) shall be named as additional
insureds on a primary and non-contributory basis on the Commercial General
Liability. A duplicate original or a certificate of insurance evidencing
Tenant’s Insurance and indicating Landlord as named additional insureds as their
interests may appear shall be delivered to Landlord with Tenant’s executed copy
of the Lease. Further, Tenant shall provide Landlord annually with such
duplicate originals or certificates of insurance no later than fifteen (15) days
after the Tenant’s insurance renews. CarGurus will endeavor to provide thirty
(30) days’ written notice to Landlord upon insurance cancellation or non-renewal
and shall provide at least ten (10) days’ written notice to Landlord of
cancellation for non-payment of premium.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

Form of Letter of Credit

[NAME AND OFFICE OF ISSUING BANK]

IRREVOCABLE AND TRANSFERABLE

LETTER OF CREDIT

LETTER OF CREDIT NO. ______________

Date: ________, 2018

AMOUNT: $2,000,000.00

US PARCEL A, LLC

111 First Street

Cambridge, MA 02141

Attention: David Notter

 

Re: Lease Agreement dated May _____, 2018 (the “Lease”), between US Parcel A,
LLC and CarGurus, Inc. (“Tenant”).

Gentlemen:

We hereby open our Irrevocable and Transferable Letter of Credit No. ________ in
your favor for the account of CarGurus, Inc. in an aggregate amount of up to
$2,000,000.00. We hereby irrevocably authorize you to draw on us in accordance
with the terms and conditions hereinafter set forth by one (1) or more demands
for payment in an aggregate amount not exceeding the foregoing amount. Partial
drawings under this Letter of Credit are permitted.

Any demand for payment and all other communications relating to this Letter of
Credit shall be in writing and addressed and presented by hand or by reputable
overnight courier or by certified mail or registered mail, return receipt
requested to our Letter of Credit Section at our office at ____________________,
Boston, Massachusetts, and shall make specific reference to this Letter of
Credit by number. Demand for payment under this Letter of Credit may be made
prior to its expiration at any time during business hours at the foregoing
office on a day (a “Business Day”) on which we are open for the purpose of
conducting commercial banking business. Payments under this Letter of Credit
shall be made within three (3) business days after the date of presentment to
us.

This Letter of Credit shall expire at 5:00 P.M., Eastern Standard Time, on
___________________________ or, if such day is not a Business Day, then on the
next day following which is a Business Day. This Letter of Credit shall be
considered automatically extended without amendment for periods of one year from
the present or any future expiration date unless we notify you in writing at
your address set forth above (or in any transfer instruction, if applicable)
presented by hand or by reputable overnight courier or by certified mail or
registered mail, return receipt requested, not less than sixty (60) days prior
to any such expiration date that we elect not to consider this Letter of Credit
renewed for any such additional period. The final expiry date of this Letter of
Credit shall be December 31, 2022.

 

H-1



--------------------------------------------------------------------------------

This Letter of Credit may be transferred one or more times in its entirety
without our consent and without cost to you upon presentation to us of (i) a
written transfer instruction signed by you and naming the transferee and
(ii) the original of this letter of credit. Upon such presentation, we shall
issue a replacement letter of credit in favor of the transferee in the form of
this letter of credit. No other documents or presentations will be required by
us in connection with any such transfer. Any and all transfer fees shall be
charged to the account of Tenant.

This Letter of Credit sets forth in full our undertaking and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein; and any such reference
shall be limited to the matter referred to and shall not be deemed to
incorporate herein by reference any such document, instrument or agreement. This
Letter of Credit may not be amended without your written consent.

This letter of credit is issued subject to, and shall be governed by, the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590.

 

Very truly yours,

 

[Name of Issuing Bank] By:    

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

CLEANING SPECIFICATIONS

Interior Window Cleaning:

Monthly:

 

  •   Interior windows will be cleaned at least once monthly within the Leased
Premises.

LOBBIES, CORRIDORS, STAIRWELLS, ELEVATOR

Nightly:

 

  •   Spot clean carpets to remove stains, spills, etc. Report any stains that
cannot be removed to the Managing Agent.

 

  •   Vacuum and pile lift all carpeting, moving light furniture as necessary.

 

  •   Dust mop, with treated mops, all tiled flooring (including stair treads
and landings).

 

  •   Damp mop all concrete floors, including the loading dock and receiving
area.

 

  •   Completely clean entry doors and glass lights, inside and outside, taking
special care to remove any tape.

 

  •   Completely wash glass side lights at entrances to tenant spaces.

 

  •   Wash stainless steel handrails on stairs and atrium areas. Clean the glass
balusters (both sides) and dust the base trim. All vacuum marks are to be
removed from the metal base.

 

  •   Spot wash walls, window sills, and doors, including hardware, to remove
hand and fingerprints, spills, stains, etc.

 

  •   Empty wastebaskets and replace liners. Clean wastebaskets (inside and
outside) as necessary.

 

  •   Clean and sanitize drinking fountains.

 

  •   Dust all furniture. Spot clean as necessary.

 

  •   Clean elevator. This includes the cab walls, floors, ceiling, stainless
steel and elevator hall stations. Stainless steel is to be cleaned from floor to
ceiling to remove all fingerprints, etc., and must be cleaned in such a manner
that no residue from the cleaning agent, or cloth, is left on the stainless
steel.

 

  •   Clean area in and around the trash compactor, including the floor and
chute.

 

  •   Remove all cobwebs from ceilings, walls and entry foyers.

Weekly:

 

  •   A complete and thorough dusting, with a treated cloth, including moveable
office partitions, file cabinet tops, picture frames, window sills, etc.

 

I-1



--------------------------------------------------------------------------------

  •   Damp wipe the face of video monitors in Security Station. Wash all
countertops.

 

  •   Damp mop and spray buff the stairwells and all tiled floor surfaces twice
a week.

 

  •   High dust ledges, etc.

Monthly:

 

  •   *Shampoo all carpeting, including stair treads.

Quarterly:

 

  •   *Strip and refinish tiled flooring.

 

  •   Strip and refinish rubber stairwell flooring.

 

  •   Wash all baseboards. Wipe dry to prevent spotting.

 

  •   Wash handrails in all stairwells.

Semi-Annually:

 

  •   A complete and thorough cleaning, with a treated cloth, of all diffusers.

OFFICE AREAS

Nightly:

 

  •   Spot clean carpets to remove stains, spills, etc. Report any stains that
cannot be removed to the Managing Agent.

 

  •   Vacuum and pile lift all carpeting, moving light furniture as necessary.

 

  •   Dust mop, with treated mops, all tile and parquet flooring. Damp mop as
needed, but not less than weekly.

 

  •   Spot wash walls, sidelights, windowsills, and doors, including hardware,
to remove hand and fingerprints, spills, stains, etc.

 

  •   Empty wastebaskets and replace liners if necessary. Clean wastebaskets
(inside and outside) as necessary.

 

  •   Dust all furniture. Spot clean as necessary.

 

  •   Remove all cobwebs.

NOTE: Special attention is to be given to the Executive Area of Building with
regards to upholstered furniture, dusting, etc.

Weekly:

 

  •   A complete and thorough dusting, with a treated cloth, including moveable
office partitions, file cabinet tops, picture frames, window sills, and any
other visible surfaces.

 

  •   High dust ledges, etc.

 

I-2



--------------------------------------------------------------------------------

Quarterly:

 

  •   Vacuum upholstered furniture.

 

  •   Wash all baseboards. Wipe dry to prevent spotting.

 

  •   Clean interior of all fire extinguisher cabinets.

Semi-Annually:

 

  •   *Strip and wax all resilient tile floors.

 

  •   *Shampoo all carpeting.

 

  •   A complete and thorough cleaning, with a treated cloth, of all diffusers.

CONFERENCE ROOMS, COPY ROOMS, LOUNGES, VENDING & DINING AREAS

Nightly:

 

  •   Spot clean carpets to remove stains, spills, etc. Report any stains that
cannot be removed to the Managing Agent.

 

  •   Vacuum and pile lift all carpeting, moving light furniture as necessary.

 

  •   Dust mop, with treated mops, all parquet flooring.

 

  •   Damp mop all tiled floors, including pantry floors. Use enough water to
fill floor drains.

 

  •   Spot wash walls, sidelights, windowsills, and doors, including hardware,
to remove hand and fingerprints, tape, spills, stains, etc. Clean spills and
stains from walls and floors around wastebaskets and copy machines. Report any
stains that cannot be removed to the Managing Agent.

 

  •   Empty wastebaskets and replace liners. Clean wastebaskets (inside and
outside) as necessary.

 

  •   Wash tables and counter tops. Use glass cleaner on glass conference
tabletops. Use cloth treated with furniture polish on laminate conference
tabletops. Clean any spills.

 

  •   Wash sinks.

 

  •   Remove any spills, stains, food and/or dust particles from all chairs.
Replace chairs around conference tables, cafeteria tables, etc. to provide a
uniform appearance.

 

  •   Dust planters. Remove food stains and spills from planters.

 

  •   Remove all cobwebs.

Weekly:

 

  •   A complete and thorough dusting, with a treated cloth, including moveable
office partitions, file cabinet tops, picture frames, window sills, and any
other visible surfaces.

 

  •   High dust ledges, etc.

 

I-3



--------------------------------------------------------------------------------

Quarterly:

 

  •   *Shampoo all carpeting.

 

  •   Wash walls completely.

 

  •   Wash table legs and chair bases.

 

  •   Vacuum, and steam clean as needed, upholstered furniture.

 

  •   Wash all baseboards. Wipe dry to prevent spotting.

 

  •   Hand vacuum all hanging tapestries.

Semi-Annually:

 

  •   *Strip and wax all resilient tile floors.

 

  •   A complete and thorough cleaning, with a treated cloth, of all diffusers.

RESTROOMS

 

  •   Sweep floors.

 

  •   Wet mop floors with an approved disinfectant. Use enough water to fill
floor drains.

 

  •   Clean walls and partitions, removing all foreign substances. Check for
graffiti. Care should be taken to ensure that no residue from cleaning materials
is left on walls or floors.

 

  •   Sanitize toilets, urinals and sinks on the inside and outside.

 

  •   Wash and wipe dry both sides of toilet seats.

 

  •   Clean fittings, handles, and other plate parts. Wipe dry to prevent
spotting.

 

  •   Empty trash receptacles. Replace liners.

 

  •   Wash exterior of trash receptacles and other fixtures.

 

  •   Clean mirrors.

 

  •   Refill dispensers as required, with stock supplied by the Managing Agent.

 

  •   Remove all cobwebs.

Monthly:

 

  •   Scrub and disinfect floors, walls, partitions and doors. Use a brush to
clean tile grout.

Semi-Annually:

 

  •   Strip and refinish floors (to be performed more frequently if necessary).

 

  •   A complete and thorough cleaning, with a treated cloth, of all diffusers.

 

I-4



--------------------------------------------------------------------------------

SHOWERS AND LOCKER ROOMS (IF APPLICABLE)

Nightly:

 

  •   Vacuum and pile lift all carpeting, moving light furniture as necessary.

 

  •   Wash all shower and changing stall walls and floors with an approved
disinfectant. Use mildew-killing agents as often as necessary to prevent mildew
from occurring, but no less than weekly.

Weekly:

 

  •   Wash and polish all tile, stall and fixture surfaces.

 

  •   Scrub showers with bleach. Use mildew-killing agents as often as necessary
to prevent mildew from occurring, but no less than once per week.

Bi-Weekly:

 

  •   Clean and disinfect shower curtains

 

  •   Shampoo carpeting.

Monthly:

 

  •   Scrub and disinfect floors, walls and partitions and doors. Use a brush to
clean tile grout.

Semi-Annually:

 

  •   Strip and refinish floors.

 

  •   A complete and thorough cleaning, with a treated cloth, of all diffusers.

 

I-5



--------------------------------------------------------------------------------

EXHIBIT J

TENANT’S REQUISITION CERTIFICATE

Requisition No. ____

TO:         US Parcel A, LLC (“Landlord”)

DATE:     _____________ , 20____

PROJECT: Tenant’s Work, 121-139 First Street, Cambridge, MA

Reference is hereby made to that certain Lease Agreement, dated as of
_____________, 2018 (the “Lease”), by and between the above-named Landlord and
the undersigned (“Tenant”). All capitalized terms herein shall have the meanings
assigned to such terms in the Lease unless otherwise defined herein.

Borrower hereby requests an Advance in the sum of $____________ against the
Tenant Improvement Allowance for the following purposes and in the following
amounts:

 

  (1) Direct Costs in the amount of $_____________ as more particularly itemized
in the Direct Cost Statement attached hereto. Invoices and statements evidencing
such Direct Costs are attached hereto, or, to the extent such Direct Costs are
incurred under any construction contract, such Direct Costs are itemized on the
Application and Certificate for Payment submitted by the applicable contractor
attached hereto.

 

  (2) Indirect Costs in the amount of $____________ as more particularly
itemized in Indirect Cost Statement attached hereto. Invoices and statements
evidencing such Indirect Costs are also attached hereto.

In order to induce Landlord to advance the amount requested above, and knowing
that Landlord will rely hereon in doing so, Tenant hereby represents, warrants
and stipulates as follows:

1. The amounts and percentages set forth on the Cost Statements attached hereto
are true and correct to the best of Tenant’s knowledge, and the total amount
advanced under the Tenant Improvement Allowance after the honoring of this
Requisition, plus Retainage held, plus Tenant’s contribution, shall not exceed
the total of Direct Costs and Indirect Costs incurred to date; and

2. Construction of the Project to date has been performed materially in
accordance with any plans and specifications and the Lease in all material
respects.

 

J-1



--------------------------------------------------------------------------------

3. Tenant’s Work Budget correctly states the Direct Costs and Indirect Costs
believed necessary to complete construction of the Project (on a line-item
basis), as required or contemplated by the Lease, and to Tenant’s knowledge
there exists no state of facts or conditions which might necessitate a change in
such budget.

4. To the Tenant’s knowledge, Tenant is not in default of any of its obligations
to any contractors, workmen or materialmen for and with respect to all work and
material supplied through and including the date of this Requisition.

5. No amendments, modifications or changes have been made to any engineer’s
contract, construction Contract or any plans and specifications for Tenant’s
Work, except (i) such changes that have been made with your prior written
approval, or (ii) such changes that are not material changes.

6. To Tenant’s knowledge, no default beyond any applicable notice and cure
period currently exists under the Lease. Tenant is in compliance with all of the
terms, covenants, and conditions of Lease required to be performed by Tenant to
the date of this Requisition, and unless Landlord is notified to the contrary
prior to the disbursement of the Advance requested above, will be so on the date
thereof.

7. The representations and warranties of Tenant contained in the Lease are true
and correct in all material respects on the date of this Requisition, and unless
Lender is notified to the contrary prior to the disbursement of the amount
requested above, will also be true and correct in all material respects on the
date thereof.

Executed as a sealed instrument as of the date first written above.

 

CARGURUS, INC.

By:     Name: Title:

Attachments:

 

1. Direct Cost Statement (w/invoices)

 

2. Indirect Cost Statement (w/invoices)

 

3. Contractor’s Application for Payment and Lien Waivers

 

4. Change Order Summary

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”), made and
entered into as of the __________ day of June, 2018, by and among BENT
ASSOCIATES LLC, a Massachusetts limited liability company with an address of 18
Lois Lane, Lexington, MA 02420 (“Bent”), CHARLES A. DENAULT, AS TRUSTEE of the
Eldor First Realty Trust under a Declaration of Trust dated July 1, 2003 and
recorded with the Middlesex County South District Registry of Deeds in Book
39889, Page 302 (“Denault”), CARGURUS, INC., a Delaware Corporation with an
address of 2 Canal Park, Suite 4, Cambridge, MA 02141 (“Tenant”), and US PARCEL
A, LLC, a Massachusetts limited liability company, f/k/a First Street-US, LLC,
with an address of 111 First Street, Cambridge, MA 02141 (“Landlord”).

A. Bent, as successor in interest to Bent Associates Limited Partnership, and
Landlord, as successor in interest to Bent Street Land Company LLC, are parties
to that certain Ground Lease dated November 12, 2010, as amended by that certain
Assignment, Assumption and Modification of Ground Lease dated as of April 19,
2013, and as further amended by that certain Second Amendment to Ground Lease
dated as of March 9, 2015 (as amended, the “Bent Ground Lease”), notice of which
is recorded with said Deeds in Book 55812, Page 9, as amended by a certain
Notice of Assignment, Assumption and Modification of Lease recorded with said
Deeds in Book 61669, Page 311, and a certain Notice of Assignment and Assumption
of Lease recorded with said Deeds in Book 65032, Page 289 (as amended, the “Bent
Notice of Ground Lease”), regarding certain real property owned by Bent pursuant
to a deed recorded with said Deeds in Book 55811, Page 586, and located at 121
First Street, Cambridge, Massachusetts and more particularly described in the
Bent Notice of Ground Lease (the “Bent Property”); and

B. Denault and Landlord are parties to that certain Amended and Restated Ground
Lease dated as of June ____, 2018 (the “Denault Ground Lease”; and, together
with the Bent Ground Lease, the “Ground Leases”), notice of which is recorded
with said Deeds in Book 64352, Page 20 (the “Denault Notice of Ground Lease”),
regarding certain real property owned by Denault pursuant to a deed recorded
with said Deeds in Book 39889, Page 307, as confirmed by confirmatory deed
recorded with said Deeds in Book 69328, Page 111, located at 131-137 First
Street, Cambridge, Massachusetts and more particularly described in the Denault
Notice of Ground Lease (the “Denault Property”); and

C. Landlord and Tenant have entered into a lease dated June ____, 2018 (together
with all amendments, modifications and renewals thereof (subject to the
provision of Section 4 hereof), the “Lease”), regarding certain premises as more
particularly described in the Lease (the “Demised Premises”), notice of which is
recorded herewith, within the building to be constructed by Landlord at 121-139
First Street, Cambridge, Massachusetts (the “Building”), which Building is to be
owned by Landlord; and

D. The Building is to be constructed on the Bent Property and the Denault
Property, and certain land abutting the Denault Property located at 139 First
Street, Cambridge, Massachusetts (the “US Parcel A Property”; and, together with
the Bent Property and the Denault Property, the “Land”), owned by Landlord
pursuant to a deed recorded with said Deeds in Book 63818, Page 427; Bent,
Denault and Landlord are hereafter sometimes referred to herein individually
each as an “Owner” and together as the “Owners”; and

 

K-1



--------------------------------------------------------------------------------

E. Pursuant to the terms of the Lease, Tenant and the Owners desire to enter
into an agreement whereby each Owner gives Tenant certain rights to cure a
default under either of the Ground Leases and in the event of a termination of
either or both of the Ground Leases, Tenant agrees to attorn to the Owners and
the Owners agree not to disturb Tenant’s possession of the portion of the
Demised Premises subject to the Ground Leases so long as Tenant is not in
default under the Lease (beyond any period given Tenant by the terms of the
Lease to cure such default).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

1. Consent to Lease. Pursuant to Section 6.3 of the Denault Ground Lease,
Denault hereby acknowledges its prior written consent to the Lease in the form
executed by Landlord and Tenant and acknowledges that the pursuant to the terms
of the Lease, Tenant may make Alterations (as defined in the Denault Ground
Lease), including mechanical and infrastructure services, HVAC and utilities
consistent with the Demised Premises being occupied by a single tenant
notwithstanding such Alterations being located on all parcels which make up the
Land; provided however that Tenant’s Alterations will not cause the relocation
of any of the base building mechanical elements from where they are installed by
Landlord.

2. Tenant Not To Be Disturbed. So long as Tenant is not in default (beyond any
period given Tenant by the terms of the Lease to cure such default) in the
payment of rent or additional rent or of any of the terms, covenants or
conditions of the Lease on Tenant’s part to be performed, Tenant’s possession of
the Demised Premises, and its rights and privileges under the Lease, including
but not limited to any extension or renewal rights, shall not be diminished or
interfered with by either Bent or Denault, and Tenant shall not be made a party
defendant to any Ground Lease-related termination and/or re-possession
proceeding.

3. Tenant Right to Cure. Each Owner agrees that the following provisions shall
apply with respect to the applicable Ground Lease to which such Owner is a party
so long as Tenant is not in default (beyond any period given Tenant by the terms
of the Lease to cure such default) in the payment of rent or additional rent or
of any of the terms, covenants or conditions of the Lease on Tenant’s part to be
performed:

 

  a. There shall be no termination, cancellation, surrender, or acceptance of
surrender of such Ground Lease, without the prior consent in writing of Tenant,
provided, however, that without the prior written consent of Tenant such Ground
Lease may be terminated for default upon compliance with the requirements of
notice to the Tenant hereinafter set forth (and to Landlord pursuant to the
terms of such Ground Lease) and upon the terms and conditions contained herein.
Landlord and the applicable Owner shall have the right to otherwise modify such
Ground Lease provided that Tenant shall not be bound by any such modification to
either Ground Lease that would disturb, alter or interfere with Tenant’s rights
under the Lease or this Agreement. Further, Tenant’s consent shall not be
required for any assignment of either Ground Lease or sale or encumbrance of any
portion of the Land.

 

K-2



--------------------------------------------------------------------------------

  b. Such Owner shall, upon delivering to Landlord any notice of default, or any
other notice under the provisions of or with respect to such Ground Lease,
simultaneously deliver a copy of such notice to Tenant, and no notice of such
default or other notice shall be deemed to have been duly given unless and until
a copy thereof has been so delivered to Tenant. Tenant shall thereupon have
(i) thirty (30) days more time beyond that given to any leasehold mortgagee in
the event of a non-monetary default (except in the event of an emergency, in
which event no notice or cure period shall be required to be given), and
(ii) five (5) days more time beyond that given to any leasehold mortgagee in the
event of a monetary default, or if no leasehold mortgagee, the time given to
Landlord, to remedy or cause to be remedied the defaults complained of, and such
Owner shall accept such performance by or at the instigation of Tenant as if the
same had been done by Landlord.

 

  c. Anything herein contained notwithstanding, while the Lease remains in
place, if any event or events of default shall occur which under any provision
of such Ground Lease shall permit such Owner to terminate such Ground Lease, and
if before the expiration of thirty (30) days after the last date on which a
leasehold mortgagee could cure such non-monetary default or before the
expiration of five (5) days after the last date on which a leasehold mortgagee
could cure such monetary default, (provided, however, that no notice or cure
shall be required to be given in the event of an emergency), Tenant shall have
paid to such Owner all rent and other payments herein provided for and then in
default, and shall have complied or shall have commenced the work of complying
with all of the other requirements of the Ground Lease and shall thereafter
diligently pursue the same to completion within thirty (30) additional days, if
any are then in default, then and in such event such Owner shall not be entitled
to terminate such Ground Lease with respect to such default and any notice of
termination theretofore given shall be void and of no effect.

4. Recognition and Attornment. If following the notice required by, and
operation of, Section 3 hereof, the applicable Ground Lease shall be terminated,
then:

 

  a.

The Lease shall continue in full force and effect as a direct Lease between the
applicable Owner and Tenant with respect to the portion of the Demised Premises
subject to such Ground Lease. Such Owner shall recognize and agree to honor all
of Tenant’s rights under the Lease with respect to the portion of the Demised
Premises subject to such Ground Lease (subject to the rights of any leasehold
mortgagee), and shall assume all of Landlord’s obligations under the Lease with
respect to the portion of the Demised Premises subject to the Ground Lease,
provided, however, that such Owner shall not be subject to any claims, offsets
or defenses which Tenant might have against any prior landlord under the Lease
(including Landlord), nor shall such Owner be liable for any act or omission of

 

K-3



--------------------------------------------------------------------------------

  any prior landlord under the Lease (including Landlord), nor shall such Owner
be bound by any rent or additional rent which Tenant might have paid for more
than thirty (30) days in advance, nor shall such Owner be bound by any security
deposit which Tenant might have paid unless the same shall have been transferred
by Landlord to such Owner, nor shall any Owner be bound by any amendment or
modification of the Lease made without such Owner’s prior written consent (other
than any amendment or modification of the Lease for the sole purpose of
memorializing the exercise of a right or option expressly provided in the
Lease), nor shall such Owner have any obligation to perform any of Landlord’s
construction covenants under Section 4.1 and Exhibit B of the Lease, or to make
any payment of Tenant Improvement Allowance pursuant to Section 4.3 of the
Lease, nor shall any Owner be subject to any claims, offsets or defenses which
Tenant might have against any of the other Owners, nor shall any Owner be liable
for any act or omission of any of the other Owners with respect to any agreement
between Landlord and/or Tenant and the other Owners;

 

  b. Tenant shall attorn to each Owner as its landlord, said attornment to be
effective and self-operative without the execution of any further instruments.
Tenant shall be under no obligation to pay rent to any Owner until Tenant
receives written notice substantially in the form of Exhibit A attached hereto
from such Owner that it has terminated the applicable Ground Lease. Upon receipt
of such notice, Tenant shall pay to the Owners, through the property manager (as
described in Section 4.c below) the entire rent due under the Lease from time to
time, and such property manager shall be responsible to allocate and pay such
rent to the Owners in the following percentages: Bent: 44.88%, Denault: 46.13%,
and Landlord: 8.99%. Such notice shall be provided to Tenant at least thirty
(30) days prior to Tenant having any obligation to pay rent to such Owner,
provided, however, that from and after the date Tenant shall have received
written notice from such Owner that it has succeeded to Landlord’s interest
under the Lease, all then accrued rent under the Lease that shall not have been
paid to Landlord shall be held by Tenant for the account of such Owner, and paid
to such Owner within thirty (30) days after receipt of such notice, it being
understood that Tenant shall not be entitled to any period of free rent as a
result of such Owner succeeding to Landlord’s interest under the Lease; and

 

  c.

So long as Landlord shall not be in default of any of its obligations as lessee
under the Ground Lease beyond any applicable notice and cure period, the Owners
agree that notwithstanding anything to the contrary in the Lease or this
Agreement, Landlord or any assignee of its affiliate interest in the property
located at 139 First Street, or another third party designated by Landlord or
such assignee and acceptable to all of the Owners (the “Urban Spaces Entity”)
shall assume and be responsible for the duties and obligations of Landlord under
the Lease as the property manager thereof. In the event of a default by Landlord
of any of its obligations as lessee under either Ground Lease beyond any
applicable notice and cure period, the Owners and Landlord agree that,
notwithstanding anything to the contrary in the Lease, either Ground Lease or
this Agreement,

 

K-4



--------------------------------------------------------------------------------

  Bent and Denault shall have the right, in their sole discretion, to replace
the Urban Spaces Entity with another entity acceptable to Bent and Denault,
which entity shall serve as the property manager under the Lease for and on
behalf of the Owners. In addition, notwithstanding anything to the contrary
contained herein, in the event of a termination of either Ground Lease, Tenant
may look to such property manager as the party primarily liable to perform all
landlord obligations under the Lease without allocation for the applicable
parcel to which such obligation pertains.

5. Owners’ Right to Cure. No act or failure to act on the part of Landlord which
would entitle Tenant under the terms of the Lease, or by law, to be relieved of
Tenant’s obligations thereunder or to terminate the Lease, shall result in a
release or termination of such obligations or a termination of the Lease unless
(i) Tenant shall have first given written notice of Landlord’s act or failure to
act to Bent and Denault, specifying the act or failure to act on the part of
Landlord which could or would give rise to Tenant’s rights; and (ii) such
Owners, after receipt of such notice, have failed or refused to correct or cure
the condition complained of within the timeframe set forth in the Lease plus any
additional time given to any mortgagee to do so; but nothing contained in this
Section 5 shall be deemed to impose any obligation on such Owners to correct or
cure any such condition.

6. Tenant’s Rights Subordinate to SNDA. Notwithstanding the foregoing provisions
of this Agreement, provided that (i) Landlord’s interest in the Ground Lease is
encumbered by and subject to a leasehold mortgage, and (ii) the holder of such
leasehold mortgage has executed and delivered a SNDA (as defined in the Lease)
to Tenant, then Tenant’s rights hereunder shall be subordinate to the rights of
such holder of a leasehold mortgage.

7. Several Liability. Notwithstanding anything contained herein to the contrary,
each Owner’s liability with respect to the Lease and this Agreement is limited
as a result of such Owner’s partial interest in the Land, and as a result
thereof, no Owner shall have any liability with respect to any act or failure to
act by either of the other Owners, who, together with such Owner, would become
the landlord under the Lease in the event of a termination of the applicable
Ground Lease, each Owner being severally liable.

8. Notices. Any notice, consent, approval or other communication given pursuant
to the provisions of this Agreement shall be in writing and shall be given by
mailing the same by certified mail or registered mail, return receipt requested,
postage prepaid, or by FedEx, U.S. Post Office Express Mail, or similar
overnight courier which delivers only upon signed receipt of the addressee. The
time of the giving of any notice shall be the time of receipt thereof by the
addressee or any agent of the addressee, except that in the event the addressee
or such agent of the addressee shall refuse to receive any notice, receipt shall
be deemed to be the time of such refusal or the time of such delivery, as the
case may be.

 

If to Owner:

  

Bent Associates LLC

18 Lois Lane

Lexington, MA 02420

Attn: Douglas M. Cohen

Email:dmc@dmcohen.com

 

K-5



--------------------------------------------------------------------------------

with a copy to:

  

Verrill Dana LLP

One Boston Place, Suite 1600

Boston, MA 02108

Attn: Kathryn G. Graber

Phone: 617-309-2618

Email: kgraber@verrilldana.com

If to Denault:

  

Eldor First Realty Trust

Attn: Charles A. Denault, Trustee

400 Amherst Street – Suite 405

Nashua, NH 03063

Phone: 603-886-7300

Email: cadenault@gmail.com

with a copy to:

  

Jonathan Wagner, Esq.

One Larch Road

Acton, MA 01720

Phone: 978-263-5664

Email: jwagneratty@juno.com

If to Tenant:

  

Jason Trevisan, CFO

Cargurus, Inc.

2 Canal Park, Suite 4

Cambridge, MA 02141

with a copy to:

  

Eric Labbe

Dain, Torpy, LeRay, Wiest & Garner, P.C.

745 Atlantic Avenue, 5th Floor

Boston, MA 02111

Phone: 617-542-4800

Email: elabbe@daintorpy.com

If to Landlord:

  

US Parcel A, LLC

111 First Street

Cambridge, MA 02141

Attn: David Notter

Phone: 617-868-5558

Email: dnotter@urbanspacesllc.com

with a copy to:

  

Hemenway & Barnes LLP

75 State Street, 16th Floor

Boston, MA 02109

Attn: John J. Siciliano

Phone: (617)-557-9729

Email: jsiciliano@hembar.com

 

K-6



--------------------------------------------------------------------------------

9. Successors and Assigns. This Agreement and each and every covenant, agreement
and other provision hereof shall be binding upon and shall inure to the benefit
of the parties hereto and their representatives, successors and assigns.

[Signatures Follow on Next Pages]

 

K-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

OWNER: BENT ASSOCIATES LLC By:       Douglas M. Cohen   General Manager

STATE OF ____________________________

COUNTY OF __________________________

Before me, the undersigned notary public, on this ________ day of
____________________, 2018, personally appeared Douglas M. Cohen, who is
personally known to me or was proved to me through a current document issued by
a federal or state government agency bearing a photographic image of the
signatory’s face and signature, to be the person whose name is signed to the
foregoing instrument and acknowledged to me that he signed it voluntarily as his
free act and deed and the free act and deed of Bent Associates LLC, as General
Manager of Bent Associates LLC, for its stated purpose.

 

 

 

[notary seal]

 

K-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

DENAULT:  

 

Charles A. Denault, as Trustee of the

Eldor First Realty Trust, and not

individually

STATE OF ____________________________

COUNTY OF __________________________

Before me, the undersigned notary public, on this ________ day of
____________________, 2018, personally appeared Charles A. Denault, who is
personally known to me or was proved to me through a current document issued by
a federal or state government agency bearing a photographic image of the
signatory’s face and signature, to be the person whose name is signed to the
foregoing instrument and acknowledged to me that he signed it voluntarily as his
free act and deed, as Trustee as aforesaid, for its stated purpose.

 

 

 

[notary seal]

 

K-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

TENANT: CARGURUS, INC. By:       Langley Steinert   Chief Executive Officer

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________

Before me, the undersigned notary public, on this ________ day of
____________________, 2018, personally appeared Langley Steinert, who is
personally known to me or was proved to me through a current document issued by
a federal or state government agency bearing a photographic image of the
signatory’s face and signature, to be the person whose name is signed to the
foregoing instrument and acknowledged to me that they signed it voluntarily as
their free act and deed and the free act and deed of CarGurus, Inc., as Chief
Executive Officer of CarGurus, Inc., for its stated purpose.

 

 

 

[notary seal]

 

K-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

AS OWNER AND LANDLORD: US PARCEL A, LLC By:       David Notter   Authorized
Signatory

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF __________________________

Before me, the undersigned notary public, on this ________ day of
____________________, 2018, personally appeared David Notter, who is personally
known to me or was proved to me through a current document issued by a federal
or state government agency bearing a photographic image of the signatory’s face
and signature, to be the person whose name is signed to the foregoing instrument
and acknowledged to me that they signed it voluntarily as their free act and
deed and the free act and deed of US Parcel A, LLC, as Authorized Signatory for
US Parcel A, LLC, for its stated purpose.

 

 

 

 

[notary seal]

 

K-11



--------------------------------------------------------------------------------

Exhibit A

            [Date]

[By certified mail or registered mail, return receipt requested, postage
prepaid, or by FedEx, U.S. Post Office Express Mail]

Cargurus, Inc.

2 Canal Park, Suite 4

Cambridge, MA 02141

Notice of Termination of Ground Lease and Attornment

Ladies and Gentlemen:

Reference is hereby made to that certain Non-Disturbance and Attornment
Agreement (the “Agreement”), dated of June __, 2018, by and among BENT
ASSOCIATES LLC, a Massachusetts limited liability company with an address of 18
Lois Lane, Lexington, MA 02420 (“Bent”), CHARLES A. DENAULT, AS TRUSTEE of the
Eldor First Realty Trust under a Declaration of Trust dated July 1, 2003 and
recorded with the Middlesex County South District Registry of Deeds in Book
39889, Page 302 (“Denault”), CARGURUS, INC., a Delaware Corporation with an
address of 2 Canal Park, Suite 4, Cambridge, MA 02141 (“Tenant”), and US PARCEL
A, LLC, a Massachusetts limited liability company, f/k/a First Street-US, LLC,
with an address of 111 First Street, Cambridge, MA 02141 (“Landlord”).
Capitalized terms used herein without definition shall have the meanings given
to them in the Agreement.

As a result of one or more continuing default(s) under the ____________ Ground
Lease referenced in the default notice to you dated _______________, the
____________ Ground Lease is terminated effective as of _______________, and
pursuant to Section 4 of the Agreement, Tenant attorns to the undersigned as its
landlord under the Lease with respect to the portion of the Demised Premises
subject to the __________ Ground Lease, effective as of such termination date.
Until further notice from Bent and Denault pursuant to Section 4.c of the
Agreement, Tenant shall pay all rent under the lease to [INSERT PROPERTY
MANAGER] at [INSERT ADDRESS OF PROPERTY MANAGER OR WIRING INSTRUCTIONS]. The
undersigned hereby represents and warrants that the undersigned has obtained the
consent of [Bent or Denault] to designate the aforesaid property manager in
accordance with said Section 4.c.

 

K-12



--------------------------------------------------------------------------------

Sincerely,

 

BENT ASSOCIATES LLC By:       Douglas M. Cohen   General Manager

 

[OR]

 

Charles A. Denault, as Trustee of the

Eldor First Realty Trust, and not

Individually

 

cc: Eric Labbe

Dain, Torpy, LeRay, Wiest & Garner, P.C.

745 Atlantic Avenue, 5th Floor

Boston, MA 02111

Phone: 617-542-4800

Email: elabbe@daintorpy.com

[Denault/Bent and its counsel]

 

K-13